Exhibit 10.1

Deal CUSIP: #42025RAA1

Revolving Loan CUSIP: #42025RAB9

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF NOVEMBER 30, 2018

AMONG

HAWKINS, INC., as the Borrower,

U.S. BANK NATIONAL ASSOCIATION,

as Administrative Agent, Swing Line Lender and an

LC Issuer,

U.S. BANK NATIONAL ASSOCIATION,

as Sole Lead Arranger and Sole Book Runner

and CERTAIN FINANCIAL INSTITUTIONS,

as Lenders

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I. DEFINITIONS

     1  

ARTICLE II. THE CREDITS

     25  

2.1.

 

Commitment

     25  

2.2.

 

Ratable Loans; Types of Advances

     26  

2.3.

 

Commitment Fee

     27  

2.4.

 

Minimum Amount of Each Advance

     27  

2.5.

 

Reductions in Aggregate Commitment; Optional Principal Payments

     27  

2.6.

 

Method of Selecting Types and Interest Periods for New Advances

     28  

2.7.

 

Conversion and Continuation of Outstanding Advances

     28  

2.8.

 

Interest Rates

     29  

2.9.

 

Rates Applicable After Event of Default

     29  

2.10.

 

Method of Payment

     30  

2.11.

 

Evidence of Indebtedness

     30  

2.12.

 

Telephonic Notices

     31  

2.13.

 

Interest Payment Dates; Interest and Fee Basis

     31  

2.14.

 

Notification of Advances, Interest Rates, Prepayments and Commitment Reductions

     32  

2.15.

 

Lending Installations

     32  

2.16.

 

Non-Receipt of Funds by the Administrative Agent

     32  

2.17.

 

Facility LCs

     32  

2.18.

 

Replacement of Lender

     38  

2.19.

 

Limitation of Interest

     39  

2.20.

 

Defaulting Lenders

     40  

2.21.

 

Swing Line Loans

     42  

2.22.

 

Increase Option

     44  

ARTICLE III. YIELD PROTECTION; TAXES

     45  

3.1.

 

Yield Protection

     45  

3.2.

 

Changes in Capital Adequacy Regulations

     46  

3.3.

 

Availability of Types of Advances; Adequacy of Interest Rate

     47  

3.4.

 

Funding Indemnification

     48  

3.5.

 

Taxes

     49  

3.6.

 

Lender Statements; Survival of Indemnity

     53  

ARTICLE IV. CONDITIONS PRECEDENT

     53  

4.1.

 

Credit Extension

     53  

4.2.

 

Each Credit Extension

     56  

ARTICLE V. REPRESENTATIONS AND WARRANTIES

     57  

5.1.

 

Existence and Standing

     57  

5.2.

 

Authorization and Validity

     57  

5.3.

 

No Conflict; Government Consent

     57  

5.4.

 

Financial Statements

     57  

5.5.

 

Material Adverse Change

     58  

5.6.

 

Taxes

     58  

 

i



--------------------------------------------------------------------------------

5.7.

 

Litigation and Contingent Obligations

     58  

5.8.

 

Subsidiaries

     58  

5.9.

 

ERISA

     58  

5.10.

 

Accuracy of Information

     59  

5.11.

 

Regulation U

     59  

5.12.

 

Material Agreements

     59  

5.13.

 

Compliance With Laws

     59  

5.14.

 

Ownership of Properties; Perfection of Liens

     59  

5.15.

 

Plan Assets; Prohibited Transactions

     59  

5.16.

 

Environmental Matters

     60  

5.17.

 

Investment Company Act

     60  

5.18.

 

Insurance

     60  

5.19.

 

Real Property

     60  

5.20.

 

Solvency

     60  

5.21.

 

Intellectual Property

     61  

5.22.

 

Labor Matters

     61  

5.23.

 

No Default

     61  

5.24.

 

Burdensome Restrictions

     61  

5.25.

 

Anti-Corruption Laws; Sanctions; Anti-Terrorism Laws

     61  

5.26.

 

Subordinated Indebtedness

     62  

ARTICLE VI. COVENANTS

     62  

6.1.

 

Financial Reporting

     62  

6.2.

 

Use of Proceeds

     64  

6.3.

 

Notice of Event of Default; ERISA Matters

     64  

6.4.

 

Conduct of Business

     65  

6.5.

 

Formation of Subsidiaries

     65  

6.6.

 

Taxes

     66  

6.7.

 

Insurance

     66  

6.8.

 

Compliance with Laws

     66  

6.9.

 

Maintenance of Properties

     66  

6.10.

 

Inspection

     66  

6.11.

 

Books and Records

     67  

6.12.

 

Compliance with Material Contracts

     67  

6.13.

 

ERISA

     67  

6.14.

 

Environmental Matters; Reporting

     67  

6.15.

 

Reaffirmation of Guaranties

     68  

6.16.

 

Further Assurances; Cash Management; Good Standing; Landlord Waivers Control
Agreements; Restructuring

     68  

6.17.

 

Indebtedness

     68  

6.18.

 

Merger

     70  

6.19.

 

Sale of Assets

     70  

6.20.

 

Investments

     71  

6.21.

 

Acquisitions

     71  

6.22.

 

Liens

     71  

6.23.

 

Transactions with Affiliates

     73  

6.24.

 

Subordinated Indebtedness

     73  

 

ii



--------------------------------------------------------------------------------

6.25.

 

ERISA Plans

     73  

6.26.

 

Change in Nature of Business

     73  

6.27.

 

Subsidiaries

     74  

6.28.

 

Negative Pledges; Subsidiary Restrictions

     74  

6.29.

 

Restricted Payments

     74  

6.30.

 

Accounting Changes; Organizational Documents

     74  

6.31.

 

Financial Covenants

     75  

6.32.

 

Sale and Leaseback Transactions

     75  

6.33.

 

Intentionally Omitted

     75  

6.34.

 

Loan Proceeds

     75  

6.35.

 

Keepwell

     75  

6.36.

 

Anti-Money Laundering Compliance

     76  

ARTICLE VII. DEFAULTS

     76  

ARTICLE VIII. ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

     78  

8.1.

 

Acceleration; Remedies

     78  

8.2.

 

Application of Funds

     80  

8.3.

 

Amendments

     81  

8.4.

 

Preservation of Rights

     82  

ARTICLE IX. GENERAL PROVISIONS

     82  

9.1.

 

Survival of Representations

     82  

9.2.

 

Governmental Regulation

     82  

9.3.

 

Headings

     82  

9.4.

 

Entire Agreement

     82  

9.5.

 

Several Obligations; Benefits of this Agreement

     82  

9.6.

 

Expenses; Indemnification

     83  

9.7.

 

Numbers of Documents

     84  

9.8.

 

Accounting

     84  

9.9.

 

Severability of Provisions

     84  

9.10.

 

Nonliability of Lenders

     84  

9.11.

 

Confidentiality

     85  

9.12.

 

Nonreliance

     85  

9.13.

 

Disclosure

     85  

9.14.

 

PATRIOT ACT NOTIFICATION

     86  

9.15.

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     86  

9.16.

 

Effect of Existing Credit Agreement

     86  

ARTICLE X. THE ADMINISTRATIVE AGENT

     87  

10.1.

 

Appointment; Nature of Relationship

     87  

10.2.

 

Powers

     87  

10.3.

 

General Immunity

     87  

10.4.

 

No Responsibility for Loans, Recitals, etc.

     87  

10.5.

 

Action on Instructions of Lenders

     88  

10.6.

 

Employment of Administrative Agents and Counsel

     88  

10.7.

 

Reliance on Documents; Counsel

     88  

10.8.

 

Administrative Agent’s Reimbursement and Indemnification

     88  

10.9.

 

Notice of Event of Default

     89  

 

iii



--------------------------------------------------------------------------------

10.10.

 

Rights as a Lender

     89  

10.11.

 

Lender Credit Decision, Legal Representation

     89  

10.12.

 

Successor Administrative Agent

     90  

10.13.

 

Administrative Agent and Arranger Fees

     91  

10.14.

 

Delegation to Affiliates

     91  

10.15.

 

Execution of Collateral Documents

     91  

10.16.

 

Collateral and Guarantor Releases

     91  

10.17.

 

Certain ERISA Matters

     91  

ARTICLE XI. SETOFF; RATABLE PAYMENTS

     93  

11.1.

 

Setoff

     93  

11.2.

 

Ratable Payments

     93  

ARTICLE XII. BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

     93  

12.1.

 

Successors and Assigns

     93  

12.2.

 

Participations

     94  

12.3.

 

Assignments

     95  

12.4.

 

Dissemination of Information

     97  

12.5.

 

Tax Treatment

     97  

ARTICLE XIII. NOTICES

     97  

13.1.

 

Notices; Effectiveness; Electronic Communication

     97  

ARTICLE XIV. COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION;
ELECTRONIC RECORDS

     98  

14.1.

 

Counterparts; Effectiveness

     98  

14.2.

 

Electronic Execution of Assignments

     98  

14.3.

 

Electronic Records

     99  

ARTICLE XV. CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

     99  

15.1.

 

CHOICE OF LAW

     99  

15.2.

 

CONSENT TO JURISDICTION

     99  

15.3.

 

WAIVER OF JURY TRIAL

     99  

 

iv



--------------------------------------------------------------------------------

PRICING SCHEDULE

EXHIBIT A – Form of Compliance Certificate

EXHIBIT B – Form of Assignment and Assumption Agreement

EXHIBIT C – Form of Borrowing Notice

EXHIBIT D – Form of Revolving Note

EXHIBIT E – [Reserved]

EXHIBIT F – Form of Swing Line Note

EXHIBIT G – Form of Increasing Lender Supplement

EXHIBIT H – Form of Augmenting Lender Supplement

SCHEDULE 1 – Commitments

SCHEDULE 2 – Fiscal Quarters and Fiscal Years

SCHEDULE 1(a) – EBITDA and EBITDAR

SCHEDULE 5.7 – Litigation

SCHEDULE 5.8 – Subsidiaries

SCHEDULE 5.14 – Ownership of Properties

SCHEDULE 5.16 – Environmental Matters

SCHEDULE 5.19 – Real Property

SCHEDULE 5.22 – Labor Matters

SCHEDULE 6.17 – Indebtedness

SCHEDULE 6.20 – Investments

SCHEDULE 6.22 – Liens

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This Amended and Restated Credit Agreement (the “Agreement”), dated as of
November 30, 2018, is among Hawkins, Inc., a Minnesota corporation (the
“Borrower”), the Lenders and U.S. Bank National Association, a national banking
association, as an LC Issuer, Swing Line Lender and Administrative Agent.

RECITALS

A. The Borrower, the Administrative Agent and the Lenders are parties to that
certain Credit Agreement, dated as of December 23, 2015 (as so amended,
restated, supplemented or otherwise modified from time to time, the “Existing
Credit Agreement”).

B. The Borrower has requested that the Lenders amend and restate the Existing
Credit Agreement on the terms and conditions set forth in this Agreement.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS

As used in this Agreement:

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Restatement Date, by which the Borrower or any of
its Subsidiaries (i) acquires any going-concern business or all or substantially
all of the assets of any firm, corporation or limited liability company, or
division thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation that have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.

“Acquisition Documents” is defined in Section 6.3(c).

“Administrative Agent” means U.S. Bank in its capacity as contractual
representative of the Lenders pursuant to Article X, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article X.

“Advance” means a borrowing hereunder (i) made by some or all of the Lenders on
the same Borrowing Date or (ii) converted or continued by the Lenders on the
same date of conversion or continuation, consisting, in either case, of the
aggregate amount of the several Loans of the same Type and, in the case of
Eurocurrency Loans, for the same Interest Period. The term “Advance” shall
include Swing Line Loans unless otherwise expressly provided.



--------------------------------------------------------------------------------

“Affected Lender” is defined in Section 2.18.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person, including,
without limitation, such Person’s Subsidiaries. A Person shall be deemed to
control another Person if the controlling Person owns 10% or more of any class
of voting securities (or other ownership interests) of the controlled Person or
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the controlled Person, whether through ownership
of stock, by contract or otherwise. Without limiting the generality of the
foregoing, each of the following shall be deemed an Affiliate of the Borrower
and each Guarantor for purposes of this Agreement: (a) all of such Person’s
officers, directors, Subsidiaries, joint venturers, and partners, and (b) each
of the other Guarantors and Borrower. Neither the Administrative Agent nor any
Lender shall be deemed an Affiliate of the Borrower or any Guarantor or their
Subsidiaries.

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as reduced from time to time pursuant to the terms hereof. As of the
Restatement Date, the Aggregate Commitment is $150,000,000.

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.

“Agreement” means this Amended and Restated Credit Agreement, as it may be
amended, restated or otherwise modified and in effect from time to time.

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the highest of (i) 0.0%, (ii) the Prime Rate for such day, (iii) the sum of the
Federal Funds Effective Rate for such day plus 0.50% per annum and (iv) the
Eurocurrency Rate (without giving effect to the Applicable Margin) for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) for Dollars plus 1.0%, provided that, for
the avoidance of doubt, the Eurocurrency Rate for any day shall be based on the
rate reported by the applicable financial information service at approximately
11:00 a.m. London time on such day.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Fee Rate” means, at any time, the percentage rate per annum at which
commitment fees are accruing on the Available Aggregate Commitment at such time
as set forth in the Pricing Schedule.

“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum that is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.

 

2



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means U.S. Bank, and its successors, in its capacity as Sole Lead
Arranger and Sole Book Runner.

“Article” means an article of this Agreement unless another document is
specifically referenced.

“Authorized Officer” means any of the chief executive officer, the chief
financial officer, president, the chief operating officer, the treasurer, the
secretary, the controller or the assistant controller of the Borrower or a
Subsidiary, as applicable, in each case, acting singly.

“Available Aggregate Commitment” means, at any time, the Aggregate Commitment
then in effect minus the Aggregate Outstanding Credit Exposure at such time.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means, for any day, a rate of interest per annum equal to (i) the
Alternate Base Rate for such day and (ii) the Applicable Margin, in each case
changing when and as the Alternative Base Rate Changes.

“Base Rate Advance” means an Advance that, except as otherwise provided in
Section 2.9, bears interest at the Base Rate, in each case as the Base Rate
changes from time to time.

“Base Rate Loan” means a Loan that, except as otherwise provided in Section 2.9,
bears interest at the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Borrower” is defined in the opening paragraph hereof.

“Borrowing Date” means a date on which an Advance is made or a Facility LC is
issued hereunder.

 

3



--------------------------------------------------------------------------------

“Borrowing Notice” is defined in Section 2.6.

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurocurrency Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Minneapolis, Minnesota for the conduct of
substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in United States
dollars are carried on in the London interbank market and (ii) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in New York City for the conduct of substantially all of their commercial
lending activities and interbank wire transfers can be made on the Fedwire
system.

“Capital Expenditures” means, for any period, all expenditures for property,
plant or equipment that, in accordance with GAAP, would be required to be
capitalized and shown on the consolidated balance sheet of the Borrower and its
Subsidiaries, excluding expenditures in respect of Capitalized Leases, and
expenditures made in connection with the replacement, substitution or
restoration of assets to the extent financed (a) from insurance proceeds (or
other similar recoveries) paid on account of the loss of or damage to the assets
being replaced or restored, (b) with awards of compensation arising from the
taking by eminent domain or condemnation of the assets being replaced or
(c) with proceeds reinvested on dispositions of assets allowed under this
Agreement.

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee that would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP. Notwithstanding any other provision contained herein, the
definitions set forth in this Agreement and any financial calculations required
by the Loan Documents shall be computed to exclude any change to lease
accounting rules from those in effect pursuant to Financial Accounting Standards
Board Accounting Standards Codification 840 (Leases) and other related lease
accounting guidance as in effect on the date hereof.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases that would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the LC Issuer or the
Lenders, as collateral for LC Obligations or obligations of Lenders to fund
participations in respect of LC Obligations, cash or deposit account balances
or, if the Administrative Agent and each applicable LC Issuer agree in their
sole discretion, other credit support, in each case pursuant to documentation in
form and substance satisfactory to the Administrative Agent and each applicable
LC Issuer. “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.

“Cash Equivalent Investments” means, at any time, (a) any evidence of
Indebtedness, maturing not more than one year after such time, issued or
guaranteed by the United States Government or any agency thereof, (b) commercial
paper, maturing not more than one year from the date of issue, or corporate
demand notes, in each case (unless

 

4



--------------------------------------------------------------------------------

issued by a Lender or its holding company) rated at least A-l by S&P or P-l by
Moody’s, (c) any certificate of deposit, time deposit or banker’s acceptance,
maturing not more than one year after such time, or any overnight Federal funds
transaction that is issued or sold by any Lender or its holding company (or by a
commercial banking institution that is a member of the Federal Reserve System
and has a combined capital and surplus and undivided profits of not less than
$500,000,000), (d) money market accounts or mutual funds that invest exclusively
in assets satisfying the foregoing requirements and (e) other short term liquid
investments approved in writing by the Administrative Agent.

“Cash Management Services” means any banking services provided to the Borrower
and the Subsidiaries by one or more of the Lenders or any of their Affiliates
(other than pursuant to this Agreement), including without limitation (a) credit
cards, (b) credit card processing services, (c) debit cards, (d) purchase cards,
(e) stored value cards, (f) automated clearing house or wire transfer services
or (g) treasury management, including controlled disbursement, consolidated
account, lockbox, overdraft, return items, sweep and interstate depository
network services.

“Cash Management Services Agreement” means any agreement entered into by the
Borrower and the Subsidiaries in connection with Cash Management Services.

“Change” is defined in Section 3.2(a).

“Change in Control” means the acquisition by any Person, or two or more Persons
acting in concert, of beneficial ownership (within the meaning of Rule 13d-3 of
the U.S. Securities and Exchange Commission under the Securities Exchange Act of
1934) of 20% or more of the outstanding shares of voting stock of the Borrower
on a fully diluted basis.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Collateral” means all Property pledged, assigned, mortgaged, or otherwise
conveyed to the Administrative Agent pursuant to a Collateral Document as
security for the Obligations.

“Collateral Documents” means, collectively, the Security Agreement, the Negative
Pledge Agreement, any Control Agreements, any confirmatory grants of security
interest in intellectual property, and any other pledge agreement, security
agreement, mortgage, deed of trust, or other similar instrument or document, in
each case that secures the Obligations, each as amended, restated, supplemented
or otherwise modified from time to time.

“Collateral Shortfall Amount” is defined in Section 8.1(a).

“Commitment” means, for each Lender, such Lender’s Revolving Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

5



--------------------------------------------------------------------------------

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Indebtedness” means at any time the Indebtedness of the Borrower
and its Subsidiaries calculated on a consolidated basis as of such time.

“Consolidated Net Income” means, with respect to the Borrower and the
Subsidiaries on a consolidated basis for any period, the aggregate of all
amounts that, in accordance with GAAP, would be included as net income (or net
loss) of the Borrower and the Subsidiaries on a consolidated basis for such
period, excluding any gains and/or losses from dispositions of any assets
allowed under this Agreement and any gains and/or losses from discontinued
operations.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of or otherwise becomes or
is contingently liable upon the obligation or liability of any other Person,
agrees to maintain the net worth, working capital or other financial condition
of any other Person or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.

“Control Agreement” means a control agreement for deposit accounts, sweep
accounts, securities accounts or other investment accounts, granting the
Administrative Agent control over such accounts in each case in form and
substance reasonably satisfactory to the Administrative Agent.

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control that, together with the Borrower and the
Subsidiaries, are treated as a single employer under § 414 of the Code.

“Conversion/Continuation Notice” is defined in Section 2.7.

“Credit Extension” means the making of an Advance or the issuance of a Facility
LC.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Deemed Dividend Problem” means, with respect to any Foreign Subsidiary, any
portion of such Foreign Subsidiary’s accumulated and undistributed earnings and
profits being deemed to be repatriated to the Borrower or the applicable parent
Domestic Subsidiary for U.S. federal income tax purposes and the effect of such
repatriation causing adverse tax consequences to the Borrower or such parent
Domestic Subsidiary, in each case as determined by the Borrower in its
commercially reasonable judgment acting in good faith and in consultation with
its legal and tax advisors.

 

6



--------------------------------------------------------------------------------

“Default” means an event that but for the lapse of time or the giving of notice,
or both, would constitute an Event of Default.

“Defaulting Lender” means, any time there is more than one Lender and subject to
Section 2.20(b), any Lender that (a) has failed to (i) fund all or any portion
of its Loans within two Business Days of the date such Loans were required to be
funded hereunder unless such Lender notifies the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, any LC Issuer, the Swing Line Lender, or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Facility LCs or Swing Line Loans) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent or any LC Issuer or Swing Line Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or
(iii) become the subject of a Bail-in Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.20(b)) upon delivery of written
notice of such determination to the Borrower, the LC Issuers, the Swing Line
Lender and each Lender.

 

7



--------------------------------------------------------------------------------

“Dollar” and “$” mean the lawful currency of the United States of America.

“Domestic Holdco Subsidiary” means any Domestic Subsidiary substantially all of
the assets of which consist of stock or debt issued by a Foreign Subsidiary or
another Domestic Subsidiary satisfying the requirements of a Domestic Holdco
Subsidiary.

“Domestic Subsidiary” means a Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of
Columbia.

“EBITDA” means, for any period, Consolidated Net Income for such period plus, to
the extent deducted in determining such Consolidated Net Income, each of the
following, without duplication, for such period: (a) Interest Expense,
(b) income tax expense, (c) depreciation expense, (d) amortization expense,
(e) [Reserved], (f) documented transaction expenses actually paid or expensed
and reasonably acceptable to the Administrative Agent related to other Permitted
Acquisitions (in all such cases whether or not consummated), in an amount not to
exceed $1,000,000 in any Fiscal Year, (g) documented transaction expenses and
fees actually paid and reasonably acceptable to the Administrative Agent related
to this Agreement, the other Loan Documents and any amendments thereto,
(h) other noncash charges required by GAAP (including, without limitation, any
stock compensation expenses and impairment expense), (i) any non-recurring
extraordinary losses, (j) [Reserved], (k) [Reserved], and (l) other
non-recurring losses reasonably acceptable to the Administrative Agent and the
Initial Lenders, and minus any non-recurring extraordinary gains. In addition,
the calculation of EBITDA for any period shall (x) include the adjusted EBITDA
(such adjustments to be reasonably satisfactory to the Administrative Agent) for
any Person or business unit that has been acquired by the Borrower for any
portion of such period being tested, as applicable, in each case prior to the
date of acquisition, and (y) exclude the adjusted EBITDA (such adjustments to be
reasonably satisfactory to the Administrative Agent) for any Person or business
unit that the Borrower has disposed of, for the portion of such period being
tested, as applicable, in each case prior to the date of disposition.

“EBITDAR” means, for any period of determination, EBITDA before reduction for
rent and operating lease expense, determined in accordance with GAAP.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

8



--------------------------------------------------------------------------------

“Eligible Assignee” means (a) a Lender or an Affiliate of a Lender; (b) an
Approved Fund; (c) a commercial bank organized under the laws of the United
States, or any state thereof, and having total assets in excess of
$3,000,000,000, calculated in accordance with the accounting principles
prescribed by the regulatory authority applicable to such bank in its
jurisdiction of organization; (d) a commercial bank organized under the laws of
any other country that is a member of the OECD, or a political subdivision of
any such country, having total assets in excess of $3,000,000,000, calculated in
accordance with the accounting principles prescribed by the regulatory authority
applicable to such bank in its jurisdiction of organization, so long as such
bank is acting through a branch or agency located in the country in which it is
organized or another country that is described in this clause (d); or (e) the
central bank of any country that is a member of the OECD; provided, however,
that (x) neither the Borrower nor an Affiliate of the Borrower, (y) no natural
Person (or holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of a natural Person) and (z) no Defaulting
Lender shall qualify as an Eligible Assignee.

“Environmental Claims” means all written claims by any governmental, regulatory
or judicial authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release of
Hazardous Substances or injury to the environment related to any such release,
provided, in each case, such claims are pending and unresolved.

“Environmental Laws” means any and all applicable federal, state, local and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, injunctions, permits and licenses relating to (a) the protection of the
environment, (b) emissions, discharges or releases of Hazardous Substances into
surface water, ground water or land or (c) the use, treatment, storage,
disposal, transport or handling of Hazardous Substances.

“Equity Interests” means all shares, interests, participations or other
equivalents, however designated, of or in a corporation, a limited liability
company, a general partnership, a limited liability partnership, or a limited
partnership, whether or not voting, including but not limited to common stock,
member interests, warrants, preferred stock, convertible debentures, and all
agreements, instruments and documents convertible, in whole or in part, into any
one or more or all of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower and the Subsidiaries, is treated as a single
employer under § 414(b) or (c) of the Code or, solely for purposes of § 302 of
ERISA and § 412 of the Code, is treated as a single employer under § 414 of the
Code.

 

9



--------------------------------------------------------------------------------

“ERISA Event” means (a) any Reportable Event; (b) the existence with respect to
any Plan of an “accumulated funding deficiency” (as defined in § 412 of the Code
or § 302 of ERISA), whether or not waived; (c) the filing pursuant to § 412(d)
of the Code or § 303(d) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (d) the incurrence by the Borrower
and the Subsidiaries or any of its ERISA Affiliates of any liability under Title
IV of ERISA with respect to the termination of any Plan; (e) the receipt by the
Borrower and the Subsidiaries or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower and the Subsidiaries or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal of the Borrower and the
Subsidiaries or any of its ERISA Affiliates from any Plan or Multiemployer Plan;
or (g) the receipt by the Borrower and the Subsidiaries or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Borrower, or
the Subsidiaries, or any ERISA Affiliate of any notice concerning the imposition
upon the Borrower and the Subsidiaries or any of its ERISA Affiliates of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

“EU” means the European Union.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Advance” means an Advance that, except as otherwise provided in
Section 2.9, bears interest at the applicable Eurocurrency Rate.

“Eurocurrency Base Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period, the greater of (a) zero percent (0.0%) and (b) the
applicable interest settlement rate for deposits in Dollars administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) appearing on the applicable Reuters Screen (or any successor
organization or substitute page) as of 11:00 a.m. (London time) on the Quotation
Date for such Interest Period, and having a maturity equal to such Interest
Period, provided that, if the applicable Reuters Screen (or any substitute page)
for Dollars is not available to the Administrative Agent for any reason, the
applicable Eurocurrency Base Rate for the relevant Interest Period shall instead
be the applicable interest settlement rate for deposits in Dollars administered
by ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) as reported by any other generally recognized
financial information service selected by the Administrative Agent as of
11:00 a.m. (London time) on the Quotation Date for such Interest Period, and
having a maturity equal to such Interest Period.

“Eurocurrency Loan” means a Loan that, except as otherwise provided in
Section 2.9, bears interest at the applicable Eurocurrency Rate.

 

10



--------------------------------------------------------------------------------

“Eurocurrency Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period, the sum of (i) the quotient of (a) the Eurocurrency
Base Rate applicable to such Interest Period, divided by (b) one minus the
Reserve Requirement (expressed as a decimal) applicable to such Interest Period,
plus (ii) the Applicable Margin.

“Event of Default” is defined in Article VII.

“Excluded Payroll Accounts” means the deposit accounts of the Borrower and
Subsidiaries designated as “Excluded Payroll Accounts” on Schedule II of the
Security Agreement as updated from time to time and used solely for payroll,
payroll taxes and other employee wage and benefit payments to or for employees.

“Excluded Swap Obligation” means with respect to the Borrower or Guarantor, any
Swap Obligation if, and only to the extent that, all or a portion of the
guarantee of such Person of, or the grant by such Person of a security interest
to secure, such Swap Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof), including by virtue of such Person’s failure for
any reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guarantee
of such Person or the grant of such security interest becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guarantee or security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by overall gross income, net income
(however denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes (or corresponding Tax imposed on the
Recipient under Sections 871 and 881 of the Code) imposed on amounts payable to
or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by the Borrower under Section 2.18) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 3.5, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.5(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

 

11



--------------------------------------------------------------------------------

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

“Facility LC” is defined in Section 2.17.1.

“Facility LC Application” is defined in Section 2.17.3.

“Facility Termination Date” means November 30, 2023, or any earlier date on
which the Aggregate Commitment is reduced to zero or otherwise terminated
pursuant to the terms hereof.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day that is a
Business Day, the average of the quotations at approximately 10:00 a.m.
(Minneapolis time) on such day on such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by the Administrative Agent in its sole discretion.

“Financial Contract” of a Person means (i) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics or (ii) any Rate Management Transaction.

“Financed Premiums” is defined in Section 6.17(h).

“Fiscal Quarter” means the fiscal quarters of the Borrower as set forth in
Schedule 2.

“Fiscal Year” means the fiscal years of the Borrower as set forth on Schedule 2.

“Fixed Charge Coverage Ratio” means, for any period of determination, the ratio
of

(a) EBITDAR for the four Fiscal Quarters ending on the last day of the period
minus (i) Restricted Payments paid in cash, (ii) taxes paid in cash, and
(iii) Maintenance Capital Expenditures;

to

 

12



--------------------------------------------------------------------------------

(b) the sum, without duplication, of Interest Expense paid in cash for such
period, plus rent and operating lease expenses, plus all required scheduled
principal payments with respect to Consolidated Indebtedness (including without
limitation all payments with respect to Capitalized Lease Obligations of the
Borrower and Subsidiaries), as such required payments may be reduced by the
application of voluntary prepayments made pursuant to Section 2.5.

in each case determined for said period on a consolidated basis in accordance
with GAAP.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“Foreign Subsidiary” means any Subsidiary organized under the laws of a
jurisdiction not located in the United States of America.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any LC Issuer, such Defaulting Lender’s Revolving Percentage of the
outstanding LC Obligations with respect to Facility LCs issued by such LC Issuer
other than LC Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to the Swing Line Lender,
such Defaulting Lender’s Revolving Percentage of outstanding Swing Line Loans
made by such Swing Line Lender other than Swing Line Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 5.4.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantors” means all direct and indirect Material Domestic Subsidiaries of the
Borrower (other than a Domestic Holdco Subsidiary or Domestic Subsidiary owned
by a Foreign Subsidiary), and their respective successors and assigns.

“Guaranty” means, collectively, one or more guaranties of each Guarantor, in the
form or forms prescribed by the Administrative Agent, in favor of the
Administrative Agent, for the ratable benefit of the Lenders, as amended or
modified and in effect from time to time.

 

13



--------------------------------------------------------------------------------

“Hazardous Substances” means (i) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, radon gas and mold; and (ii) any chemicals,
materials, pollutant or substances defined as or included in the definition of
“hazardous substances,” “hazardous waste,” “hazardous materials,” “extremely
hazardous substances,” “restricted hazardous waste,” “toxic substances,” “toxic
pollutants,” “contaminants” or “pollutants” under any applicable Environmental
Law.

“Highest Lawful Rate” means, on any day, the maximum non-usurious rate of
interest permitted for that day by applicable federal or state law stated as a
rate per annum.

“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of Property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade, Working Capital
Adjustments or earn-out payments in the aggregate amount not to exceed
$1,000,000 for such earn-out payments), (iii) obligations, whether or not
assumed, secured by Liens or payable out of the proceeds or production from
Property now or hereafter owned or acquired by such Person, (iv) obligations
that are evidenced by notes, acceptances or other instruments, (v) any capital
securities or other equity instrument, whether or not mandatorily redeemable,
that under GAAP is characterized as debt, whether pursuant to financial
accounting standards board issuance No. 150 or otherwise, (vi) Capitalized Lease
Obligations, (vii) obligations of such Person as an account party with respect
to standby and commercial Letters of Credit, (viii) Contingent Obligations of
such Person, (ix) Net Mark to Market Exposure under Financial Contracts and
(x) any other obligation for borrowed money or other financial accommodation
that in accordance with GAAP would be shown as a liability on the consolidated
balance sheet of such Person.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or Guarantor under any Loan Document and (b) to the extent not
otherwise described in (a), Other Taxes.

“Interest Expense” means, for any period of determination, the aggregate
consolidated amount, without duplication, of interest paid, accrued or scheduled
to be paid in respect of any Indebtedness of the Borrower and the Subsidiaries,
including (a) all but the principal component of payments in respect of
conditional sale contracts, Capitalized Leases and other title retention
agreements, (b) commissions, discounts and other fees and charges with respect
to Letters of Credit and bankers’ acceptance financings, (c) net costs under
Rate Management Transactions, in each case determined in accordance with GAAP
and (d) the amortization of debt issuance costs.

 

14



--------------------------------------------------------------------------------

“Interest Period” means, with respect to a Eurocurrency Advance, a period of
one, two, three or six months commencing on a Business Day selected by the
Borrower pursuant to this Agreement. Such Interest Period shall end on the day
that corresponds numerically to such date one, two, three, or six months
thereafter, provided, however, that if there is no such numerically
corresponding day in such next, second, third, or sixth succeeding month, such
Interest Period shall end on the last Business Day of such next, second, third,
or sixth succeeding month. If an Interest Period would otherwise end on a day
that is not a Business Day, such Interest Period shall end on the next
succeeding Business Day, provided, however, that if said next succeeding
Business Day falls in a new calendar month, such Interest Period shall end on
the immediately preceding Business Day.

“Initial Lenders” means U.S. Bank and JP Morgan, each in its capacity as a
Lender but not including any successor Lender; provided, however, that if one of
such Lenders shall no longer be a Lender under this Agreement, then “Initial
Lenders” shall mean only such Lender that remains a Lender and if neither of
such Lenders is a Lender under this Agreement, then the term “Initial Lenders”
shall be deemed deleted in all places in this Agreement.

“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade) or contribution of
capital by such Person; stocks, bonds, mutual funds, partnership interests,
notes, debentures or other securities (including warrants or options to purchase
securities) owned by such Person; any deposit accounts and certificates of
deposit owned by such Person; and structured notes, derivative financial
instruments and other similar instruments or contracts (other than those arising
in connection with Rate Management Transactions) owned by such Person.

“IRS” means the United States Internal Revenue Service.

“JP Morgan” means JP Morgan Chase Bank, N.A., a national banking association in
its individual capacity, and its successors.

“LC Fee” is defined in Section 2.17.4(b).

“LC Fronting Fee” is defined in Section 2.17.4(a).

“LC Issuer” means U.S. Bank (or any subsidiary or affiliate of U.S. Bank
designated by U.S. Bank) or JP Morgan (or any subsidiary or affiliate of JP
Morgan designated by JP Morgan), each in its capacity as issuer of Facility LCs
hereunder.

“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.

“LC Payment Date” is defined in Section 2.17.5.

 

15



--------------------------------------------------------------------------------

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective permitted successors and assigns. Unless
otherwise specified, the term “Lenders” includes U.S. Bank in its capacity as
Swing Line Lender.

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on the signature pages hereof (in the case of the
Administrative Agent) or on its administrative questionnaire (in the case of a
Lender) or otherwise selected by such Lender or the Administrative Agent
pursuant to Section 2.15.

“Letter of Credit” means a letter of credit or similar instrument that is issued
upon the application of a Person, upon which a Person is an account party or for
which a Person is in any way liable.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, priority or other security
agreement or similar arrangement of any kind or nature whatsoever (including,
without limitation, the interest of a vendor or lessor under any conditional
sale, Capitalized Lease or other title retention agreement).

“Loan” means a Revolving Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, the Facility LC Applications, the
Collateral Documents, the Guaranty, any note or notes executed by the Borrower
in connection with this Agreement and payable to a Lender, and any other
material agreement, now or in the future, executed by the Borrower and the
Subsidiaries for the benefit of the Administrative Agent or any Lender in
connection with this Agreement.

“Maintenance Capital Expenditures” means an amount equal to 50% of the
Borrower’s depreciation for such period.

“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, financial condition or results of operations of the Borrower and the
Subsidiaries taken as a whole, (ii) the ability of the Borrower and the
Subsidiaries to perform its respective material obligations under the Loan
Documents to which it is a party, or (iii) any Substantial Portion of the
Collateral under the Collateral Documents or on the validity or enforceability
of any of the Loan Documents or the rights or remedies of the Administrative
Agent, the LC Issuers or the Lenders thereunder.

“Material Collateral Documents” is defined in Section 7.16.

“Material Domestic Subsidiary” means each Domestic Subsidiary (i) which, as of
the most recent Fiscal Quarter of the Borrower, for the period of four
(4) consecutive Fiscal Quarters then ended, for which financial statements have
been delivered pursuant to Section 6.1, contributed greater than 5% of the
Borrower’s Consolidated EBITDA for such period or (ii) which had consolidated
assets greater than 5% of the Borrower’s total consolidated assets as of such
date; provided that, if at any time the aggregate amount contributed to the
Consolidated EBITDA by all Subsidiaries that are not Material

 

16



--------------------------------------------------------------------------------

Domestic Subsidiaries exceeds 10% of the Borrower’s Consolidated EBITDA for any
such period, or the aggregate total consolidated assets of all Subsidiaries that
are not Material Domestic Subsidiaries exceeds 10% of the Borrower’s total
consolidated assets as of the end of any such Fiscal Quarter, the Borrower (or,
in the event the Borrower has failed to do so within ten (10) days, the
Administrative Agent) shall designate sufficient Subsidiaries as Material
Domestic Subsidiaries to eliminate such excess, and such designated Subsidiaries
shall for all purposes of this Agreement constitute Material Domestic
Subsidiaries.

“Material Indebtedness” means Indebtedness of the Borrower and the Subsidiaries
in an outstanding principal amount of $1,000,000 or more in the aggregate (or
the equivalent thereof in any currency other than Dollars).

“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or that provides for the incurrence of
Indebtedness in an amount that would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of all LC Issuers with respect to Facility LCs
issued and outstanding at such time and (ii) otherwise, an amount determined by
the Administrative Agent and the LC Issuers in their sole discretion.

“Modify” and “Modification” are defined in Section 2.17.1.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a Plan that is covered by Title IV of ERISA and that
is maintained pursuant to a collective bargaining agreement or any other
arrangement to which the Borrower or any member of the Controlled Group is a
party to which more than one employer is obligated to make contributions.

“Negative Pledge Agreement” means the Negative Pledge Agreement dated as of
December 23, 2015, given by the Borrower and each Material Domestic Subsidiary
in favor of the Administrative Agent, as amended, restated, supplemented, or
otherwise modified from time to time.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. “unrealized
losses” means the fair market value of the cost to such Person of replacing such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).

 

17



--------------------------------------------------------------------------------

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” is defined in Section 2.11(d).

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Obligations, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Borrower and the
Subsidiaries that are party to the Loan Documents to the Lenders or to any
Lender, the Administrative Agent, the LC Issuers or any indemnified party
arising under the Loan Documents (including interest and fees accruing during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), any
Financial Contract between the Borrower or a Subsidiary and a Lender and
permitted under Section 6.17(e) (including any such Rate Management Obligations
owing to one or more Lenders or their Affiliates), and any Cash Management
Services Agreement between the Borrower or a Subsidiary and a Lender; provided
that the Obligations shall exclude all Excluded Swap Obligations.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18).

“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(i) the aggregate principal Dollar amount of its Revolving Loans outstanding at
such time, plus (ii) an amount equal to its Revolving Percentage of the
aggregate principal amount of Swing Line Loans outstanding at such time, plus
(iii) an amount equal to its Revolving Percentage of the LC Obligations at such
time.

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended from time to time, and any successor
statute.

“Participant Register” is defined in Section 12.2.4.

 

18



--------------------------------------------------------------------------------

“Participants” is defined in Section 12.2.1.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Permitted Acquisition” means any Acquisition made by the Borrower or any of its
Subsidiaries, provided that, (a) as of the date of the consummation of such
Acquisition, no Default or Event of Default shall have occurred and be
continuing or would result from such Acquisition, and the representation and
warranty in Section 5.11 shall be true both before and after giving effect to
such Acquisition, (b) such Acquisition is consummated on a non-hostile basis
pursuant to a negotiated acquisition agreement approved by the board of
directors or other applicable governing body of the seller or entity to be
acquired, and no material challenge to such Acquisition (excluding the exercise
of appraisal rights) shall be pending or threatened by any shareholder or
director of the seller or entity to be acquired, (c) the business to be acquired
in such Acquisition is in substantially the same line of business as the
Borrower’s or any of the Subsidiaries or any business reasonably related
thereto, (d) as of the date of the consummation of such Acquisition, all
material approvals required in connection therewith shall have been obtained,
(e) none of the entities that are targets of or material aspects of such
Acquisition would qualify as a Foreign Subsidiary upon the consummation of such
Acquisition, (f) the Borrower shall have furnished to the Administrative Agent a
certificate demonstrating in reasonable detail (i) a pro forma Total Cash Flow
Leverage Ratio of less than or equal to 2.75 to 1.0 for the four (4) Fiscal
Quarter periods most recently ended prior to the date of such Acquisition, and
(ii) pro forma compliance with the financial covenant contained in
Section 6.31.1 for such period, in each case, calculated as if such Acquisition,
including the consideration therefor, had been consummated on the first day of
such period, and (g) the total consideration paid in connection with all such
Permitted Acquisitions does not exceed $80,000,000 in any Fiscal Year or
$250,000,000 during the term of this Agreement.

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization or government or political subdivision or any agency,
department or instrumentality thereof.

“Plan” means an employee pension benefit plan that is covered by Title IV of
ERISA or subject to the minimum funding standards under § 412 of the Code as to
which the Borrower or any member of the Controlled Group may have any liability;
provided, however, that Plan shall not include a Multiemployer Plan.

“Pricing Schedule” means the Schedule attached hereto identified as such.

“Primary Cash Management Accounts” is defined in Section 6.16(b).

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by U.S. Bank or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.

 

19



--------------------------------------------------------------------------------

“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Commitment and the denominator of which
is the Aggregate Commitment, provided, however, if all of the Commitments are
terminated pursuant to the terms of this Agreement, the “Pro Rata Share” means
the percentage obtained by dividing (a) such Lender’s Outstanding Credit
Exposure at such time by (b) the Aggregate Outstanding Credit Exposure at such
time; and provided, further, that when a Defaulting Lender exists, “Pro Rata
Share” shall mean the percentage of the Aggregate Commitment (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Pro Rata Shares shall be determined
based upon the Commitments most recently in effect, giving effect to any
assignments.

“Prohibited Transaction” has the meanings given in § 4975 of the Code and § 406
of ERISA.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible or mixed, of such Person, or other assets owned, leased or
operated by such Person. For the avoidance of doubt, “Property” of any Person
shall not include Equity Interests issued by such Person.

“Purchasers” is defined in Section 12.3.1.

“Quotation Date” means, in relation to any Interest Period for which an interest
rate is to be determined, two Business Days before the first day of that period.

“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered by the Borrower or the
Subsidiaries that is a rate swap, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.

“Recipient” means (a) the Administrative Agent, (b) any Lender, and (c) an LC
Issuer, as applicable.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

 

20



--------------------------------------------------------------------------------

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stock applicable to member banks of the Federal Reserve System.

“Regulatory Change” is defined in Section 3.1.

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.17 to reimburse an LC Issuer
for amounts paid by such LC Issuer in respect of any one or more drawings under
Facility LCs.

“Reportable Event” means a reportable event as defined in § 4043 of ERISA and
the regulations issued under such section, with respect to a Plan, excluding,
however, such events as to which the PBGC has, as of the Restatement Date, by
regulation waived the requirement of § 4043(a) of ERISA that it be notified
within 30 days of the occurrence of such event, provided, however, that a
failure to meet the minimum funding standard of § 412 of the Code and of § 302
of ERISA shall be a Reportable Event regardless of the issuance of any such
waiver of the notice requirement in accordance with either § 4043(a) of ERISA or
§ 412(d) of the Code.

“Reports” is defined in Section 9.6(a).

“Required Lenders” means at least two Lenders (to the extent there are two or
more Lenders and excluding any Defaulting Lender) in the aggregate having
greater than 66 2/3% of the sum of the Aggregate Commitment (or, if the
Aggregate Commitment has been terminated, Lenders in the aggregate holding
greater than 66 2/3% of the Aggregate Outstanding Credit Exposure).

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) that is imposed under Regulation D on Eurocurrency liabilities.

“Restatement Date” means November 30, 2018.

“Restatement Date Funds Flow” is defined in Section 4.1.1(p).

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interest in the
Borrower and the Subsidiaries, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower and the Subsidiaries or any option,
warrant or other right to acquire any such Equity Interest, (b) any amount paid
on account of any Indebtedness, promissory notes, or other liabilities or
obligations owed by the Borrower and the Subsidiaries to any holder of Equity
Interests in such Person other than the Lenders, but excluding (i) compensation
to officers, employees and directors in the ordinary course of business
(including any Equity Interests

 

21



--------------------------------------------------------------------------------

of the Borrower or Subsidiary issued pursuant to an equity incentive
compensation plan adopted by the board of managers of the Borrower or
Subsidiary), (ii) Subordinated Indebtedness paid in accordance with and subject
to the terms of any applicable subordination agreement, or (iii) intercompany
Indebtedness owed to the Borrower or a Guarantor or (c) any amount voluntarily
prepaid directly or indirectly on account of any Subordinated Indebtedness to
the extent not in violation of the terms of the applicable subordination
agreement.

“Revolving Commitment” means, for each Lender, the obligation of such Lender to
make Revolving Loans to the Borrower, and participate in Facility LCs issued
upon the application of the Borrower, in an aggregate amount not exceeding the
amount set forth on Schedule 1 as its Revolving Commitment, as it may be
modified as a result of any assignment that has become effective pursuant to
Section 12.3 or as otherwise modified from time to time pursuant to the terms
hereof.

“Revolving Commitment Fees” shall have the meaning set forth in Section 2.3.

“Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to its Revolving Commitment set forth in Section 2.1 (or any conversion
or continuation thereof).

“Revolving Percentage” means, with respect to a Lender, the percentage obtained
by dividing such Lender’s Revolving Commitment by the Aggregate Commitment,
provided, however, if all of the Revolving Commitments are terminated pursuant
to the terms of this Agreement, the “Revolving Percentage” means the percentage
obtained by dividing (a) such Lender’s Outstanding Credit Exposure at such time
by (b) the Aggregate Outstanding Credit Exposure at such time; and provided,
further, that when a Defaulting Lender exists, “Revolving Percentage” shall mean
the percentage of the Aggregate Commitment (disregarding any Defaulting Lender’s
Revolving Commitment) represented by such Lender’s Revolving Commitment. If the
Revolving Commitments have terminated or expired, the Revolving Percentage shall
be determined based upon the Revolving Commitments most recently in effect,
giving effect to any assignments.

“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.

“Sanctions” means sanctions administered or enforced from time to time by the
U.S. government, including those administered by OFAC, the U.S. Department of
State, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

 

22



--------------------------------------------------------------------------------

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Security Agreement” means the Pledge and Security Agreement dated as of
December 23, 2015 between the Borrower and each Material Domestic Subsidiary and
the Administrative Agent, as amended, restated, supplemented, or otherwise
modified from time to time.

“Stated Rate” is defined in Section 2.19.

“Subordinated Indebtedness” means any Indebtedness the payment of which is
subordinated to payment of the Obligations to the written satisfaction of the
Required Lenders, in their sole discretion, and none of the principal of which
is payable until at least six months after the Facility Termination Date.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries, or (ii) any partnership, limited liability company,
association, joint venture or similar business organization more than 50% of the
ownership interests having ordinary voting power of which shall at the time be
so owned or controlled. Unless otherwise expressly provided, all references
herein to a “Subsidiary” shall mean a Subsidiary of the Borrower.

“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property that represents more than 10% of the consolidated
assets of the Borrower and the Subsidiaries as would be shown in the
consolidated financial statements of the Borrower and the Subsidiaries as at the
beginning of the twelve-month period ending with the month in which such
determination is made (or if financial statements have not been delivered
hereunder for the month that begins the twelve-month period, then the financial
statements delivered hereunder for the quarter ending immediately prior to that
month).

“Swap Counterparty” means, with respect to any swap with a Lender or an
Affiliate of a Lender, any person or entity that is or becomes a party to such
swap.

“Swap Obligation” means, with respect to the Borrower or Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act between any Lender or Affiliate of a Lender and one or more Swap
Counterparties.

“Swing Line Borrowing Notice” is defined in Section 2.21(b).

“Swing Line Lender” means U.S. Bank or any other Lender that succeeds to U.S.
Bank’s rights and obligations as Swing Line Lender pursuant to the terms of this
Agreement.

“Swing Line Loan” means a Loan made available to the Borrower by the Swing Line
Lender pursuant to Section 2.21.

 

23



--------------------------------------------------------------------------------

“Swing Line Sublimit” means the maximum principal amount of Swing Line Loans the
Swing Line Lender may have outstanding to the Borrower at any one time, which,
as of the Restatement Date, is $15,000,000.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Cash Flow Leverage Ratio” means, for any period of determination, the
ratio of (a) Total Funded Debt (net of domestic cash on hand in excess of
$10,000,000 and to the extent such cash does not exceed an additional
$25,000,000) to (b) EBITDA.

“Total Funded Debt” means, as of any date of determination, without duplication,
the sum of (a) outstanding borrowings under this Agreement, plus (b) the undrawn
face amount of issued and outstanding Facility LCs and all other LC Obligations,
in each case that are outstanding on such date (less any amounts deposited by
the Borrower to cash collateralize such LC Obligations), plus, (c) the aggregate
outstanding principal balance of all other interest-bearing Consolidated
Indebtedness including Capitalized Leases and Subordinated Indebtedness, plus
(d) Contingent Obligations covering any of the indebtedness listed in
clauses (a), (b) or (c) of this definition (without duplication). Clause (a) of
this definition shall be calculated based on the outstanding Aggregate
Outstanding Credit Exposure with respect to such Loans for such quarter, as
determined on the last Business Day of the applicable Fiscal Quarter.

“Transferee” is defined in Section 12.4.

“Type” means, with respect to any Advance, its nature as a Base Rate Advance or
a Eurocurrency Advance and with respect to any Loan, its nature as a Base Rate
Loan or a Eurocurrency Loan.

“U.S. Bank” means U.S. Bank National Association, a national banking
association, in its individual capacity, and its successors.

“U.S. Bank Fee Letter” means that certain fee letter dated as of the Restatement
Date between U.S. Bank and the Borrower with respect to fees payable in
connection with this Agreement.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” is defined in Section 3.5(g).

“Unpaid Drawings” is defined in Section 2.17.6.

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary of which 100% of
the beneficial ownership interests are at the time owned or controlled, directly
or indirectly, by such Person or one or more Wholly-Owned Subsidiaries of such
Person, or (ii) any partnership, limited liability company, association, joint
venture or similar business organization of which 100% of the beneficial
ownership interests are at the time so owned or controlled.

 

24



--------------------------------------------------------------------------------

“Withholding Agent” means the Borrower or any Guarantor and the Administrative
Agent.

“Working Capital Adjustments” means customary working capital adjustments
required to be paid by the Borrower or its Subsidiaries in connection with a
Permitted Acquisition.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms. Unless the context requires otherwise, any
definition of or reference to any agreement, instrument, or other document
refers to such agreement, instrument, or other document as amended, restated,
supplemented, or otherwise modified from time to time (subject to any
restrictions herein on such modifications), and any definition of or reference
to any statute, rule, or regulation refers to such statute, rule, or regulation
as amended, supplemented, or otherwise modified and in effect from time to time,
including any successor thereto.

ARTICLE II.

THE CREDITS

2.1. Commitment.

(a) Revolving Credit.

(i) As of the Restatement Date, the aggregate outstanding principal amount of
the “Revolving Loans” (as defined in the Existing Credit Agreement, hereinafter,
the “Existing Revolving Loans”) and the unpaid accrued interest and fees thereon
(collectively, the “Existing Revolving Interest and Fees” and together with
Existing Revolving Loans, the “Outstanding Revolving Loan Obligations”) are set
forth on Part I of Schedule 2.1. Subject to the terms of this Agreement and in
reliance on the representations and warranties of the Borrower herein, each of
the parties hereto hereby agrees that the Existing Revolving Loans (to the
extent not repaid on the Restatement Date) shall be, from and following the
Restatement Date, continued and reconstituted as the Revolving Loans and any
Existing Revolving Interest and Fees not repaid on the Restatement Date shall be
due and payable under this Agreement.

(ii) Subject to the terms and conditions hereof, the allocation of the Revolving
Loans under this Agreement on the Restatement Date shall be as set forth on Part
2 of Schedule 2.1, and each Lender severally agrees (A) that all of the Existing
Revolving Loans (to the extent not repaid on the Restatement Date) owed

 

25



--------------------------------------------------------------------------------

to such Lender shall remain outstanding and shall be deemed to be continuing
Revolving Loans and (B) to provide a revolving credit facility available as
loans (collectively with the Existing Revolving Loans (to the extent not repaid
on the Restatement Date), each, a “Revolving Loan” and, collectively, the
“Revolving Loans”) to the Borrower on a revolving basis and participate in
Facility LCs issued upon the request of the Borrower, at any time and from time
to time during the period from the Restatement Date to the Facility Termination
Date, during which period the Borrower may borrow, repay and reborrow in
accordance with the provisions hereof, provided that, after giving effect to the
making of each Revolving Loan and the issuance of each Facility LC, (i) such
Credit Extension would not cause the Aggregate Outstanding Credit Exposure to
exceed the Aggregate Commitment, and (ii) the Dollar amount of such Lender’s
Outstanding Credit Exposure shall not exceed its Revolving Commitment. The
Revolving Commitments shall expire on the Facility Termination Date. The LC
Issuers shall issue Facility LCs on the terms and conditions set forth in
Section 2.17. The Revolving Loans and any portion of the balance thereof may be
made, obtained, and maintained at the election of the Borrower, but subject to
the limitations hereof, as Base Rate Advances or Eurocurrency Advances as the
Borrower elects in its notice of borrowing, continuation, or conversion.

(b) Aggregate Commitment. If at any time the Dollar amount of the Aggregate
Outstanding Credit Exposure exceeds the then current Aggregate Commitment, the
Borrower shall promptly, and in any event within one Business Day, make a
payment on Revolving Loans, Swing Line Loans, or Reimbursement Obligations
sufficient to eliminate such excess. Any such payments shall be applied to the
Revolving Loans first against Base Rate Advances and then to Eurocurrency
Advances in order starting with the Eurocurrency Advances having the shortest
time to the end of the applicable Interest Period. If, after payment of all
outstanding Revolving Loans, the Aggregate Outstanding Credit Exposure still
exceeds the Aggregate Commitment, the remaining amount paid by the Borrower
shall be Cash Collateral.

(c) Revolving Loan Repayment; Facility Termination Date. The Aggregate
Outstanding Credit Exposure and all other unpaid Obligations (other than
inchoate indemnity obligations and LC Obligations, Rate Management Obligations
or obligations related to Cash Management Services Agreements for which any
exposure is either cash collateralized or otherwise addressed to the reasonable
satisfaction of the Administrative Agent and the Initial Lenders) shall be paid
in full by the Borrower on the Facility Termination Date.

2.2. Ratable Loans; Types of Advances. Each Advance hereunder (other than any
Swing Line Loan) shall consist of Revolving Loans made from the several Lenders
ratably according to their Revolving Percentages. The Advances may be Base Rate
Advances or Eurocurrency Advances, or a combination thereof, selected by the
Borrower in accordance with Sections 2.6, 2.7 and 2.8, or Swing Line Loans
selected by the Borrower in accordance with Section 2.21.

 

26



--------------------------------------------------------------------------------

2.3. Commitment Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender according to its Revolving Percentage a commitment
fee at a per annum rate equal to the Applicable Fee Rate on the average daily
Available Aggregate Commitment from the Restatement Date to and including the
Facility Termination Date, payable on the last day of each Fiscal Quarter and on
the Facility Termination Date (the “Revolving Commitment Fee”). Swing Line Loans
shall not count as usage of the Aggregate Commitment for the purpose of
calculating the commitment fee due hereunder with respect to any Lender other
than the Swing Line Lender, except to the extent another Lender’s participation
in such Swing Line Loans has been funded by such Lender.

2.4. Minimum Amount of Each Advance. Each Eurocurrency Advance shall be in the
minimum amount of $250,000, or if more, in integral multiples of $100,000 above
$250,000 and each Base Rate Advance (other than an Advance to repay Swing Line
Loans) shall be in the minimum amount of $250,000, or if more, in integral
multiples of $100,000 above $250,000, provided, however, that any Base Rate
Advance in respect of a Revolving Loan may be in the amount of the then current
Available Aggregate Commitment.

2.5. Reductions in Aggregate Commitment; Optional Principal Payments. The
Borrower may permanently reduce the Aggregate Commitment in whole, or in part
ratably among the Lenders in the minimum amount of $500,000, upon at least three
Business Days’ written notice to the Administrative Agent, which notice shall
specify the amount of any such reduction, provided, however, that the amount of
the Aggregate Commitment may not be reduced below the Aggregate Outstanding
Credit Exposure. Upon termination of the Revolving Commitments pursuant to this
Section, no further Swing Line Loans shall be permitted and the Borrower shall
pay to the Administrative Agent for the account of the Lenders the full amount
of all outstanding Revolving Loans and Swing Line Loans, all accrued and unpaid
interest thereon, all unpaid Revolving Commitment Fees, and LC Fees accrued to
the date of such termination, any indemnities payable with respect to Revolving
Loans or Swing Line Loans pursuant to Section 3.4 and all other unpaid
Obligations in connection with any Revolving Loans or Swing Line Loans. The
Borrower may from time to time pay, without penalty or premium, all outstanding
Base Rate Advances (other than Swing Line Loans), or, in a minimum aggregate
amount of $250,000, or if more, in integral multiples of $100,000 above
$250,000, any portion of the outstanding Base Rate Advances (other than Swing
Line Loans) upon same day notice to the Administrative Agent. The Borrower may
at any time pay, without penalty or premium, all outstanding Swing Line Loans,
or any portion of the outstanding Swing Line Loans, with notice to the
Administrative Agent and the Swing Line Lender by 11:00 a.m. (Minneapolis time)
on the date of repayment. The Borrower may from time to time pay, subject to the
payment of any funding indemnification amounts required by Section 3.4 but
without penalty or premium, all outstanding Eurocurrency Advances, or, in a
minimum aggregate amount of $250,000 or if more, in integral multiples of
$100,000 above $250,000 (or such lesser amount to the extent such payment is
made in connection with any overnight sweep account with the Administrative
Agent), any portion of the outstanding Eurocurrency Advances upon three Business
Days’ prior notice to the Administrative Agent and the Initial Lenders. Amounts
paid or prepaid on the Revolving Loans under this Section shall be for the
account of each Lender in proportion to its share of outstanding Revolving
Loans. Any optional prepayments that the Administrative Agent receives after
2:00 p.m. (Minneapolis time) shall be deemed to have been received on the next
Business Day.

 

27



--------------------------------------------------------------------------------

2.6. Method of Selecting Types and Interest Periods for New Advances. The
Borrower shall select the Type of Advance and, in the case of each Eurocurrency
Advance, the Interest Period applicable thereto from time to time. The Borrower
shall give the Administrative Agent irrevocable notice in the form of Exhibit C
(a “Borrowing Notice”) not later than 12:00 p.m. (Minneapolis time) on the
Borrowing Date of each Base Rate Advance (other than a Swing Line Loan) and
three Business Days before the Borrowing Date for each Eurocurrency Advance,
specifying:

(a) the Borrowing Date, which shall be a Business Day, of such Advance,

(b) the aggregate amount of such Advance,

(c) the Type of Advance selected, and

(d) in the case of each Eurocurrency Advance, the Interest Period applicable
thereto;

Not later than 2:00 p.m. (Minneapolis time) on each Borrowing Date, each Lender
shall make available its Loan or Loans in funds immediately available to the
Administrative Agent at its address specified pursuant to Article XIII. The
Administrative Agent will make the funds so received from the Lenders available
to the applicable Borrower pursuant to the Borrowing Notice.

2.7. Conversion and Continuation of Outstanding Advances. Base Rate Advances
(other than Swing Line Loans) shall continue as Base Rate Advances unless and
until such Base Rate Advances are converted into Eurocurrency Advances pursuant
to this Section or are repaid in accordance with Section 2.5. Each Eurocurrency
Advance denominated in Dollars shall continue as a Eurocurrency Advance until
the end of the then applicable Interest Period therefor, at which time such
Eurocurrency Advance shall be automatically converted into a Base Rate Advance
unless (x) such Eurocurrency Advance is or was repaid in accordance with
Section 2.5 or (y) the Borrower has given the Administrative Agent a
Conversion/Continuation Notice (as defined below) requesting that, at the end of
such Interest Period, such Eurocurrency Advance continue as a Eurocurrency
Advance for the same or another Interest Period. Subject to the terms of
Section 2.4, the Borrower may elect from time to time to convert all or any part
of a Base Rate Advance (other than a Swing Line Loan) into a Eurocurrency
Advance. The Borrower shall give the Administrative Agent irrevocable notice (a
“Conversion/Continuation Notice”) of each conversion of a Base Rate Advance into
a Eurocurrency Advance, conversion of a Eurocurrency Advance to a Base Rate
Advance, or continuation of a Eurocurrency Advance not later than 12:00 p.m.
(Minneapolis time) at least three Business Days prior to the date of the
requested conversion or continuation, specifying:

(a) the requested date, which shall be a Business Day, of such conversion or
continuation,

(b) the amount and Type of the Advance that is to be converted or continued, and

(c) the amount of such Advance that is to be converted into or continued as a
Eurocurrency Advance and the duration of the Interest Period applicable thereto.

 

28



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or roll over all or a portion of its Loans in connection with
any refinancing, extension, loan extension, loan modification or similar
transaction permitted by the terms of this Agreement, pursuant to a cashless
settlement mechanism approved by the Borrower, the Administrative Agent and such
Lender.

2.8. Interest Rates. Each Base Rate Advance (other than a Swing Line Loan) shall
bear interest on the outstanding principal amount thereof, for each day from and
including the date such Advance is made or is automatically converted from a
Eurocurrency Advance into a Base Rate Advance pursuant to Section 2.7, to but
excluding the date it becomes due or is converted into a Eurocurrency Advance
pursuant to Section 2.7, at a rate per annum equal to the Base Rate for such
day; provided, that if a Base Rate Advance is due as a result of an Event of
Default or is otherwise outstanding during the continuance of an Event of
Default, the Base Rate shall continue to apply thereto plus such other amounts
as required under Section 2.9. Changes in the rate of interest on the portion of
any Advance maintained as a Base Rate Advance will take effect simultaneously
with each change in the Base Rate. Each Swing Line Loan shall bear interest on
the outstanding principal amount thereof, for each day from and including the
day such Swing Line Loan is made to but excluding the date it is paid, at a rate
per annum equal to either the Base Rate for such day or if elected by Borrower,
at the Eurocurrency Rate for a one month Interest Period on such day. Each
Eurocurrency Advance shall bear interest on the outstanding principal amount
thereof from and including the first day of the Interest Period applicable
thereto to (but not including) the last day of such Interest Period at the
interest rate reasonably determined by the Administrative Agent as applicable to
such Eurocurrency Advance based upon the Borrower’s selections under
Sections 2.6 and 2.7 and otherwise in accordance with the terms hereof. No
Interest Period may end after the Facility Termination Date. Notwithstanding
anything to the contrary in this Agreement, without the prior written consent of
the Required Lenders, the Borrower shall not maintain more than six Eurocurrency
Advances at any time.

2.9. Rates Applicable After Event of Default. Notwithstanding anything to the
contrary in Section 2.6, 2.7, or 2.8, during the continuance of a Default or
Event of Default, the Required Lenders may, at their option, by notice to the
Borrower (which notice may be revoked at the option of all of the Lenders),
declare that no Advance may be made as, converted into or continued as a
Eurocurrency Advance until such Default or Event of Default is cured or waived.
During the continuance of an Event of Default, the Required Lenders may, at
their option, by notice to the Borrower (which notice and implementation of the
Default Rate may be revoked at the option of all of the Lenders), declare that
(i) each Eurocurrency Advance shall bear interest for the remainder of the
applicable Interest Period at the rate otherwise applicable to such Interest
Period plus 2% per annum, (ii) each Base Rate Advance shall bear interest at a
rate per annum equal to the Base Rate in effect from time to time plus 2% per
annum, and (iii) the LC Fee shall be increased by 2% per annum, provided that,
during the continuance of an Event of Default under Section 7.2, 7.6 or 7.7, the
interest rates set forth in clauses (i) and (ii) above and the increase in the
LC Fee set forth in clause (iii) above shall be applicable automatically to all
Credit Extensions without any election or action on the part of the
Administrative Agent or any Lender. After an Event of Default has been cured or
waived, the interest rate applicable to Advances and the LC Fee shall revert to
the rates applicable prior to the occurrence of an Event of Default.
Notwithstanding anything herein to the contrary, failure by the Administrative
Agent to deliver written notice of an election to declare that the interest
rates set forth in clauses (i) and (ii) above

 

29



--------------------------------------------------------------------------------

and the increase in the LC Fee set forth in clause (iii) above shall be so
increased on the date of the occurrence of the applicable Event of Default shall
not limit or restrict the Administrative Agent from declaring that interest
rates set forth in clauses (i) and (ii) above and the increase in the LC Fee set
forth in clause (iii) above shall be so increased as of the date of the
occurrence of the applicable Event of Default, so long as (x) the Administrative
Agent delivers notice of such election within 90 days of obtaining knowledge of
such Event of Default, and (y) such Event of Default is continuing at the time
of such election.

2.10. Method of Payment. Each Advance shall be repaid and each payment of
interest thereon shall be paid in Dollars. All payments of the Obligations
hereunder shall be made, without setoff, deduction or counterclaim, in
immediately available funds to the Administrative Agent at the Administrative
Agent’s address specified pursuant to Article XIII, or at any other Lending
Installation of the Administrative Agent specified in writing by the
Administrative Agent to the Borrower (which written notice shall be delivered to
Borrower at least one Business Day prior to the due date of the applicable
payment) by 12:00 p.m. (Minneapolis time) on the date when due and shall (except
(i) with respect to payments of Swing Line Loans, (ii) in the case of
Reimbursement Obligations for which the LC Issuers have not been fully
indemnified by the Lenders or (iii) as otherwise specifically required
hereunder) be applied ratably by the Administrative Agent among the Lenders.
Each payment delivered to the Administrative Agent for the account of any Lender
shall be delivered promptly by the Administrative Agent to such Lender in the
same type of funds that the Administrative Agent received at its address
specified pursuant to Article XIII or at any Lending Installation specified in a
notice received by the Administrative Agent from such Lender. The Administrative
Agent is hereby authorized to charge the account of the Borrower maintained with
U.S. Bank for each payment of principal, interest, Reimbursement Obligations and
fees as it becomes due hereunder. Each reference to the Administrative Agent in
this Section shall also be deemed to refer, and shall apply equally, to the LC
Issuers, in the case of payments required to be made by the Borrower to the LC
Issuers pursuant to Section 2.17.6.

2.11. Evidence of Indebtedness.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

(b) The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder, (iii) the original stated amount of each Facility LC and the
amount of LC Obligations outstanding at any time and (iv) the amount of any sum
received by the Administrative Agent hereunder from the Borrower and each
Lender’s share thereof.

(c) The entries in the accounts maintained pursuant to paragraphs (a) and
(b) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the joint and several obligation of the
Borrower to repay the Obligations in accordance with their terms.

 

30



--------------------------------------------------------------------------------

(d) Any Lender may request that its Revolving Loans be evidenced by a promissory
note substantially in the form of Exhibit D, or, in the case of the Swing Line
Lender, that its Swing Line Loans be evidenced by a promissory note
substantially in the form of Exhibit F (each a “Note”), which Notes in the case
of Lenders that are party to the Existing Credit Agreement shall amend and
restate on the Restatement Date the promissory notes issued under the Existing
Credit Agreement for the Revolving Loans (defined in the Existing Credit
Agreement) and the Swing Line Loans (as defined in the Existing Credit
Agreement), respectively. By each Lender’s signature to this Agreement, such
Lender agrees to such amendment and restatement. In such event, the Borrower
shall prepare, execute and deliver to such Lender such Notes payable to such
Lender. Thereafter, the Loans evidenced by such Note and interest thereon shall
at all times (prior to any assignment pursuant to Section 12.3) be represented
by one or more Notes payable to the payee named therein, except to the extent
that any such Lender subsequently returns any such Note for cancellation and
requests that such Loans once again be evidenced as described in clauses (b)(i)
and (ii) above.

2.12. Telephonic Notices. The Borrower hereby authorizes the Lenders and the
Administrative Agent to extend, convert or continue Advances, effect selections
of Types of Advances and transfer funds based on telephonic notices made by any
person or persons the Administrative Agent or any Lender in good faith believes
to be acting on behalf of the Borrower, it being understood that the foregoing
authorization is specifically intended to allow Borrowing Notices and
Conversion/Continuation Notices to be given telephonically. The Borrower agrees
to deliver promptly to the Administrative Agent a written confirmation (which
may be an e-mail confirmation) of each telephonic notice authenticated by an
Authorized Officer. If the written confirmation differs in any material respect
from the action taken by the Administrative Agent and the Lenders, the records
of the Administrative Agent and the Lenders shall govern absent manifest error.

2.13. Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Base Rate Advance shall be payable in arrears quarterly on the first Business
Day of each quarter commencing with the first such date after the Fiscal Quarter
ending December 30, 2018 and at maturity. Interest accrued on each Eurocurrency
Advance shall be payable on the last Business Day of its applicable Interest
Period, on any date on which the Eurocurrency Advance is prepaid, whether by
acceleration or otherwise, and at maturity. Interest accrued on each
Eurocurrency Advance having an Interest Period longer than three months shall
also be payable on the last Business Day of each three-month interval during
such Interest Period. Interest accrued pursuant to Section 2.9 shall be payable
on demand. Interest on all Advances and fees shall be calculated for actual days
elapsed on the basis of a 360-day year, except that interest computed by
reference to the Base Rate based on the Prime Rate shall be calculated for
actual days elapsed on the basis of a 365/366-day year. Interest shall be
payable for the day an Advance is made but not for the day of any payment on the
amount paid if payment is received prior to noon (local time) at the place of
payment. If any payment of principal of or interest on an Advance becomes due on
a day that is not a Business Day, such payment shall be made on the next
succeeding Business Day; provided that if the next succeeding Business Day is in
the next calendar month, such payment shall be made on the immediately preceding
Business Day.

 

31



--------------------------------------------------------------------------------

2.14. Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Administrative Agent will notify
each Lender of the contents of each Aggregate Commitment reduction notice,
Borrowing Notice, Swing Line Borrowing Notice, Conversion/Continuation Notice
and repayment notice. Promptly after notice from the applicable LC Issuer, the
Administrative Agent will notify each Lender of the contents of each request for
issuance of a Facility LC hereunder. The Administrative Agent will notify each
Lender of the interest rate applicable to each Eurocurrency Advance promptly
upon determination of such interest rate and will give each Lender prompt notice
of each change in the Base Rate.

2.15. Lending Installations. Each Lender may book its Advances and its
participation in any LC Obligations, and an LC Issuer may book the Facility LCs,
at any Lending Installation selected by such Lender or such LC Issuer, as the
case may be, and any Lender or the LC Issuer may change its Lending Installation
from time to time. All terms of this Agreement shall apply to any such Lending
Installation, and the Loans, Facility LCs, participations in LC Obligations and
any Notes issued hereunder shall be deemed held by each Lender or each LC
Issuer, as the case may be, for the benefit of any such Lending Installation.
Each Lender and each LC Issuer may, by written notice to the Administrative
Agent and the Borrower in accordance with Article XIII, designate replacement or
additional Lending Installations through which it will make Loans or issue
Facility LCs and for whose account Loan payments or payments with respect to
Facility LCs are to be made.

2.16. Non-Receipt of Funds by the Administrative Agent. Unless the Borrower or a
Lender, as the case may be, notifies the Administrative Agent, prior to the date
on which it is scheduled to make payment to the Administrative Agent of (i) in
the case of a Lender, the proceeds of a Loan or (ii) in the case of the
Borrower, a payment of principal, interest or fees to the Administrative Agent
for the account of the Lenders, that it does not intend to make such payment,
the Administrative Agent may assume that such payment has been made. The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or the Borrower, as the case may be, has not in fact made such
payment to the Administrative Agent, the recipient of such payment shall, on
demand by the Administrative Agent, repay to the Administrative Agent the amount
so made available together with interest thereon in respect of each day during
the period from and including the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (x) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day for the first three days and,
thereafter, the interest rate applicable to the relevant Loan or (y) in the case
of payment by the Borrower, the interest rate applicable to the relevant Loan.

2.17. Facility LCs.

2.17.1 Issuance. Each LC Issuer hereby agrees, on the terms and conditions set
forth in this Agreement, to issue (or continue) Letters of Credit denominated in
Dollars (each, a “Facility LC”) and to renew, extend, increase, decrease or
otherwise modify each

 

32



--------------------------------------------------------------------------------

Facility LC (“Modify,” and each such action a “Modification”), from time to time
from and including the Restatement Date and prior to the Facility Termination
Date upon the request of the Borrower; provided that immediately after each such
Facility LC is issued or Modified, (i) the aggregate Dollar amount of the
outstanding LC Obligations shall not exceed $5,000,000 and (ii) the Aggregate
Outstanding Credit Exposure shall not exceed the Aggregate Commitment; and
provided further that no LC Issuer shall be required to issue any Facility LC if
(A) any binding order, judgment or decree of any Governmental Authority or
arbitrator by its terms purports to enjoin or restrain such LC Issuer from
issuing such Facility LC, or any legal requirement of general application
applicable to such LC Issuer or any request or directive (whether or not having
the force of law) from any governmental or public body authority with
jurisdiction over the LC Issuer prohibits, or requests that such LC Issuer
refrain from, the issuance of Letters of Credit or such Facility LC or imposes
upon such LC Issuer with respect to such Facility LC any restriction, reserve or
capital requirement (for which such LC Issuer is not otherwise compensated
hereunder) not in effect on the Restatement Date, or imposes upon such LC Issuer
any unreimbursed loss, cost, or expense that was not applicable on the
Restatement Date and that such LC Issuer in good faith deems material to it;
(B) the issuance of such Facility LC would violate any legal requirements or one
or more policies of such LC Issuer applicable to Letters of Credit; (C) such
Facility LC is to be denominated in a currency other than Dollars, (D) such
Facility LC contains any provision for automatic reinstatement of the stated
amount after any drawing thereunder, or (E) a default of any Lender’s
reimbursement obligations under Section 2.17.5 exists or any Lender at such time
is a Defaulting Lender, unless arrangements satisfactory to such LC Issuer have
been entered into to eliminate such LC Issuer’s risk with respect to the
participation in Facility LCs of such Defaulting Lender or Lenders, which may
include requiring the Borrower to post cash collateral with the Administrative
Agent in an amount equal to each Defaulting Lender’s pro rata share (based on
such Lender’s Revolving Percentage) of all LC Obligations. No Facility LC shall
have an expiry date later than the earlier of (x) the fifth Business Day prior
to the Facility Termination Date and (y) one year after its issuance.

2.17.2 Participations. Upon the issuance or Modification by a LC Issuer of a
Facility LC, such LC Issuer shall be deemed, without further action by any party
hereto, to have unconditionally and irrevocably sold to each Lender, and each
Lender shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from such LC Issuer, a participation
in such Facility LC (and each Modification thereof) and the related LC
Obligations in proportion to its Revolving Percentage.

2.17.3 Notice. Subject to Section 2.17.1, the Borrower shall give the
Administrative Agent notice prior to 12:00 p.m. (Minneapolis time) at least
three Business Days prior to the proposed date of issuance or Modification of
each Facility LC, specifying the LC Issuer, the beneficiary, the proposed date
of issuance (or Modification) and the expiry date of such Facility LC, and
describing the proposed terms of such Facility LC and the nature of the
transactions proposed to be supported thereby. Upon receipt of such notice, the
Administrative Agent shall promptly notify the applicable LC Issuer and each
Lender of the contents thereof and of the amount of such Lender’s participation
in such proposed Facility LC. The issuance or Modification by an LC Issuer of
any Facility

 

33



--------------------------------------------------------------------------------

LC shall, in addition to the conditions precedent set forth in Article IV, be
subject to the conditions precedent that such Facility LC shall be satisfactory
to such LC Issuer and that the Borrower shall have executed and delivered such
application agreement and/or such other instruments and agreements relating to
such Facility LC as such LC Issuer shall have reasonably requested (each, a
“Facility LC Application”). The applicable LC Issuer shall have no independent
duty to ascertain whether the conditions set forth in Article IV have been
satisfied; provided, however, that such LC Issuer shall not issue a Facility LC
if, on or before the proposed date of issuance, such LC Issuer has received
notice from the Administrative Agent or the Required Lenders that any such
condition has not been satisfied or waived. In the event of any conflict between
the terms of this Agreement and the terms of any Facility LC Application, the
terms of this Agreement shall control.

2.17.4 LC Fees.

(a) The Borrower shall pay to the applicable LC Issuer with respect to each
Facility LC, a nonrefundable fronting fee in an amount equal to 0.125% per annum
of the face amount of each such Facility LC (the “LC Fronting Fees”), and such
LC Fronting Fees shall be due and payable on the date of the issuance (or
renewal, if applicable) of each Facility LC.

(b) The Borrower shall pay to the Administrative Agent, for the account of the
Lenders ratably in accordance with their respective Revolving Percentage, with
respect to each Facility LC, a letter of credit fee at a per annum rate equal to
the Applicable Margin for Eurocurrency Loans in effect from time to time on the
original face amount of the Facility LC for the period from the date of issuance
to the scheduled expiration date of such Facility LC, such fee to be payable in
arrears on the last day of each Fiscal Quarter (the “LC Fee”). The Borrower
shall also pay to the applicable LC Issuer for its own account on demand all
amendment, drawing and other fees regularly charged by such LC Issuer to its
letter of credit customers and all out-of-pocket expenses reasonably incurred by
such LC Issuer in connection with the issuance, Modification, administration or
payment of any Facility LC.

2.17.5 Administration; Reimbursement by Lenders. Upon receipt of any demand for
payment under any Facility LC from the beneficiary of such Facility LC, the
applicable LC Issuer shall notify the Administrative Agent and the
Administrative Agent shall promptly notify the Borrower and each other Lender as
to the amount to be paid by such LC Issuer as a result of such demand and the
proposed payment date (the “LC Payment Date”). The responsibility of the
applicable LC Issuer to the Borrower and each Lender shall be only to determine
that the documents (including each demand for payment) delivered under each
Facility LC in connection with such presentment are in conformity in all
material respects with such Facility LC. The applicable LC Issuer shall endeavor
to exercise the same care in the issuance and administration of the Facility LCs
as it does with respect to Letters of Credit in which no participations are
granted, it being understood that in the absence of any gross negligence or
willful misconduct by such LC Issuer, each Lender shall be unconditionally and
irrevocably liable, without regard to any Event of Default or any condition
precedent whatsoever, to reimburse such LC Issuer on

 

34



--------------------------------------------------------------------------------

demand for (i) such Lender’s Revolving Percentage of the amount of each payment
made by such LC Issuer under each Facility LC to the extent such amount is not
reimbursed by the Borrower pursuant to Section 2.17.6 below and there is not
Cash Collateral to cover the same, plus (ii) interest on the foregoing amount to
be reimbursed by such Lender, for each day from the date of such LC Issuer’s
demand for such reimbursement (or, if such demand is made after 12:00 p.m.
(Minneapolis time) on such date, from the next succeeding Business Day) to the
date on which such Lender pays the amount to be reimbursed by it, at a rate of
interest per annum equal to the Federal Funds Effective Rate for the first three
days and, thereafter, at a rate of interest equal to the rate applicable to Base
Rate Advances.

2.17.6 Reimbursement by Borrower. The Borrower shall be irrevocably and
unconditionally obligated to reimburse the applicable LC Issuer on or before the
applicable LC Payment Date for any amounts required to be paid by such LC Issuer
upon any drawing under any Facility LC, without presentment, demand, protest or
other formalities of any kind; provided that neither the Borrower nor any Lender
shall hereby be precluded from asserting any claim for direct (but not
consequential) damages suffered by the Borrower or such Lender to the extent,
but only to the extent, caused by (i) the willful misconduct or gross negligence
of such LC Issuer in determining whether a request presented under any Facility
LC complied with the terms of such Facility LC or (ii) such LC Issuer’s failure
to pay under any Facility LC issued by it after the presentation to it of a
request complying with the terms and conditions of such Facility LC. All such
amounts paid by the applicable LC Issuer and remaining unpaid by the Borrower
(“Unpaid Drawings”) shall bear interest, payable on demand, for each day until
paid at a rate per annum equal to (x) the rate applicable to Base Rate Advances
for such day if such day falls on or before the applicable LC Payment Date and
(y) the sum of 2% plus the rate applicable to Base Rate Advances for such day if
such day falls after such LC Payment Date. The applicable LC Issuer will pay to
each Lender ratably in accordance with its Revolving Percentage all amounts
received by it from the Borrower for application in payment, in whole or in
part, of the Reimbursement Obligation in respect of any Facility LC issued by
such LC Issuer, but only to the extent such Lender has made payment to such LC
Issuer in respect of such Facility LC pursuant to Section 2.17.5. Subject to the
terms and conditions of this Agreement (including without limitation the
submission of a Borrowing Notice in compliance with Section 2.6 and the
satisfaction of the applicable conditions precedent set forth in Article IV),
the Borrower may request an Advance hereunder for the purpose of satisfying any
Reimbursement Obligation.

2.17.7 Obligations Absolute. The Borrower’s obligations under this Section shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against any LC Issuer, any Lender or any beneficiary of a Facility LC.
The Borrower further agrees with the LC Issuers and the Lenders that the LC
Issuers and the Lenders shall not be responsible for, and the Borrower’s
Reimbursement Obligation in respect of any Facility LC shall not be affected by,
among other things, the validity or genuineness of documents or of any
endorsements thereon, even if such documents in fact prove to be in any or all
respects invalid, fraudulent or forged, or any dispute between or among the
Borrower, any of its Affiliates, the beneficiary of any Facility LC or any
financing

 

35



--------------------------------------------------------------------------------

institution or other party to whom any Facility LC may be transferred or any
claims or defenses whatsoever of the Borrower or of any of its Affiliates
against the beneficiary of any Facility LC or any such transferee. No LC Issuer
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Facility LC except to the extent determined
in a final non-appealable judgment by a court of competent jurisdiction to be
attributable to the gross negligence or willful misconduct of such LC Issuer.
The Borrower agrees that any action taken or omitted by any LC Issuer or any
Lender under or in connection with each Facility LC and the related drafts and
documents, if done without gross negligence or willful misconduct, shall be
binding upon the Borrower and shall not put any LC Issuer or any Lender under
any liability to the Borrower. Nothing in this Section is intended to limit the
right of the Borrower to make a claim against an LC Issuer for damages as
contemplated by the proviso to the first sentence of Section 2.17.6.

2.17.8 Actions of LC Issuer. Each LC Issuer shall be entitled to rely, and shall
be fully protected in relying, upon any Facility LC, draft, writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, telecopy,
telex, teletype or electronic mail message, statement, order or other document
it reasonably believes to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by such LC Issuer.
Each LC Issuer shall be fully justified in failing or refusing to take any
action under this Agreement unless it first receives such advice or concurrence
of the Required Lenders as it reasonably deems appropriate or it is first
indemnified to its reasonable satisfaction by the Lenders against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. Notwithstanding any other provision of this
Section, each LC Issuer shall in all cases be fully protected by the Lenders in
acting, or in refraining from acting, under this Agreement in accordance with a
request of the Required Lenders, and such request and any action taken or
failure to act pursuant thereto shall be binding upon the Lenders and any future
holders of a participation in any Facility LC.

2.17.9 Indemnification. The Borrower agrees to indemnify and hold harmless each
Lender, each LC Issuer and the Administrative Agent, and their respective
directors, officers, agents and employees, from and against any and all claims
and damages, losses, liabilities, costs or expenses that such Lender, such LC
Issuer or the Administrative Agent may incur (or that may be claimed against
such Lender, such LC Issuer or the Administrative Agent by any Person
whatsoever) by reason of or in connection with the issuance, execution and
delivery or transfer of or payment or failure to pay under any Facility LC or
any actual or proposed use of any Facility LC, including, without limitation,
any claims, damages, losses, liabilities, costs or expenses that such LC Issuer
may incur by reason of or in connection with (i) the failure of any other Lender
to fulfill or comply with its obligations to such LC Issuer hereunder (but
nothing herein shall affect any rights the Borrower may have against any
Defaulting Lender) or (ii) by reason of or on account of such LC Issuer issuing
any Facility LC that specifies that the term “Beneficiary” included therein
includes any successor by operation of law of the named Beneficiary, but which
Facility LC does not require that any drawing by any such successor Beneficiary
be accompanied by a copy of a legal document, satisfactory to such

 

36



--------------------------------------------------------------------------------

LC Issuer, evidencing the appointment of such successor Beneficiary; provided
that the Borrower shall not be required to indemnify any Lender, any LC Issuer
or the Administrative Agent for any claims, damages, losses, liabilities, costs
or expenses to the extent, but only to the extent, caused by (x) the willful
misconduct or gross negligence of such LC Issuer in determining whether a
request presented under any Facility LC complied with the terms of such Facility
LC or (y) such LC Issuer’s failure to pay under any Facility LC after the
presentation to it of a request complying with the terms and conditions of such
Facility LC. Nothing in this Section is intended to limit the obligations of the
Borrower under any other provision of this Agreement.

2.17.10 Lenders’ Indemnification. Each Lender shall, in accordance with its
Revolving Percentage, indemnify each LC Issuer, its affiliates and their
respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such indemnitees’ gross negligence or willful
misconduct or such LC Issuer’s failure to pay under any Facility LC after the
presentation to it of a request complying with the terms and conditions of the
Facility LC) that such indemnitees may suffer or incur in connection with this
Section or any action taken or omitted by such indemnitees hereunder.

2.17.11 Cash Collateral. At any time that there is a Defaulting Lender, within
one Business Day following the written request of the Administrative Agent or
the applicable LC Issuer (with a copy to the Administrative Agent), the Borrower
shall Cash Collateralize the applicable LC Issuer’s Fronting Exposure with
respect to such Defaulting Lender (determined after giving effect to
Section 2.20(a)(iv) and any Cash Collateral provided by such Defaulting Lender
pursuant to Section 2.20(a)(ii)) in an amount not less than the Minimum
Collateral Amount.

(a) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grant to the Administrative
Agent, for the benefit of the LC Issuers, and agree to maintain, a
first-priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of LC
Obligations, to be applied pursuant to Section 2.17.11(b). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the LC Issuers as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

(b) Application. Notwithstanding anything to the contrary in this Agreement,
Cash Collateral provided under this Section 2.17.11 or 2.20 in respect of
Letters of Credit shall be applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of LC Obligations
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

 

37



--------------------------------------------------------------------------------

(c) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the applicable LC Issuer’s Fronting Exposure shall
no longer be required to be held as Cash Collateral pursuant to this
Section 2.17.11 following (A) the elimination of the applicable Fronting
Exposure (including by the termination of Defaulting Lender status of the
applicable Lender), or (B) the determination by the Administrative Agent and the
applicable LC Issuer that there exists excess Cash Collateral; provided that,
subject to Section 2.20, the Person providing Cash Collateral and the applicable
LC Issuer may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations and provided further that to
the extent that such Cash Collateral was provided by the Borrower, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents.

2.17.12 Rights as a Lender. In its capacity as a Lender, each LC Issuer shall
have the same rights and obligations as any other Lender.

2.17.13 Separate Reimbursement Agreement. In the event an LC Issuer enters into
a separate reimbursement agreement with the Borrower covering the Facility LCs
and the terms of such reimbursement agreement conflict with or contradict the
terms of this Agreement, the terms of this Agreement shall control.

2.18. Replacement of Lender. If the Borrower is required pursuant to
Section 3.1, 3.2 or 3.5 to make any additional payment to any Lender, if any
Lender’s obligation to make or continue, or to convert Base Rate Advances into,
Eurocurrency Advances is suspended pursuant to Section 3.2(b) or 3.3, or if any
Lender declines to approve an amendment or waiver approved by the Required
Lenders but that otherwise requires unanimous consent of the Lenders, or if any
Lender becomes a Defaulting Lender (any Lender so affected an “Affected
Lender”), the Borrower may elect, upon such default or declination or if such
amounts continue to be charged or such suspension is still effective, to replace
such Affected Lender as a Lender party to this Agreement; provided, that the
Borrower shall have elected to replace such Lender within 90 days of the date of
the occurrence of the event or circumstance that gives rise to the right of the
Borrower to elect to replace such Lender; provided further, that no Default or
Event of Default shall have occurred and be continuing at the time of such
replacement, and provided further that, concurrently with such replacement,
(i) another bank or other entity that is reasonably satisfactory to the Borrower
and the Administrative Agent and, to the Borrower’s and the Administrative
Agent’s reasonable satisfaction, which other bank or entity does not suffer from
and is not impacted by the issue or event causing the replacement of the
Affected Lender, shall agree, as of such date, to purchase for cash the Advances
and other Obligations due to the Affected Lender pursuant to an assignment
substantially in the form of Exhibit B, to become a Lender for all purposes
under this Agreement, to assume all obligations of the Affected Lender to be
terminated as of such date and to comply with the requirements of Section 12.3
applicable to assignments, and (ii) the Borrower shall pay to such Affected
Lender in same day funds on the day of such replacement (A) all interest, fees
and other amounts then accrued but unpaid to such Affected Lender by the
Borrower hereunder to and including the date of termination, including without

 

38



--------------------------------------------------------------------------------

limitation payments due to such Affected Lender under Sections 3.1, 3.2 and 3.5,
and (B) an amount, if any, equal to the payment that would have been due to such
Lender on the day of such replacement under Section 3.4 had the Loans of such
Affected Lender been prepaid on such date rather than sold to the replacement
Lender.

2.19. Limitation of Interest. The Borrower, the Administrative Agent and the
Lenders intend to strictly comply with all applicable laws, including applicable
usury laws. Accordingly, the provisions of this Section shall govern and control
over every other provision of this Agreement or any other Loan Document that
conflicts or is inconsistent with this Section, even if such provision declares
that it controls. As used in this Section, the term “interest” includes the
aggregate of all charges, fees, benefits or other compensation that constitute
interest under applicable law, provided that, to the maximum extent permitted by
applicable law, (a) any non-principal payment shall be characterized as an
expense or as compensation for something other than the use, forbearance or
detention of money and not as interest, and (b) all interest at any time
contracted for, reserved, charged or received shall be amortized, prorated,
allocated and spread, in equal parts during the full term of the Obligations. In
no event shall the Borrower or any other Person be obligated to pay, or any
Lender have any right or privilege to reserve, receive or retain, (x) any
interest in excess of the maximum amount of nonusurious interest permitted under
the applicable laws (if any) of the United States or of any applicable state, or
(y) total interest in excess of the amount such Lender could lawfully have
contracted for, reserved, received, retained or charged had the interest been
calculated for the full term of the Obligations at the Highest Lawful Rate. On
each day, if any, that the interest rate (the “Stated Rate”) called for under
this Agreement or any other Loan Document exceeds the Highest Lawful Rate, the
rate at which interest shall accrue shall automatically be fixed by operation of
this sentence at the Highest Lawful Rate for that day, and shall remain fixed at
the Highest Lawful Rate for each day thereafter until the total amount of
interest accrued equals the total amount of interest that would have accrued if
there were no such ceiling rate as is imposed by this sentence. Thereafter,
interest shall accrue at the Stated Rate unless and until the Stated Rate again
exceeds the Highest Lawful Rate, at which time the provisions of the immediately
preceding sentence shall again automatically operate to limit the interest
accrual rate. The daily interest rates to be used in calculating interest at the
Highest Lawful Rate shall be determined by dividing the applicable Highest
Lawful Rate per annum by the number of days in the calendar year for which such
calculation is being made. None of the terms and provisions of this Agreement or
any other Loan Document that directly or indirectly relate to interest shall
ever be construed without reference to this Section, or be construed to create a
contract to pay for the use, forbearance or detention of money at an interest
rate in excess of the Highest Lawful Rate. If the term of any Obligation is
shortened by reason of acceleration of maturity as a result of any Event of
Default or by any other cause, or by reason of any required or permitted
prepayment, and if for that (or any other) reason any Lender at any time,
including but not limited to the stated maturity, is owed or receives (and/or
has received) interest in excess of interest calculated at the Highest Lawful
Rate, then and in any such event all of any such excess interest shall be
canceled automatically as of the date of such acceleration, prepayment or other
event, and, if such excess interest has been paid to such Lender, it shall be
credited pro tanto against the then-outstanding principal balance of the
Borrower’s obligations to such Lender, effective as of the date or dates when
the event occurs that causes it to be excess interest, until such excess is
exhausted or all of such principal has been fully paid and satisfied, whichever
occurs first, and any remaining balance of such excess shall be promptly
refunded to its payor.

 

39



--------------------------------------------------------------------------------

2.20. Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders.”

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.1 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the LC Issuers or Swing Line Lender hereunder;
third, to Cash Collateralize the LC Issuers’ Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.17.11; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the LC Issuers’
future Fronting Exposure with respect to such Defaulting Lender with respect to
future Facility LCs, in accordance with Section 2.17.11; sixth, to the payment
of any amounts owing to the Lenders, the LC Issuers, or the Swing Line Lender as
a result of any judgment of a court of competent jurisdiction obtained by any
Lender, any LC Issuer, or the Swing Line Lenders against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or LC Obligations in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Facility LCs were issued at a time when
the conditions set forth in Section 4.2 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded

 

40



--------------------------------------------------------------------------------

participations in LC Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments under the applicable facility
without giving effect to Section 2.20(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.20(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fees pursuant to
Section 2.3 for any period during which that Lender is a Defaulting Lender (and
the Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive LC Fees for any period
during which that Lender is a Defaulting Lender only to the extent allocable to
its Revolving Percentage of the stated amount of Facility LCs for which it has
provided Cash Collateral pursuant to Section 2.17.11.

(C) With respect to any LC Fee not required to be paid to any Defaulting Lender
pursuant to Section 2.20(a)(iii)(B), the Borrower shall (1) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in LC
Obligations or Swing Line Loans that has been reallocated to such Non-Defaulting
Lender pursuant to Section 2.20(a)(iv), (2) pay to each LC Issuer and Swing Line
Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such LC Issuer’s or Swing Line
Lender’s Fronting Exposure to such Defaulting Lender, and (3) not be required to
pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in LC Obligations and Swing Line Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Revolving Percentages (calculated without regard to such Defaulting
Lender’s Revolving Commitment) but only to the extent that (A) the conditions
set forth in Section 4.2 are satisfied at the time of such reallocation (and,
unless the Borrower has otherwise notified the Administrative Agent at such
time, the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (B) such reallocation does not cause
the Aggregate Outstanding Credit Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Revolving Commitment. Subject to Section 9.15, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

41



--------------------------------------------------------------------------------

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in Section 2.20(a)(iv) cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (A) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lender’s Fronting Exposure and (B) second, Cash Collateralize
each LC Issuer’s Fronting Exposure in accordance with the procedures set forth
in Section 2.17.11.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the Swing
Line Lender, and each LC Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Facility LCs and Swing Line
Loans to be held pro rata by the Lenders in accordance with the Commitments
under the applicable facility (without giving effect to Section 2.20(a)(iv)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

(c) New Swing Line Loans/Facility LCs. So long as any Lender is a Defaulting
Lender, (i) the Swing Line Lender shall not be required to fund any Swing Line
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swing Line Loan and (ii) no LC Issuer shall be required to issue,
extend, renew or increase any Facility LC unless it is satisfied that it will
have no Fronting Exposure after giving effect thereto.

2.21. Swing Line Loans.

(a) Amount of Swing Line Loans. Upon the satisfaction of the conditions
precedent set forth in Sections 4.2 and, if such Swing Line Loan is to be made
on the Restatement Date, the satisfaction of the conditions precedent set forth
in Section 4.1, from and including the Restatement Date and prior to the
Facility Termination Date, the Swing Line Lender may, at its option and in its
sole discretion, on the terms and conditions set forth in this Agreement, make
Swing Line Loans in Dollars to the Borrower from time to time in an aggregate
principal amount not to exceed the Swing Line Sublimit, provided that the
Aggregate Outstanding Credit Exposure shall not at any time exceed the Aggregate
Commitment, and provided further that at no time shall the sum of (i) the Swing
Line Loans, plus (ii) the outstanding Revolving Loans made by the Swing Line

 

42



--------------------------------------------------------------------------------

Lender pursuant to Section 2.1, plus (iii) the Swing Line Lender’s Revolving
Percentage of the LC Obligations, exceed the Swing Line Lender’s Revolving
Commitment at such time. Subject to the terms of this Agreement (including
without limitation the discretion of the Swing Line Lender), the Borrower may
borrow, repay and reborrow Swing Line Loans at any time prior to the Facility
Termination Date.

(b) Borrowing Notice. The Borrower shall deliver to the Administrative Agent and
the Swing Line Lender irrevocable notice (a “Swing Line Borrowing Notice”) not
later than noon (Minneapolis time) on the Borrowing Date of each Swing Line Loan
specifying (i) the applicable Borrowing Date (which shall be a Business Day) and
(ii) the aggregate amount of the requested Swing Line Loan, which shall not be
less than $250,000.

(c) Making of Swing Line Loans; Participations. Not later than 2:00 p.m.
(Minneapolis time) on the applicable Borrowing Date, the Swing Line Lender shall
make available the Swing Line Loan, in funds immediately available, to the
Administrative Agent at its address specified pursuant to Article XIII. The
Administrative Agent will promptly make such funds available to the Borrower on
the Borrowing Date at such address. Each time the Swing Line Lender makes a
Swing Line Loan, the Swing Line Lender shall be deemed, without further action
by any party hereto, to have unconditionally and irrevocably sold to each Lender
and each Lender shall be deemed, without further action by any party hereto, to
have unconditionally and irrevocably purchased from the Swing Line Lender a
participation in such Swing Line Loan in proportion to its Revolving Percentage.

(d) Repayment of Swing Line Loans. The Borrower shall pay each Swing Line Loan
in full on the date selected by the Administrative Agent. In addition, the Swing
Line Lender may at any time in its sole discretion with respect to any
outstanding Swing Line Loan require each Lender to fund the participation
acquired by such Lender pursuant to Section 2.21(c) or require each Lender
(including the Swing Line Lender) to make a Revolving Loan in the amount of such
Lender’s Revolving Percentage of such Swing Line Loan (including, without
limitation, any interest accrued and unpaid thereon) for the purpose of repaying
such Swing Line Loan. Not later than noon (Minneapolis time) on the date of any
notice received pursuant to this Section, each Lender shall make available its
required Revolving Loan, in funds immediately available to the Administrative
Agent at its address specified pursuant to Article XIII. Revolving Loans made
pursuant to this Section shall initially be Base Rate Loans and thereafter may
be continued as Base Rate Loans or converted into Eurocurrency Loans in the
manner provided in Section 2.7 and subject to the other conditions and
limitations set forth in this Article II. Unless a Lender notifies the Swing
Line Lender, prior to its making any Swing Line Loan, that any applicable
condition precedent set forth in Section 4.1 or 4.2 has not been satisfied, such
Lender’s obligation to make Revolving Loans pursuant to this Section to repay
Swing Line Loans or to fund the participation acquired pursuant to
Section 2.21(c) shall be unconditional, continuing, irrevocable and absolute and
shall not be affected by any circumstances, including, without limitation,
(a) any set-off, counterclaim, recoupment, defense or other right that such
Lender may have against the Borrower, the Administrative Agent, the Swing Line
Lender or any other Person, (b) the occurrence or continuance of a

 

43



--------------------------------------------------------------------------------

Default or Event of Default, (c) any adverse change in the condition (financial
or otherwise) of the Borrower, or (d) any other circumstances, happening or
event whatsoever. In the event that any Lender fails to make payment to the
Administrative Agent of any amount due under this Section, interest shall accrue
thereon at the Federal Funds Effective Rate for each day during the period
commencing on the date of demand and ending on the date such amount is received,
and the Administrative Agent shall be entitled to receive, retain and apply
against such obligation the principal and interest otherwise payable to such
Lender hereunder until the Administrative Agent receives such payment from such
Lender or such obligation is otherwise fully satisfied. On the Facility
Termination Date, the Borrower shall repay in full the outstanding principal
balance of the Swing Line Loans.

2.22. Increase Option. The Borrower may from time to time until the Facility
Termination Date elect to increase the Revolving Commitments in minimum
increments of $10,000,000 or such lower amount as the Borrower and the
Administrative Agent agree upon, so long as, after giving effect thereto, the
aggregate amount of such increases does not exceed $50,000,000. The Borrower may
arrange for any such increase to be provided by one or more Lenders (each Lender
so agreeing to an increase in its Revolving Commitment, an “Increasing Lender”),
or by one or more new banks, financial institutions or other entities that are
Eligible Assignees (each such new bank, financial institution or other entity,
an “Augmenting Lender”), to increase their existing Revolving Commitments, or
extend Revolving Commitments, as the case may be; provided that (i) each
Augmenting Lender and each Increasing Lender shall be subject to the approval of
the Borrower, the Administrative Agent and the LC Issuer, in each case not to be
unreasonably withheld, and (ii) (x) in the case of an Increasing Lender, the
Borrower and such Increasing Lender execute an agreement substantially in the
form of Exhibit G hereto, and (y) in the case of an Augmenting Lender, the
Borrower and such Augmenting Lender execute an agreement substantially in the
form of Exhibit H hereto. No consent of any Lender (other than the Lenders
participating in the increase) shall be required for any increase in Revolving
Commitments pursuant to this Section 2.22. Increases and new Revolving
Commitments created pursuant to this Section 2.22 shall become effective on the
date agreed by the Borrower, the Administrative Agent and the relevant
Increasing Lenders or Augmenting Lenders, and the Administrative Agent shall
notify each Lender thereof. Notwithstanding the foregoing, no increase in the
Revolving Commitments (or in the Revolving Commitment of any Lender) shall
become effective under this paragraph unless, (i) on the proposed date of the
effectiveness of such increase, (A) the conditions set forth in paragraphs
(a) and (b) of Section 4.2 shall be satisfied or waived by the Required Lenders
and the Administrative Agent shall have received a certificate to that effect
dated such date and executed by an Authorized Officer of the Borrower and
(B) the Borrower shall be in compliance (on a pro forma basis reasonably
acceptable to the Administrative Agent) with the covenants contained in
Section 6.31 and (ii) the Administrative Agent shall have received documents
consistent with those delivered on the Restatement Date as to the corporate
power and authority of the Borrower to borrow hereunder after giving effect to
such increase, as well as such documents as the Administrative Agent may
reasonably request (including, without limitation, customary opinions of
counsel, affirmations of Loan Documents and updated financial projections,
reasonably acceptable to the Administrative Agent, demonstrating the Borrower’s
anticipated compliance with Section 6.31 through the Facility Termination Date).
On the effective date of any increase in the Revolving Commitments, (i) each
relevant Increasing Lender and Augmenting Lender shall make available to the
Administrative

 

44



--------------------------------------------------------------------------------

Agent such amounts in immediately available funds as the Administrative Agent
shall determine, for the benefit of the other Lenders, as being required in
order to cause, after giving effect to such increase and the use of such amounts
to make payments to such other Lenders, each Lender’s portion of the outstanding
Revolving Loans of all the Lenders to equal its Pro Rata Share of such
outstanding Revolving Loans, and (ii) the Borrower shall be deemed to have
repaid and reborrowed all outstanding Revolving Loans as of the date of any
increase in the Revolving Commitments (with such reborrowing to consist of the
Types of Revolving Loans, with related Interest Periods if applicable, specified
in a notice delivered by the Borrower, in accordance with the requirements of
Section 2.6). The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence shall be accompanied by payment of all accrued
interest on the amount prepaid and, in respect of each Eurocurrency Loan, shall
be subject to indemnification by the Borrower pursuant to the provisions of
Section 3.4 if the deemed payment occurs other than on the last day of the
related Interest Periods. Nothing contained in this Section 2.22 shall
constitute, or otherwise be deemed to be, a commitment on the part of any Lender
to increase its Revolving Commitment hereunder, at any time.

This Section shall supersede any provision in Section 8.3 to the contrary.

ARTICLE III.

YIELD PROTECTION; TAXES

3.1. Yield Protection. If, on or after the Restatement Date, the adoption of any
law or any governmental or quasi-governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law), any change in
the interpretation, promulgation, implementation or administration thereof,
including, notwithstanding the foregoing, all requests, rules, guidelines or
directives in connection with the Dodd-Frank Wall Street Reform and Consumer
Protection Act regardless of the date enacted, adopted or issued and all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States financial regulatory
authorities, in each case pursuant to Basel III, regardless of the date adopted,
issued, promulgated or implemented, by any Governmental Authority, central bank
or comparable agency charged with the interpretation or administration thereof
or compliance by any Lender or applicable Lending Installation or any LC Issuer
with any request or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency related to such new adoption,
interpretation or decision (a “Regulatory Change”):

(a) subjects any Lender or applicable Lending Installation or any LC Issuer to
any Taxes, or changes the basis of taxation of payments (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes, and (C) Connection Income Taxes) to any Lender or
any LC Issuer in respect of its Eurocurrency Loans, Facility LCs or
participations therein,

(b) imposes, increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or applicable Lending
Installation or any LC Issuer (other than reserves and assessments taken into
account in determining the interest rate applicable to Eurocurrency Advances),
or

 

45



--------------------------------------------------------------------------------

(c) imposes any other condition the result of which is to increase the cost to
any Lender or applicable Lending Installation or any LC Issuer of making,
funding or maintaining its Eurocurrency Loans, or of issuing or participating in
Facility LCs, reduces any amount receivable by any Lender or applicable Lending
Installation or any LC Issuer in connection with its Eurocurrency Loans,
Facility LCs or participations therein, or requires any Lender or applicable
Lending Installation or any LC Issuer to make any payment calculated by
reference to the amount of Eurocurrency Loans, Facility LCs or participations
therein held or interest or LC Fees received by it, by an amount deemed material
by such Lender or such LC Issuer as the case may be,

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation or such LC Issuer, as the case may be, of making
or maintaining its Eurocurrency Loans or Commitment or of issuing or
participating in Facility LCs or to reduce the return received by such Lender or
applicable Lending Installation or such LC Issuer, as the case may be, in
connection with such Eurocurrency Loans or Commitment, Facility LCs or
participations therein, then, within 15 days of demand by such Lender or such LC
Issuer, as the case may be, the Borrower shall pay such Lender or such LC
Issuer, as the case may be, such additional amounts as will compensate such
Lender or such LC Issuer, as the case may be, for such increased cost or
reduction in amount received.

3.2. Changes in Capital Adequacy Regulations.

(a) If any Lender or any LC Issuer reasonably determines the amount of capital
or liquidity required or expected to be maintained by such Lender or such LC
Issuer, any Lending Installation of such Lender or such LC Issuer or any
corporation controlling such Lender or such LC Issuer is increased as a result
of a Change, then, within 15 days of demand by such Lender or such LC Issuer,
the Borrower shall pay such Lender or such LC Issuer the amount necessary to
compensate for any shortfall in the rate of return on the portion of such
increased capital that such Lender or such LC Issuer determines is attributable
to this Agreement, its Outstanding Credit Exposure or its Commitment to make
Loans and issue or participate in Facility LCs, as the case may be, hereunder
(after taking into account such Lender’s or such LC Issuer’s policies as to
capital adequacy). “Change” means (i) any change on or after the Restatement
Date in the Risk-Based Capital Guidelines or (ii) any adoption of or change in
any other law, governmental or quasi-governmental rule, regulation, policy,
guideline, interpretation or directive (whether or not having the force of law)
or in the interpretation, promulgation, implementation or administration thereof
after the Restatement Date that affects the amount of capital required or
expected to be maintained by any Lender, any LC Issuer, any Lending Installation
or any corporation controlling any Lender or any LC Issuer. Notwithstanding the
foregoing, for purposes of this Agreement, all requests, rules, guidelines or
directives in connection with the Dodd-Frank Wall Street Reform and Consumer
Protection Act shall be deemed to be a Change regardless of the date enacted,
adopted or issued and all requests, rules, guidelines or directives promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
financial regulatory authorities, in each case pursuant to Basel III, shall be
deemed to be a Change regardless of the date adopted, issued, promulgated or
implemented. “Risk-Based Capital Guidelines” means (i) the risk-based

 

46



--------------------------------------------------------------------------------

capital guidelines in effect in the United States on the Restatement Date,
including transition rules, and (ii) the corresponding capital regulations
promulgated by regulatory authorities outside the United States, including
transition rules, and any amendments to such regulations adopted prior to the
Restatement Date.

(b) If any Lender determines that any Change has made it unlawful for such
Lender or its applicable Lending Installation to make, maintain or fund
Eurocurrency Advances, or to determine or charge interest rates based upon the
Eurocurrency Base Rate, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, (i) any obligation of such Lender to make or
continue, or to convert any Advances to, Eurocurrency Advances shall be
suspended, and (ii) if applicable after the Restatement Date, such notice
asserts the illegality of such Lender making or maintaining Base Rate Advances
the interest rate on which is determined by reference to any Eurocurrency Rate
component of the Base Rate, the interest rate on which Base Rate Advances of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to any Eurocurrency Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurocurrency Advances of such Lender to Base Rate Advances (the
interest rate on which Base Rate Advances of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to any Eurocurrency Rate component of the Base Rate), either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Eurocurrency Advances to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Advances and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurocurrency Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to any Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate. Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.

3.3. Availability of Types of Advances; Adequacy of Interest Rate.

(a) If the Administrative Agent or the Required Lenders reasonably determine

(i) that deposits of a type and maturity appropriate to match fund Eurocurrency
Advances are not available to such Lenders in the relevant market, or

(ii) the interest rate applicable to Eurocurrency Advances is not ascertainable
or does not adequately and fairly reflect the cost of making or maintaining
Eurocurrency Advances,

 

47



--------------------------------------------------------------------------------

then the Administrative Agent shall suspend the availability of Eurocurrency
Advances and require any affected Eurocurrency Advances to be repaid or
converted to Base Rate Advances, subject to the payment of any funding
indemnification amounts required by Section 3.4.

(b) Notwithstanding the foregoing, in the event the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in Section 3.3(a)(ii) have arisen and such
circumstances are unlikely to be temporary, (ii) ICE Benchmark Administration
(or any Person that takes over the administration of such rate) discontinues its
administration and publication of interest settlement rates for deposits in
Dollars, or (iii) the supervisor for the administrator of the interest
settlement rate described in clause (ii) of this Section 3.3(b) or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which such interest
settlement rate shall no longer be used for determining interest rates for
loans, then the Administrative Agent and the Borrower shall seek to jointly
agree upon an alternate rate of interest to the Eurocurrency Base Rate that
gives due consideration to the then prevailing market convention for determining
a rate of interest for syndicated loans in the United States at such time, and
the Administrative Agent and the Borrower shall enter into an amendment to this
Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable. Notwithstanding anything to the
contrary in Section 8.3, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this Section 3.3(b), (x) any request pursuant to
Section 2.7 that requests the conversion of any Advance to, or continuation of
any Advance as, a Eurocurrency Advance shall be ineffective and any such Advance
shall be continued as or converted to, as the case may be, a Base Rate Advance,
and (y) if any request pursuant to Section 2.6 requests a Eurocurrency Advance,
such Advance shall be made as a Base Rate Advance. If the alternate rate of
interest determined pursuant to this Section 3.3(b) shall be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement.

3.4. Funding Indemnification. If any payment of a Eurocurrency Advance occurs on
a date that is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Eurocurrency Advance is
not made on the date specified by the Borrower for any reason other than default
by the Lenders, the Borrower will indemnify each Lender for such Lender’s
reasonable costs, expenses and Interest Differential (as reasonably determined
by such Lender) incurred as a result of such prepayment. “Interest Differential”
means the greater of zero and the financial loss incurred by the Lender
resulting from prepayment, calculated as the difference between the amount of
interest such Lender would have earned (from the investments in money markets as
of the Borrowing Date of such Advance) had prepayment not occurred and the
interest such Lender will actually earn (from like investments in money markets
as of the date of prepayment) as a result of the redeployment of funds from the
prepayment. Because of the short-term nature of this facility, the Borrower
agrees that Interest Differential shall not be discounted to its present value.

 

48



--------------------------------------------------------------------------------

The Borrower hereby acknowledges that the Borrower shall be required to pay the
Interest Differential with respect to any portion of the principal balance paid
or that becomes due before its scheduled due date, whether voluntarily,
involuntarily, or otherwise, including, without limitation, any principal
payment made following default, demand for payment, acceleration, collection
proceedings, foreclosure, sale or other disposition of collateral, bankruptcy or
other insolvency proceedings, eminent domain, condemnation or otherwise. Such
prepayment fee shall at all times be an Obligation as well as an undertaking by
the Borrower to the Lenders whether arising out of a voluntary or mandatory
prepayment.

3.5. Taxes.

(a) Defined Terms. For purposes of this Section 3.5, the term “Lender” includes
each LC Issuer and the term “applicable law” includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or Guarantor under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
law. If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower or Guarantor shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 3.5) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Borrower and Guarantors. The Borrower and
Guarantors shall timely pay to the relevant Governmental Authority in accordance
with applicable law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.

(d) Indemnification by the Borrower. The Borrower and the Guarantors shall
jointly and severally indemnify each Recipient, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.5) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

49



--------------------------------------------------------------------------------

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower and Guarantors have not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Borrower
and Guarantors to do so), (ii) any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 12.2.4 relating to the maintenance of a
Participant Register, and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 3.5(e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower or Guarantor to a Governmental Authority pursuant to this
Section 3.5, the Borrower or Guarantor shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.5(g)(ii)(A), (B) and (D)) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, if the Borrower is a U.S.
Person,

 

50



--------------------------------------------------------------------------------

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN, or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN, or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(ii) executed copies of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN, or
W-8BEN-E, as applicable; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
or W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate, IRS Form W-9, or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate on
behalf of each such direct and indirect partner;

 

51



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 3.5(g)(ii)(D), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.5 (including by
the payment of additional amounts pursuant to this Section 3.5), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 3.5(h) (plus any
penalties,

 

52



--------------------------------------------------------------------------------

interest or other charges imposed by the relevant Governmental Authority) if
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this Section 3.5(h), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 3.5(h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(i) Survival. Each party’s obligations under this Section 3.5 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

3.6. Lender Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its Eurocurrency Loans to reduce any liability of the Borrower to
such Lender under Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of
Eurocurrency Advances under Section 3.3, so long as such designation is not, in
the reasonable judgment of such Lender, disadvantageous to such Lender. Each
Lender shall deliver a written statement of such Lender to the Borrower (with a
copy to the Administrative Agent) as to the amount due, if any, under
Section 3.1, 3.2, 3.4 or 3.5. Such written statement shall set forth in
reasonable detail the calculations upon which such Lender determined such amount
and shall be final, conclusive and binding on the Borrower in the absence of
manifest error. Determination of amounts payable under such Sections in
connection with a Eurocurrency Loan shall be calculated as though each Lender
funded its Eurocurrency Loan through the purchase of a deposit of the type and
maturity corresponding to the deposit used as a reference in determining the
Eurocurrency Rate applicable to such Loan, whether in fact that is the case or
not. Unless otherwise provided herein, the amount specified in the written
statement of any Lender shall be payable on demand after receipt by the Borrower
of such written statement. The obligations of the Borrower under Sections 3.1,
3.2, 3.4 and 3.5 shall survive payment of the Obligations and termination of
this Agreement.

ARTICLE IV.

CONDITIONS PRECEDENT

4.1. Credit Extension. The continuation or making of the Loans under this
Agreement, and if applicable the issuance of the initial Facility LCs under this
Agreement, shall be subject to the prior or simultaneous fulfillment of the
following conditions:

4.1.1 Documents. The Administrative Agent shall have received the following in
sufficient counterparts (except for the Notes) for each Lender prior to the
Restatement Date (or such other time period as may be acceptable to the
Administrative Agent):

(a) This Agreement, duly executed by the Borrower.

 

53



--------------------------------------------------------------------------------

(b) Notes drawn to each Lender that has requested a Note, executed by the
Borrower and dated the Restatement Date.

(c) A Reaffirmation of Loan Documents, duly executed by the Borrower and the
Guarantors, together with:

(A) completed UCC, tax lien, and judgment searches for the Borrower, and the
Material Domestic Subsidiaries satisfactory to the Administrative Agent; and

(B) to the extent not previously delivered to the Administrative Agent, copies
of the original certificates (if any) with respect to any Equity Interests
specifically pledged under the Security Agreement together with stock powers or
assignments separate from certificate in the form prescribed by the
Administrative Agent and duly executed in blank with the originals to be sent by
overnight mail to the Administrative Agent or its designee.

(d) Each document (including any Uniform Commercial Code financing statement)
required by the Collateral Documents or under law or reasonably requested by the
Administrative Agent to be filed, registered or recorded in order to create in
favor of the Administrative Agent, for the benefit of the Lenders, a perfected
Lien on the Collateral described herein, prior and superior in right to any
other Person (other than with respect to Liens expressly permitted by
Section 6.22), shall be in proper form for filing, registration or recordation.

(e) A certificate of the Secretary or Assistant Secretary (or other appropriate
officer) of the Borrower and each Material Domestic Subsidiary (with such
certificates of a Secretary or Assistant Secretary, dated as of the Restatement
Date and certifying as to the following:

(A) A true and accurate copy of the resolutions or unanimous written consent of
such Person authorizing the execution, delivery, and performance of the Loan
Documents to which it is a party delivered to the Agent on the Restatement Date
are in full force and effect and have not been amended or modified in any way
prior to the Restatement Date;

(B) The incumbency, names, titles, and signatures of the officers of such Person
authorized to execute the Loan Documents to which such Person is a party and, as
to the Borrower, to request Loans and the issuance of Facility LCs;

(C) A true and accurate copy of the articles of incorporation, certificate of
formation, certificate of partnership or other equivalent documents of such
Person with all amendments thereto, certified by the appropriate governmental
official of the jurisdiction of its organization as of a date reasonably
acceptable to the Administrative Agent; and

 

54



--------------------------------------------------------------------------------

(D) A true and accurate copy of the bylaws, operating agreement or partnership
agreement of such Loan Party.

(f) Certificates of current status or good standing for the Borrower and each
Material Domestic Subsidiary in its respective jurisdiction of organization as
of a date reasonably acceptable to the Administrative Agent.

(g) [Reserved.]

(h) Evidence satisfactory to the Administrative Agent that all other
Indebtedness of the Borrower and the Subsidiaries (other than Indebtedness
permitted to remain outstanding after the Restatement Date) has been repaid or
will be repaid with the proceeds of the Loans funded on the Restatement Date.

(i) A solvency certificate for the Borrower and its Subsidiaries on a
consolidated basis in form and substance reasonably acceptable to the
Administrative Agent and the Initial Lenders, from the chief financial officer
of the Borrower;

(j) A certificate dated as of the Restatement Date of an Authorized Officer of
the Borrower certifying as to the matters set forth in Section 4.2.

(k) [Reserved.]

(l) Insurance certificates and endorsements in form and substance acceptable to
the Administrative Agent and listing the Administrative Agent as lender loss
payable thereon with respect to property insurance and as an additional insured
with respect to liability insurance, indicating that the Borrower and the
Domestic Subsidiaries have obtained insurance of the types set forth in
Section 6.7.

(m) Copies of (i) pro forma financial statements as of the Fiscal Quarter of the
Borrower ending as of September 30, 2018, which demonstrate, in the
Administrative Agent’s and Initial Lender’s reasonable judgment, together with
all other information then available to the Administrative Agent and the Initial
Lenders, that the Borrower can repay its debts and satisfy its other obligations
as and when they become due, and can comply with the financial covenants set
forth in Section 6.31, (ii) such information as the Administrative Agent and the
Initial Lenders may reasonably request to confirm the tax, legal, and business
assumptions made in such pro forma financial statements, (iii) unaudited
consolidated financial statements of the Borrower and its Subsidiaries for the
Fiscal Quarter ended September 30, 2018, and (iv) audited consolidated financial
statements of the Borrower and its Subsidiaries for each of its last three
Fiscal Years.

 

55



--------------------------------------------------------------------------------

(n) An executed initial Borrowing Notice from the Borrower and sources and uses
of funds attached thereto as Exhibit A (the “Restatement Date Funds Flow”) with
respect to all Loans and disbursements requested on the Restatement Date.

(o) [Reserved.]

4.1.2 Opinions. The Borrower shall have requested its counsel to prepare written
opinions, addressed to the Lenders and dated the Restatement Date, in form and
substance reasonably acceptable to the Administrative Agent and the Initial
Lenders with respect to the Borrower and the Guarantors, and such opinions shall
have been delivered to the Administrative Agent in sufficient counterparts for
each Lender.

4.1.3 [Reserved]

4.1.4 [Reserved]

4.1.5 Fees and Expenses. The Administrative Agent shall have received an
executed copy of the U.S. Bank Fee Letter and shall have received for itself and
for the account of the Lenders all reasonably documented fees and other amounts
due and payable by the Borrower on or prior to the Restatement Date, including
pursuant to the U.S. Bank Fee Letter, and the reasonable fees and expenses of
counsel to the Administrative Agent payable pursuant to Section 9.6.

4.2. Each Credit Extension. The Lenders shall not be required to make any Credit
Extension, other than any conversion or continuation pursuant to Section 2.7
(and subject to the terms of Section 2.9) and automatic renewals of Letters of
Credit in accordance with the terms thereof, unless on the applicable Borrowing
Date:

(a) There exists no Default or Event of Default.

(b) The representations and warranties in Article V are true and correct as of
such Borrowing Date in all material respects, without duplication as to any
materiality modifications, qualification or limitation set forth in Article V,
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty shall
have been true and correct in all material respects, without duplication as to
any materiality modifications, qualification or limitation set forth in Article
V, on and as of such earlier date.

Each Borrowing Notice, Swing Line Borrowing Notice and request for issuance of a
Facility LC with respect to each such Credit Extension, other than any
conversion or continuation pursuant to Section 2.7 (and subject to Section 2.9)
and automatic renewals of Letters of Credit in accordance with the terms
thereof, shall constitute a representation and warranty by the Borrower that the
conditions in Section 4.2(a) and (b) have been satisfied.

 

56



--------------------------------------------------------------------------------

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

5.1. Existence and Standing. Each of the Borrower and the Subsidiaries is a
corporation, partnership (in the case of Subsidiaries only) or limited liability
company duly and properly incorporated or organized, as the case may be, validly
existing and (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction of incorporation or organization and
has all requisite authority to conduct its business in each jurisdiction in
which it conducts its business, except where the failure to be in good standing
or to have such authority would not reasonably be expected to have a Material
Adverse Effect.

5.2. Authorization and Validity. Each of the Borrower and the Subsidiaries have
the power and authority and legal right to execute and deliver the Loan
Documents to which it is a party and to perform its obligations thereunder. The
execution and delivery by each such Person of the Loan Documents to which it is
a party and the performance of its obligations thereunder have been duly
authorized by proper corporate proceedings, and the Loan Documents to which such
Person is a party constitute legal, valid and binding obligations of such Person
enforceable against such Person in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally.

5.3. No Conflict; Government Consent. Neither the execution and delivery by any
of the Borrower or the Subsidiaries of the Loan Documents to which it is a
party, nor the consummation of the transactions therein contemplated, nor
compliance with the provisions thereof will violate (i) any material law, rule,
regulation, order, writ, judgment, injunction, decree or award binding on such
Person, (ii) such Person’s articles or certificate of incorporation, partnership
agreement, certificate of partnership, articles or certificate of organization,
bylaws, limited liability company agreement, or operating or other management
agreement, as the case may be or (iii) the provisions of any indenture,
instrument or agreement to which such Person is a party or is subject, or by
which it, or its Property, is bound, or conflict with or constitute a default
thereunder (other than to the extent that such conflict or default could not
reasonably be expected to have a Material Adverse Effect), or result in, or
require, the creation or imposition of any Lien in, of or on the Property of
such Person pursuant to the terms of any such indenture, instrument or
agreement. No order, consent, adjudication, approval, license, authorization or
validation of, filing, recording or registration with, exemption by or other
action in respect of any governmental or public body or authority, or any
subdivision thereof, that has not been obtained is required to be obtained by
the Borrower or any of the Subsidiaries in connection with the execution and
delivery of the Loan Documents, the borrowings under this Agreement, the payment
and performance by the Borrower or the Subsidiaries of the Obligations or the
legality, validity, binding effect or enforceability of any of the Loan
Documents, except for any consents already obtained or any necessary filing or
recordation of or with respect to the Security Agreement.

5.4. Financial Statements. (i) The audited annual financial statements of the
Borrower and the Subsidiaries for each of its last three Fiscal Years, and
(ii) the unaudited consolidated financial statements of the Borrower and the
Subsidiaries for the Fiscal Quarter ended September 30, 2018 heretofore
delivered to the Lenders were prepared in accordance with GAAP in effect on

 

57



--------------------------------------------------------------------------------

the date such statements were prepared and fairly present in all material
respects the consolidated financial condition and operations of the Borrower and
the Subsidiaries, as applicable, at such dates and the consolidated results of
their operations for the periods then ended. The pro forma financial statements
delivered pursuant to Section 4.1.1(m) were prepared in good faith and are based
on reasonable assumptions as to the Borrower and the Subsidiaries after giving
effect to the consummation of this Agreement and the transactions contemplated
herein.

5.5. Material Adverse Change. Since April 1, 2018, there has been no change in
the business, Property, financial condition or results of operations of the
Borrower or the Subsidiaries that could reasonably be expected to have a
Material Adverse Effect.

5.6. Taxes. Each of the Borrower and the Subsidiaries has filed all United
States federal tax returns and all other material tax returns that are required
to be filed and has paid all material taxes due pursuant to said returns or
pursuant to any assessment received by the Borrower or any of the Subsidiaries,
except such taxes, if any, as are being contested in good faith, as to which
adequate reserves have been provided in accordance with GAAP and as to which no
Lien exists. No tax liens have been filed and no material claims are being
asserted with respect to any such taxes. The charges, accruals and reserves on
the books of the Borrower and the Subsidiaries in respect of any taxes or other
governmental charges are adequate in accordance with GAAP. Neither the Borrower,
nor any of the Subsidiaries have participated in any transaction that relates to
a year of the taxpayer (which is still open under the applicable statute of
limitations) that is a “reportable transaction” within the meaning of Treasury
Regulation § 1.6011-4(b)(2) (irrespective of the date when the transaction was
entered into).

5.7. Litigation and Contingent Obligations. Except as set forth in Schedule 5.7,
there is no litigation, arbitration, governmental investigation, proceeding or
inquiry pending or, to the knowledge of any Authorized Officer, threatened
against or affecting the Borrower or any of the Subsidiaries that could,
individually or collectively, reasonably be expected to have a Material Adverse
Effect or that seeks to prevent, enjoin or delay the making of any Credit
Extensions. Other than any liability incident to any litigation, arbitration or
proceeding that could not reasonably be expected to have a Material Adverse
Effect, the Borrower and the Subsidiaries have no material contingent
obligations not provided for or disclosed in the financial statements referred
to in Section 5.4.

5.8. Subsidiaries. Schedule 5.8 contains an accurate list of all Subsidiaries of
Borrower as of the Restatement Date setting forth their respective jurisdictions
of organization and the percentage of their respective Equity Interests owned by
the Borrower, or other Subsidiaries. All of the issued and outstanding shares of
capital stock or other Equity Interest of such Subsidiaries have been (to the
extent such concepts are relevant with respect to such ownership interests) duly
authorized and issued and are fully paid and non-assessable.

5.9. ERISA. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.

 

58



--------------------------------------------------------------------------------

5.10. Accuracy of Information. No information, exhibit or report furnished by
the Borrower, or any of the Subsidiaries to the Administrative Agent or to any
Lender in connection with the negotiation of, or compliance with, the Loan
Documents, including without limitation the financial statements delivered
pursuant to Section 5.4, contained any material misstatement of fact or omitted
to state a material fact or any fact necessary to make the statements therein
not misleading in light of the circumstances when made.

5.11. Regulation U. “Margin Stock” (as defined in Regulation U) constitutes less
than 25% of the value of those assets of the Borrower and the Subsidiaries that
are subject to any limitation on sale, pledge or other restriction hereunder.
Neither the Borrower nor any Subsidiary is engaged principally, or as one of
their important activities, in the business of extending credit for the purpose
of carrying “Margin Stock” (as defined in Regulation U). Neither the Borrower,
nor any Subsidiary has used any of the proceeds of the Advances to purchase or
carry any “Margin Stock” (as defined in Regulation U).

5.12. Material Agreements. Neither the Borrower nor any Subsidiary is (a) a
party to any agreement or instrument the compliance with, or performance of,
which could reasonably be expected to have a Material Adverse Effect, or
(b) subject to any charter or other corporate, limited liability company or
partnership restriction that could reasonably be expected to have a Material
Adverse Effect. Neither the Borrower nor any Subsidiary is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions in any agreement to which it is a party (including any agreement or
instrument evidencing or governing indebtedness), which default could reasonably
be expected to have a Material Adverse Effect.

5.13. Compliance With Laws. The Borrower and the Subsidiaries have complied in
all material respects with all applicable statutes, rules, regulations, orders
and restrictions of any domestic or foreign government or any instrumentality or
agency thereof having jurisdiction over the conduct of their respective
businesses or the ownership of their respective Property.

5.14. Ownership of Properties; Perfection of Liens. Except as set forth on
Schedule 5.14, on the Restatement Date, the Borrower and the Subsidiaries will
have good, and in the case of real property, marketable title, free and clear of
all Liens other than those permitted by Section 6.22, to all of the Property and
assets reflected in the Borrower’s most recent consolidated financial statements
provided to the Administrative Agent as owned by the Borrower and the
Subsidiaries. The Obligations are secured by valid, perfected, first-priority
Liens (subject to Liens permitted pursuant to Section 6.22) in favor of the
Administrative Agent for the benefit of the Lenders, covering and encumbering
all Collateral granted or purported to be granted by the Collateral Documents,
to the extent perfection has occurred by the filing of a UCC financing statement
or by continued possession or control (other than with respect to Liens on
Collateral represented by a certificate of title). Neither the Borrower nor any
Subsidiary has subordinated any of their rights under any Obligation owing to it
to the rights of another Person.

5.15. Plan Assets; Prohibited Transactions. Neither the Borrower nor any
Subsidiary is an entity deemed to hold “plan assets” within the meaning of 29
C.F.R. § 2510.3-101, as modified by Section 3(42) of ERISA, of an employee
benefit plan (as defined in § 3(3) of ERISA) that is subject to Title I of ERISA
or any plan (within the meaning of § 4975 of the Code) which is subject to
Section 4975 of the Code, and neither the execution of this Agreement nor the
making of Credit Extensions hereunder gives rise to a Prohibited Transaction.
The Borrower is not subject to any law, rule or regulation which is
substantially similar to a Prohibited Transaction.

 

59



--------------------------------------------------------------------------------

5.16. Environmental Matters. The ongoing operations of the Borrower and each
Subsidiary comply in all respects with all Environmental Laws, except such
non-compliance as could not (if enforced in accordance with applicable law)
reasonably be expected to result, either individually or in the aggregate, in a
Material Adverse Effect. Each of the Borrower and the Subsidiaries has obtained,
and maintained in good standing, all material licenses, permits, authorizations,
registrations and other approvals required under any Environmental Law and
required for its then current ordinary course operations, and each of the
Borrower and the Subsidiaries is in compliance with all terms and conditions
thereof, except where the failure to so comply could not reasonably be expected
to result in material liability of the Borrower and the Subsidiaries and could
not reasonably be expected to result, either individually or in the aggregate,
in a Material Adverse Effect. Except as set forth on Schedule 5.16 and except
for matters that could not reasonably be expected to have a Material Adverse
Effect, none of the Borrower or any of the Subsidiaries or any of their
currently owned or leased real properties is subject to any written order from
or agreement with any Governmental Authority, nor subject to any judicial or
docketed administrative or other proceeding, respecting any Environmental Claim.
Except as set forth on Schedule 5.16, to the knowledge of the Borrower, there
are no Hazardous Substances or other conditions or circumstances existing with
respect to any property, arising from operations prior to the Restatement Date,
or relating to any waste disposal, of any of the Borrower or the Subsidiaries
that would reasonably be expected to result, either individually or in the
aggregate, in a Material Adverse Effect. Except as set forth on Schedule 5.16
and except for matters that could not reasonably be expected to have a Material
Adverse Effect, none of the Borrower and the Subsidiaries has any underground
storage tanks that are not in compliance with Environmental Laws.

5.17. Investment Company Act. Neither the Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

5.18. Insurance. Each of the Borrower maintains, and has caused each Subsidiary
to maintain, with financially sound and reputable insurance companies insurance
on all their Property in such amounts, subject to such deductibles and
self-insurance retentions and covering such properties and risks as are
consistent with sound business practice and as are customarily carried by
companies engaged in similar business and owning similar properties in
localities where the Borrower and the Subsidiaries operate.

5.19. Real Property. Schedule 5.19 sets forth a complete and accurate list, as
of the Restatement Date, of (i) the address of all real property leased by the
Borrower or any Subsidiary and (ii) the address and a legal description of any
real property owned by the Borrower or Subsidiary.

5.20. Solvency.

(a) Immediately after the consummation of the transactions to occur on the
Restatement Date, immediately following the making of each Credit Extension, if
any, made on the Restatement Date and after giving effect to the application of
the proceeds of such Credit Extensions, (i) the fair value of the assets of the
Borrower and the Subsidiaries on a consolidated basis will exceed the debts and
liabilities, subordinated, contingent or

 

60



--------------------------------------------------------------------------------

otherwise, of the Borrower and the Subsidiaries on a consolidated basis;
(ii) the present fair saleable value of the Property of the Borrower and the
Subsidiaries on a consolidated basis will be greater than the amount that would
be required to pay the probable liability of the Borrower and the Subsidiaries
on a consolidated basis on their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (iii) the Borrower and the Subsidiaries on a consolidated basis will be
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (iv) the Borrower
and the Subsidiaries on a consolidated basis will not have unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the
Restatement Date.

(b) The Borrower does not intend to, or intend to permit any of its Subsidiaries
to, and does not believe that it or any of its Subsidiaries will, incur debts
beyond its ability to pay such debts as they mature, taking into account the
timing of and amounts of cash to be received by it or any such Subsidiary and
the timing of the amounts of cash to be payable on or in respect of its
Indebtedness or the Indebtedness of any such Subsidiary.

5.21. Intellectual Property. The Borrower and each Subsidiary owns and possesses
or has a license or other right to use all patents, patent rights, trademarks,
trademark rights, trade names, trade name rights, service marks, service mark
rights and copyrights that are necessary for the conduct of such Person’s
businesses, without any infringement upon rights of others that could reasonably
be expected to have a Material Adverse Effect.

5.22. Labor Matters. Except as set forth on Schedule 5.22, as of the Restatement
Date, neither the Borrower nor any Subsidiary is subject to any labor or
collective bargaining agreement. There are no existing or threatened strikes,
lockouts or other labor disputes involving any of the Borrower and the
Subsidiaries that singly or in the aggregate could reasonably be expected to
have a Material Adverse Effect. Hours worked by and payment made to employees of
the Borrower and the Subsidiaries are in material compliance with the Fair Labor
Standards Act and any other applicable laws, rules or regulations dealing with
such matters.

5.23. No Default. No Event of Default exists or would result from the incurrence
by the Borrower or any Subsidiary of any Indebtedness hereunder or under any
other Loan Document.

5.24. Burdensome Restrictions. Neither the Borrower nor any Subsidiary is a
party to or otherwise bound by any indenture, loan or credit agreement or any
lease or other agreement or instrument or subject to any charter, corporate,
limited liability company or partnership restriction action which could
reasonably be expected to have a Material Adverse Effect.

5.25. Anti-Corruption Laws; Sanctions; Anti-Terrorism Laws. The Borrower, its
Subsidiaries and their respective officers and employees and to the knowledge of
the Borrower, its directors and agents, are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects. The Borrower has
implemented and maintains in effect for itself and its Subsidiaries policies and
procedures to ensure compliance by the Borrower, its Subsidiaries, and their
respective officers, employees, directors, and agents explicitly authorized by
the Borrower as its agent with Anti-Corruption Laws and applicable Sanctions.
None of the Borrower, any of its

 

61



--------------------------------------------------------------------------------

Subsidiaries or any directors or officer or, to the knowledge of the Borrower or
such Subsidiary, any employee, agent that is explicitly authorized by the
Borrower as its agent, or affiliate of the Borrower or any of its Subsidiaries
is an individual or entity that is, or is 50% or more owned (individually or in
the aggregate, directly or indirectly) or controlled by individuals or entities
(including any agency, political subdivision or instrumentality of any
government) that are (i) the target of any Sanctions or (ii) located, organized
or resident in a country or territory that is, or whose government is, the
subject of Sanctions (currently Crimea, Cuba, Iran, North Korea and Syria).

5.26. Subordinated Indebtedness. The Obligations constitute senior Indebtedness
which is entitled to the benefits of the subordination provisions of all
outstanding Subordinated Indebtedness.

ARTICLE VI.

COVENANTS

During the term of this Agreement, unless the Required Lenders otherwise consent
in writing:

6.1. Financial Reporting. The Borrower will maintain, for itself and each of the
Subsidiaries, a system of accounting established and administered in accordance
with GAAP, and furnish to the Administrative Agent and the Lenders, in each case
in form and scope reasonably acceptable to the Administrative Agent and the
Initial Lenders:

(a) Within 75 days after the close of each Fiscal Year, an unqualified (except
for qualifications relating to changes in accounting principles or practices
reflecting changes in GAAP) audit report, with no going concern modifier,
certified by the Borrower’s current independent certified public accountants or
other independent certified public accountants of national reputation and
standing reasonably acceptable to the Lenders, prepared in accordance with GAAP
on a consolidated basis for the Borrower and its Subsidiaries, including a
balance sheet as of the end of such period and related statements of operations,
stockholders’ investment, and cash flows, accompanied by any management letter,
if issued, prepared by said accountants (provided that if such management letter
is not available at such time, the Borrower shall deliver it promptly following
receipt thereof).

(b) Within 45 days after the close of the first three (3) Fiscal Quarter periods
after each of its Fiscal Years, for the Borrower and its Subsidiaries,
consolidated unaudited balance sheets as at the close of each such period and
consolidated unaudited profit and loss and a statement of cash flows for the
period from the beginning of such Fiscal Year to the end of such quarter, all
certified by the Borrower’s chief financial officer, which certification may be
done through the chief financial officer’s certifications made to the U.S.
Securities and Exchange Commission to the extent that such financial statements
have been filed with the U.S. Securities and Exchange Commission.

(c) As soon as available, but in any event within 45 days after the first day of
each Fiscal Year of the Borrower, a copy of the plan and forecast (including a
projected consolidated balance sheet, income statement, Capital Expenditures
budget and cash flow statement) of the Borrower and the Subsidiaries for such
Fiscal Year.

 

62



--------------------------------------------------------------------------------

(d) Commencing with the first period that financial statements are required
under Section 6.1(a) and thereafter when financial statements are required under
Sections 6.1(a) and 6.1(b), a compliance certificate in substantially the form
of Exhibit A signed by the chief financial officer of the Borrower showing the
calculations necessary to determine compliance with this Agreement and stating
that no Default or Event of Default exists, or if any Default or Event of
Default exists, stating the nature and status thereof.

(e) Promptly upon the furnishing thereof to the shareholders of the Borrower,
copies of all financial statements, reports and proxy statements so furnished
that are not otherwise provided hereunder.

(f) Promptly upon the filing thereof, copies of all registration statements and
annual, quarterly, monthly or other regular reports which the Borrower or any of
its Subsidiaries files with the U.S. Securities and Exchange Commission.

(g) On or promptly after any time at which the Borrower or any Subsidiary
becomes subject to the Beneficial Ownership Regulation, a completed Beneficial
Ownership Certification in form and substance acceptable to the Administrative
Agent.

(h) Such other information (including non-financial information) as the
Administrative Agent or any Lender may from time to time reasonably request.

Any financial statement or other information required to be furnished pursuant
to Section 6.1(a), Section 6.1(b), Section 6.1(e) and Section 6.1(f) shall be
deemed to have been furnished on the date on which the Lenders receive notice
that the Borrower has filed such financial statement or other information with
the U.S. Securities and Exchange Commission and is available on the EDGAR
website on the Internet at www.sec.gov or any successor government website that
is freely and readily available to the Administrative Agent and the Lenders
without charge; provided that the Borrower shall give notice of any filing of a
registration statement to the Administrative Agent (who shall then give notice
of any such filing to the Lenders) and Borrower shall give notice to the
Administrative Agent if it shall fail to make any timely filing of any regular
report or proxy statement with the U.S. Securities and Exchange Commission (who
shall then give notice of any such late filing to the Lenders). Notwithstanding
the foregoing, the Borrower shall deliver paper or electronic copies of any such
financial statement to the Administrative Agent if the Administrative Agent or
an Initial Lender requests the Borrower to furnish such paper or electronic
copies until written notice to cease delivering such paper or electronic copies
is given by the Administrative Agent or such Initial Lender.

If any information that is required to be furnished to the Lenders under this
Section is required by law or regulation to be filed by the Borrower with a
government body on an earlier date, then the information required hereunder
shall be furnished to the Lenders at such earlier date.

 

63



--------------------------------------------------------------------------------

6.2. Use of Proceeds. The Borrower will, and will cause each Subsidiary to, use
the proceeds of the Loans for working capital, Capital Expenditures, Restricted
Payments permitted by this Agreement, Permitted Acquisitions and other general
corporate purposes. The Borrower will not, and will not permit any Subsidiary
to, use any of the proceeds of the Advances to purchase or carry any “margin
stock” (as defined in Regulation U). The Borrower will not request any Loan or
Facility LC, and will not use, and the Borrower will ensure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Loan or Facility LC in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws. The Borrower will not, directly or indirectly, use the
proceeds of the Loans or any Facility LC, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other
Person, (i) to fund any activities or business of or with any Person, or in any
country or territory, that, at the time of such funding, is, or whose government
is, the subject of Sanctions, or (ii) in any other manner that would result in a
violation of Sanctions by any Person (including any Person participating in the
Loans, whether as underwriter, advisor, investor, or otherwise).

6.3. Notice of Event of Default; ERISA Matters. The Borrower shall furnish to
the Administrative Agent and the Lenders:

(a) Promptly and in any event within 10 Business Days after an Authorized
Officer of the Borrower obtains knowledge thereof, of the occurrence of any
Default or Event of Default and of any other development, financial or
otherwise, that could reasonably be expected to have a Material Adverse Effect.

(b) [Reserved].

(c) Promptly (but in any event not later than 30 days) after any Authorized
Officer of the Borrower becomes aware of any material default or material breach
by any party to any acquisition agreement or any other material documents
delivered in connection with a Permitted Acquisition (collectively, the
“Acquisition Documents”), or within 10 Business Days after the date that any
Authorized Officer of the Borrower receives any notice of, or of any condition
or event that has resulted in, or could reasonably be expected to result in, a
material indemnity claim under the Acquisition Documents, written notice of such
material default, material breach, or condition or event.

(d) Promptly upon, but in no event later than 30 days after, any Authorized
Officer of the Borrower becoming aware of the occurrence of (i) except as could
not reasonably be expected to result in a Material Adverse Effect, any
non-exempt Prohibited Transaction with respect to any Plan, or (ii) except as
could not reasonably be expected to result in a Material Adverse Effect, any
Reportable Event with respect to any Plan, notice in writing to the Lenders
specifying the nature thereof and what action the Borrower proposes to take with
respect thereto. In addition, when received, the Borrower and any Subsidiary
shall provide to the Lenders copies of any notice from the PBGC of its intention
to terminate or have a trustee appointed for any Plan except as could not result
in a Material Adverse Effect.

 

64



--------------------------------------------------------------------------------

(e) Promptly upon, but in no event later than 30 days after, any Authorized
Officer of the Borrower becoming aware of (i) the commencement of any action,
suit, investigation, proceeding or arbitration before any court or arbitrator or
any governmental department, board, agency or other instrumentality affecting
the Borrower and the Subsidiaries or any property of such Person, or to which
the Borrower and the Subsidiaries is a party (other than litigation where the
insurance insures against the damages claimed and the insurer has assumed
defense of the litigation without reservation) that could reasonably be expected
to have a Material Adverse Effect; or (ii) any adverse development in any
litigation, arbitration or governmental investigation or proceeding previously
disclosed by the Borrower or the Subsidiaries that could reasonably be expected
to have a Material Adverse Effect, a notice from the Borrower describing the
nature and status thereof and what action the Borrower proposes to take with
respect thereto.

(f) Promptly and in any event within 30 days after entering into any lease
agreement for real property where material books and records will be maintained,
copies of such leases.

6.4. Conduct of Business. The Borrower will, and will cause each Subsidiary to,
carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as such business is presently
conducted and do all things necessary to remain duly incorporated or organized,
validly existing and (to the extent such concept applies to such entity) in good
standing as a domestic corporation, partnership or limited liability company in
its jurisdiction of incorporation or organization, as the case may be, and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted; provided that nothing herein shall limit any
merger or other transaction permitted by Section 6.18.

6.5. Formation of Subsidiaries. Within 30 days after the formation or
acquisition (to the extent not delivered in connection with a Permitted
Acquisition) of any Subsidiary or, if earlier, within 10 Business Days after any
request by the Administrative Agent, with respect to any Subsidiary, (a) (i) the
voting securities (or other ownership interests) of each such Subsidiary that is
a Domestic Subsidiary (other than the securities or interests of a Domestic
Subsidiary owned by a Foreign Subsidiary or Domestic Holdco Subsidiary) shall be
pledged to the Administrative Agent for the benefit of the Lenders, (ii) 65% of
the voting securities (or other voting ownership interests) of each such
Subsidiary that is a Foreign Subsidiary (or a Domestic Holdco Subsidiary) to the
extent directly owned by the Borrower or a Material Domestic Subsidiary shall be
pledged to the Administrative Agent for the benefit of the Lenders, and
(iii) each such Material Domestic Subsidiary (other than a Domestic Holdco
Subsidiary or a Domestic Subsidiary owned by a Foreign Subsidiary) shall become
obligated to repay the Loans and other amounts payable under the Loan Documents
and shall grant the Administrative Agent for the benefit of the Lenders a
security interest in its Property (subject only to Liens permitted under
Section 6.22); and (b) the Borrower and the applicable Subsidiary shall, at the
Borrower’s cost and expense, execute and deliver to the Administrative Agent
such documents and instruments as the Administrative Agent or any Initial Lender
reasonably deems necessary to effect the matters specified in subclause (a) as
specified in such request (which documents may include documents and opinions
prepared by applicable foreign counsel in the case of any such matters with
respect to any Subsidiaries that are Foreign Subsidiaries to the extent the
Administrative Agent reasonably requests). Notwithstanding the foregoing, the
Borrower shall not be required to furnish any such pledges, guaranties, security
interests or related documents or instruments with respect to a Foreign
Subsidiary to the extent that such actions would (x) violate the laws of the
jurisdiction of formation of such Foreign Subsidiary or (y) create or result in
a Deemed Dividend Problem.

 

65



--------------------------------------------------------------------------------

6.6. Taxes. The Borrower will, and will cause each Subsidiary to, timely file
complete and correct material United States federal and applicable foreign,
state and local tax returns required by law and pay when due all material taxes,
assessments and governmental charges and levies upon it or its income, profits
or Property, except those that are being contested in good faith by appropriate
proceedings with respect to which adequate reserves have been set aside in
accordance with GAAP and that could not reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect.

6.7. Insurance. The Borrower will, and will cause each Subsidiary to, maintain
with financially sound and reputable insurance companies insurance on all their
Property in such amounts and covering such risks as are consistent with sound
business practice and as are customarily carried by companies engaged in similar
business and owning similar properties in localities where the Borrower and
Subsidiaries operate, and the Borrower will furnish to the Administrative Agent
upon request full information as to the insurance carried and evidence that the
endorsements, policy declarations, and any certificates furnished to the
Administrative Agent previously are in full force and effect. The Borrower
shall, and shall cause each Subsidiary to, name the Administrative Agent as an
additional insured with respect to all general liability insurance and as a
lender loss payee with respect to all property and casualty insurance at all
times prior to the repayment in full of the Obligations.

6.8. Compliance with Laws. The Borrower will, and will cause each Subsidiary to,
comply in all material respects with all laws, rules, regulations, orders,
writs, judgments, injunctions, decrees or awards to which it may be subject
including, without limitation, all Environmental Laws, except where the failure
to comply could not reasonably be expected to have a Material Adverse Effect,
Anti-Corruption Laws and applicable Sanctions. The Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers and
employees with Anti-Corruption Laws and applicable Sanctions. The Borrower will
not use, or permit any Subsidiary to use, its Property for any business activity
that violates any federal or state law or that supports a business that violates
any federal or state law.

6.9. Maintenance of Properties. The Borrower will, and will cause each
Subsidiary to, do all things necessary to maintain, preserve, protect and keep
its tangible Property in good repair, working order and condition (ordinary wear
and tear excepted), and make all necessary and proper repairs, renewals and
replacements so that its business carried on in connection therewith may be
properly conducted at all times, except where the failure to so maintain,
preserve, protect and keep would not reasonably be expected to result in a
Material Adverse Effect.

6.10. Inspection. The Borrower will, and will cause each Subsidiary to, permit
the Administrative Agent and its respective representatives and agents to
inspect any of the Property, books and financial records of the Borrower and
each Subsidiary, to examine and make copies of the books of accounts and other
financial records of the Borrower and the Subsidiaries and to discuss the
affairs, finances and accounts of the Borrower and the Subsidiaries with, and to
be advised as to the same by, their respective officers at such reasonable times
and intervals as the

 

66



--------------------------------------------------------------------------------

Administrative Agent may designate (a) one time per Fiscal Year and
(b) following the occurrence and during the continuance of any Default or Event
of Default, from time to time, as determined by the Administrative Agent in its
sole discretion. The Borrower shall pay the expenses of the Administrative Agent
and Initial Lenders for all visits, inspections and examinations that (x) are
made while any Event of Default is continuing or (y) constitute the
Administrative Agent’s annual collateral audit.

6.11. Books and Records. Each of the Borrower and the Subsidiaries shall keep
adequate and proper records and books of account in which full and correct
entries shall be made of its dealings, business and affairs.

6.12. Compliance with Material Contracts. Each of the Borrower and the
Subsidiaries shall make all payments and otherwise perform all obligations in
respect of all material contracts to which it is a party except as could not
reasonably be expected to result in a Material Adverse Effect; provided, that
such payment or performance will not be required to the extent such payment or
performance is being contested in good faith by appropriate proceedings, so long
as such Person’s title to its property is not materially adversely affected, its
use of such property in the ordinary course of its business is not materially
interfered with and adequate reserves with respect thereto have been set aside
on such Person’s books in accordance with GAAP.

6.13. ERISA. The Borrower and the Subsidiaries shall maintain each Plan in
compliance with all applicable requirements of ERISA and of the Code and with
all applicable regulations issued under the provisions of ERISA and of the Code
except where failure to comply could not be reasonably expected to cause a
Material Adverse Effect. Neither the Borrower nor any of the Subsidiaries shall
engage in any non-exempt Prohibited Transaction in connection with which it
would be subject to either a civil penalty assessed pursuant to § 502(i) of
ERISA or a tax imposed by § 4975 of the Code, in either case in an amount
exceeding $250,000. Except as could not reasonably be expected to result in a
Material Adverse Effect, none of the Borrower and the Subsidiaries shall fail to
make full payment when due of all amounts each is required to pay under any
Plan. None of the Borrower and the Subsidiaries nor any ERISA Affiliate shall
permit to exist any accumulated funding deficiency (as such term is defined in
§ 302 of ERISA and § 412 of the Code), whether or not waived, with respect to
any Plan in an aggregate amount exceeding $250,000. None of the Borrower and the
Subsidiaries, nor, except as could not reasonably be expected to result in a
Material Adverse Effect, any ERISA Affiliate, shall fail to make any payments in
an aggregate amount exceeding $250,000 to any Plan that may be required to be
made under any agreement relating to such Plan or any law pertaining thereto.

6.14. Environmental Matters; Reporting. If any release of Hazardous Substances
occurs on any real property or any other assets owned or leased by the Borrower
or the Subsidiaries, the Borrower shall, or shall cause the applicable
Subsidiary to, cause the prompt containment and removal of such Hazardous
Substances and the remediation of such real property or other assets as
necessary to comply in all material respects with all Environmental Laws.
Without limiting the generality of the foregoing, the Borrower shall, and shall
cause each Subsidiary to, comply in all material respects with any final federal
or state judicial or administrative order requiring the performance at any real
property of the Borrower or any Subsidiary of activities in response to the
release or threatened release of a Hazardous Substance.

 

67



--------------------------------------------------------------------------------

6.15. Reaffirmation of Guaranties. When the Administrative Agent so requests
from time to time, the Borrower shall cause each Guarantor and any other Person
who hereafter guarantees, or who agrees for the benefit of the Borrower to make
capital contributions to the Borrower for the purpose of supporting the
Obligations or any part thereof, to promptly execute, and deliver to the
Administrative Agent reaffirmations of their respective Guaranties in such form
as the Administrative Agent reasonably requires.

6.16. Further Assurances; Cash Management; Good Standing; Landlord Waivers
Control Agreements; Restructuring.

(a) Further Assurances. The Borrower shall promptly correct any defect or error
that is discovered in any Loan Document or in the execution, acknowledgment or
recordation thereof. Promptly upon request by the Administrative Agent or the
Required Lenders, the Borrower also shall (and shall cause its Subsidiaries to)
do, execute, acknowledge, deliver, record, re-record, file, re-file, register
and re-register any and all assignments, financing statements and continuations
thereof, notices of assignment, transfers, certificates, assurances and other
instruments as the Administrative Agent reasonably requires from time to time
(a) to carry out more effectively the purposes of the Loan Documents; (b) to
perfect and maintain the validity, effectiveness and priority of any security
interests intended to be created by the Loan Documents, including, without
limitation, using its commercially reasonable efforts to obtain delivery of
landlord’s waivers and estoppels reasonably required by the Administrative
Agent; and (c) to better assure, convey, grant, assign, transfer, preserve,
protect and confirm unto the Lenders the rights granted now or hereafter
intended to be granted to the Lenders under any Loan Document or under any other
instrument executed in connection with any Loan Document or that the Borrower
may be or become bound to convey or assign to the Administrative Agent for the
benefit of the Lenders to carry out the intention or facilitate the performance
of the provisions of any Loan Document. The Borrower shall furnish to the
Lenders evidence reasonably satisfactory to the Administrative Agent of every
such recording, filing, or registration.

(b) Cash Management. The Borrower and all Subsidiaries of the Borrower shall
maintain their principal cash management accounts with U.S. Bank; provided that
all Subsidiaries of the Borrower acquired or created after the Restatement Date
shall maintain their principal cash management accounts with U.S. Bank within
180 days (or such later date as the Administrative Agent may agree from time to
time, including via email confirmation) of such acquisition or creation. Any
deposit accounts of the Borrower and its Subsidiaries that are not with U.S.
Bank within 60 days (or such later date as the Administrative Agent may agree
from time to time, including via email confirmation) after such Subsidiary is
acquired or created after the Restatement Date shall at all times be subject to
a Control Agreement.

6.17. Indebtedness. The Borrower will not, nor will it permit any Subsidiary to,
create, incur or suffer to exist any Indebtedness, except:

(a) The Loans and any other Obligations;

 

68



--------------------------------------------------------------------------------

(b) Indebtedness existing on the Restatement Date and described in Schedule 6.17
and any replacement, renewal, refinancing or extension of such Indebtedness
(including the amount of any related reasonable transaction fees and expenses
incurred in connection therewith) that does not increase the outstanding
principal amount thereof on the date of such replacement, renewal, refinancing
or extension;

(c) Indebtedness secured by Liens permitted by Section 6.22(h) and replacements,
renewals, refinancings or extensions thereof (including the amount of any
related reasonable transaction fees and expenses incurred in connection
therewith); provided that the aggregate amount of all such Indebtedness at any
time outstanding shall not exceed $2,000,000;

(d) Subordinated Indebtedness;

(e) Indebtedness arising under Rate Management Transactions or other Financial
Contracts, all of which shall be unsecured unless in favor of a Lender or an
Affiliate of a Lender, incurred for bona fide hedging purposes and not for
speculation, evidence of which has been provided to the Administrative Agent;

(f) Contingent Obligations arising with respect to customary indemnification
obligations in favor of purchasers in connection with dispositions permitted
under Section 6.19(c);

(g) Indebtedness incurred in respect of netting services and ordinary course of
business overdraft protection in connection with deposit accounts permitted
under the Loan Documents;

(h) Indebtedness incurred in connection with the financing of insurance premiums
in the ordinary course of business (“Financed Premiums”);

(i) Endorsements for collection or deposit and Contingent Obligations incurred
in connection with standard contractual indemnities entered into in the ordinary
course of business;

(j) Contingent Obligations incurred in the ordinary course of business with
respect to surety and appeal bonds, performance bonds and other similar
obligations;

(k) Contingent Obligations arising under indemnity agreements to title insurers
to cause such title insurers to issue to the Administrative Agent title
insurance policies;

(l) Contingent Obligations arising with respect to reasonable and customary
indemnification obligations in favor of the sellers in connection with Permitted
Acquisitions and the Acquisition (SPH);

(m) intercompany Indebtedness owing (i) from a Material Domestic Subsidiary that
is a Guarantor to the Borrower, (ii) from a Material Domestic Subsidiary that is
a Guarantor from or to another Material Domestic Subsidiary that is a Guarantor
or (iii) from or to a Subsidiary that is not a Guarantor to the Borrower or a
Material Domestic Subsidiary that is a Guarantor in an amount not to exceed
$500,000 in the aggregate;

 

69



--------------------------------------------------------------------------------

(n) Guaranties of obligations not otherwise prohibited under this Agreement, of
the Borrower or any Subsidiary; and

(o) Other unsecured Indebtedness (excluding any Indebtedness described in
clauses (b) through (n) above), provided that the aggregate amount of such other
Indebtedness does not exceed $1,000,000 at any time outstanding.

6.18. Merger. The Borrower will not, and will not permit any Subsidiary to,
(a) merge, consolidate with or enter into any analogous reorganization or
transaction with any other Person, except for (i) any merger of a Subsidiary
into the Borrower or a Wholly-Owned Subsidiary of the Borrower or any Guarantor,
(ii) any merger of a Subsidiary that is not the Borrower in connection with a
Permitted Acquisition so long as the surviving entity becomes a Guarantor
pursuant to the terms of this Agreement or (iii) a merger involving the Borrower
in connection with a Permitted Acquisition so long as the surviving entity is
the Borrower, or (b) liquidate, wind up or dissolve itself (or suffer any
liquidation, wind up or dissolution) except that (i) any Guarantor may merge
into the Borrower or other Guarantor, and (ii) any Subsidiary that is not a
Guarantor may be liquidated, wound up or dissolved.

6.19. Sale of Assets. The Borrower will not, and will not permit any Subsidiary
to, directly or indirectly, lease, sell, assign, convey, transfer or otherwise
dispose of its Property to any other Person or enter into an agreement to do any
of the foregoing, except:

(a) sales of inventory, or used, obsolete, worn-out or surplus equipment, all in
the ordinary course of business;

(b) the sale of equipment to the extent that such equipment is exchanged for
credit against the purchase price of similar replacement equipment, or the
proceeds of such sale are applied with reasonable promptness to the purchase
price of such replacement equipment;

(c) sales and dispositions of assets and Property for at least fair market value
(as determined by the board of directors of the Borrower) so long as the net
book value of all assets or Property sold or otherwise disposed of does not
constitute 10% or more of the total assets of the Borrower and its Subsidiaries
in the aggregate;

(d) the sale or discount without recourse of accounts receivable arising in the
ordinary course of business by the Borrower or any of the Subsidiaries in
connection with the compromise or collection thereof in the ordinary course of
business; or

(e) sales and dispositions of assets of a Subsidiary of the Borrower to the
Borrower or any Subsidiary that is a Guarantor.

 

70



--------------------------------------------------------------------------------

6.20. Investments. The Borrower will not, and will not permit any Subsidiary to,
make or suffer to exist any Investments (including, without limitation, loans
and advances to, and other Investments in, Subsidiaries), or commitments
therefor, create any Subsidiary or become or remain a partner in any partnership
or joint venture, except:

(a) Cash Equivalent Investments;

(b)(i) Investments in Domestic Subsidiaries in existence on the Restatement Date
and (ii) other Investments in existence on the Restatement Date and described in
Schedule 6.20;

(c) Investments (i) constituting Permitted Acquisitions and (ii) in Domestic
Subsidiaries permitted by and subject to Section 6.27;

(d) Investments constituting Indebtedness permitted pursuant to Section 6.17;

(e) Bank deposits in the ordinary course of business, to the extent permitted by
Section 6.16(b);

(f) Travel and similar advances to employees or independent contractors in the
ordinary course of business;

(g) Deposits made in the ordinary course of business securing obligations or
performance under contracts, such as in connection with real estate or personal
property leases; and

(h) Other Investments (excluding any Investments described in clauses (a)
through (g) above) not to exceed $1,000,000 in the aggregate at any one time.

provided that (x) any Investment that when made complies with the requirements
of the definition of the term “Cash Equivalent Investment” may continue to be
held notwithstanding that such Investment if made thereafter would not comply
with such requirements and (y) no Investment otherwise permitted by clause (c)
shall be permitted to be made if, immediately before or after giving effect
thereto, any Event of Default exists.

6.21. Acquisitions. The Borrower will not, and will not permit any Subsidiary,
to make any Acquisition other than any Permitted Acquisition.

6.22. Liens. The Borrower will not, and will not permit any Subsidiary to,
create, incur, assume or suffer to exist any Lien in, of or on the Property of
any of the Borrower and the Subsidiaries now owned or hereafter acquired, or
enter into or make any commitment to enter into any arrangement for the
acquisition of property through conditioned sale, lease, purchase or other title
retention agreement, except:

(a) Liens for taxes, assessments or governmental charges or levies on its
Property if the same are not at the time delinquent or thereafter can be paid
without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with GAAP have been
set aside on its books;

 

71



--------------------------------------------------------------------------------

(b) Liens imposed by law, such as landlord, carriers’, warehousemen’s and
mechanics’ liens and other similar liens arising in the ordinary course of
business that secure payment of obligations not more than 60 days past due or
that are being contested in good faith by appropriate proceedings and for which
adequate reserves have been set aside on its books;

(c) Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, other social security or retirement
benefits or similar legislation;

(d) Utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of a similar character that do not in any material way affect the
marketability of the same or interfere in any material respect with the use
thereof in the business of the Borrower and the Subsidiaries;

(e) Liens arising solely by virtue of any statutory or common law provision
relating to bankers’ liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that such deposit account (i) is not a dedicated cash
collateral account and is not subject to restriction against access by the
Borrower or a Subsidiary in excess of those set forth by regulations promulgated
by the Board of Governors of the Federal Reserve, and (ii) is not intended by
any of the Borrower or any Subsidiary to provide collateral to the depository
institution;

(f) Liens existing on the Restatement Date and described in Schedule 6.22 and
replacements, renewals, refinancings or extensions thereof (including the amount
of any related reasonable transaction fees and expenses incurred in connection
therewith) that do not increase the principal amount of the obligation secured
thereby to the extent such obligations are permitted under Section 6.17;

(g) Liens on insurance policies and the proceeds thereof in connection with
Financed Premiums;

(h) Subject to the limitation set forth in Section 6.17(c), (i) Liens arising in
connection with Capitalized Leases (and attaching only to the property being
leased) and (ii) Liens that constitute purchase money security interests on any
property securing debt incurred for the purpose of financing all or any part of
the cost of acquiring such property, provided that any such Lien attaches to
such property within 20 days of the acquisition thereof and attaches solely to
the property so acquired and products and proceeds thereof, and the Indebtedness
secured by any such Lien does not exceed 100% of the fair market value of the
property encumbered thereby as of the date of purchase of such property;

(i) Attachments, appeal bonds, judgments, and other similar Liens, for sums not
exceeding $1,000,000 in the aggregate arising in connection with court
proceedings, provided the execution or other enforcement of such Liens is
effectively stayed and the claims secured thereby are being actively contested
in good faith and by appropriate proceedings;

 

72



--------------------------------------------------------------------------------

(j) Informational UCC financing statements filed with respect to operating
leases;

(k) Any interest or title of a lessor, sublessor, licensor or sublicensor under
any operating lease or non-exclusive license permitted by this Agreement;

(l) Licenses, sublicenses, leases, or subleases of real property or intellectual
property granted by, the Borrower or Subsidiary (as lessor or licensor) to third
Persons in the ordinary course of business consistent with past practices;

(m) Liens in favor of customs and revenue authorities that secure payment of
customs duties in connection with the importation of goods; and

(n) Liens in favor of the Administrative Agent, for the benefit of the Lenders,
granted pursuant to any Collateral Document.

6.23. Transactions with Affiliates. Neither the Borrower, nor any Subsidiary
shall enter into any transaction with any of its Affiliates, except upon fair
and reasonable terms no less favorable than those it would obtain in a
comparable arm’s-length transaction with a Person not an Affiliate; provided,
that this Section shall not prohibit or restrict transactions between or among
the Borrower and the Subsidiaries to the extent not prohibited by this
Agreement.

6.24. Subordinated Indebtedness. Except as permitted in the applicable
subordination agreement, the Borrower will not, and will not permit any
Subsidiary to, make any amendment or modification to the indenture, note or
other agreement evidencing or governing any Subordinated Indebtedness, or
directly or indirectly voluntarily prepay, defease or in substance defease,
purchase, redeem, retire or otherwise acquire, any Subordinated Indebtedness or
take any other actions in contravention or violation of any subordination
agreement related to such Subordinated Indebtedness.

6.25. ERISA Plans. Neither the Borrower nor Subsidiaries shall permit (a) any
event to occur or condition to exist that would permit any Plan to terminate
under any circumstances that would cause the Lien provided for in § 4068 of
ERISA to attach to any assets of any of the Borrower and the Subsidiaries, (b) a
Plan subject to Title IV of ERISA to be less than 70% funded as measured on the
last day of the applicable Plan year based on the certification prepared by the
Plan’s actuary regarding funding (referred to as the AFTAP certification) and
(c) a failure to make a minimum funding contribution to a Plan required under
§ 302 of ERISA and § 412 of the Code to the extent such failure could reasonably
be expected to result in a Material Adverse Effect.

6.26. Change in Nature of Business. Neither the Borrower nor the Subsidiaries
shall make any material change in the nature of its business as carried on at
the Restatement Date, businesses reasonably related thereto and logical
extensions thereof, without the prior consent of the Required Lenders.

 

73



--------------------------------------------------------------------------------

6.27. Subsidiaries. After the Restatement Date, neither the Borrower nor the
Subsidiaries shall form or acquire any corporation, limited liability company or
other entity that would thereby become a Subsidiary of the Borrower, except for
(a) Wholly-Owned Subsidiaries formed or acquired by the Borrower or any
Subsidiary in connection with Permitted Acquisitions, and (b) any Wholly-Owned
Subsidiaries for which the applicable documents required by Section 6.5 have
been executed and delivered to the Administrative Agent in accordance with the
terms of such Section.

6.28. Negative Pledges; Subsidiary Restrictions. Neither the Borrower nor the
Subsidiaries shall enter into any agreement, bond, note or other instrument with
or for the benefit of any Person other than the Lenders that would (a) prohibit
any of the Borrower and the Subsidiaries from granting, or otherwise limit the
ability of such Person to grant, to the Lenders any Lien on any of the assets or
properties of such Person, or (b) require any of the Borrower and the
Subsidiaries to grant a Lien to any other Person if such Borrower or such
Subsidiary grants any Lien to the Lenders, in each case except for any such
agreement, bond, note or other instrument interest with respect to the property
subject to purchase money financings and Capitalized Lease agreements permitted
hereby. Neither the Borrower nor the Subsidiaries shall place or allow any
restriction, directly or indirectly, on the ability of the Borrower or
Subsidiary to (x) pay dividends or any distributions on or with respect to such
Person’s Equity Interests or (y) make loans or other cash payments to the
Borrower, in each case except for restrictions placed or allowed by any Person
with respect to the property subject to purchase money financings and
Capitalized Lease agreements permitted hereunder.

6.29. Restricted Payments. The Borrower shall not, and shall not permit any of
its Subsidiaries to, pay or commit themselves to pay any Restricted Payments at
any time; provided, however, that:

(a) any Subsidiary may pay or commit itself to pay a dividend at any time to the
Borrower or a Subsidiary that is a Guarantor; and

(b) so long as no Default or Event of Default then exists or would exist as a
result thereof, the Borrower shall be permitted to make repurchases of Equity
Interests of the Borrower, make distributions and pay dividends on its Equity
Interests.

6.30. Accounting Changes; Organizational Documents. Neither the Borrower nor the
Subsidiaries shall (a) make any significant change in accounting treatment or
reporting practices, except as permitted by GAAP (or, as to Foreign
Subsidiaries, as required by generally accepted accounting principles of the
jurisdiction of organization of such Foreign Subsidiary) without the prior
consent of the Administrative Agent and the Initial Lenders, which consent shall
not be unreasonably withheld or change its Fiscal Year or the fiscal year of any
of its Subsidiaries, or (b) amend, modify or change any of its organizational or
constituent documents in any manner materially adverse in any respect to the
rights or interests of the Lenders, other than as specifically permitted in the
Collateral Documents or as a result of a transaction permitted by Section 6.18.

 

74



--------------------------------------------------------------------------------

6.31. Financial Covenants.

6.31.1 Fixed Charge Coverage Ratio. The Borrower and the Subsidiaries will not
permit the Fixed Charge Coverage Ratio, as of the last day of any Fiscal Quarter
for the four consecutive Fiscal Quarters ending on that date, to be less
than 1.15 to 1.00.

6.31.2 Total Cash Flow Leverage Ratio. The Borrower and the Subsidiaries will
not permit the Total Cash Flow Leverage Ratio, as of the last day of any Fiscal
Quarter for the four consecutive Fiscal Quarters ending on that date, to be
greater than or equal to 3.0 to 1.0.

6.32. Sale and Leaseback Transactions. The Borrower will not, and will not
permit any Subsidiary to, enter into any Sale and Leaseback Transaction.

6.33. Intentionally Omitted.

6.34. Loan Proceeds. The Borrower will not, and will not permit any Subsidiary
to, use any part of the proceeds of any Loan or Advances directly or indirectly,
and whether immediately, incidentally or ultimately, (a) to purchase or carry
margin stock (as defined in Regulation U of the Board) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
Indebtedness originally incurred for such purpose or (b) for any purpose that
entails a violation of, or that is inconsistent with, the provisions of
Regulations U or X of the Board of Governors of the Federal Reserve System as
from time to time in effect.

6.35. Keepwell. The Borrower hereby absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support, or cause its Subsidiaries to
provide such funds or other support, as may be needed from time to time by each
Guarantor to honor all of its obligations under this Agreement and any Guaranty
in respect of any Swap Obligations (provided, however, that the Borrower and the
Guarantors shall only be liable under this Section 6.35 for the maximum amount
of such liability that can be hereby incurred without rendering its obligations
under this Section 6.35, or otherwise under the applicable Guaranty, voidable
under applicable law relating to fraudulent conveyance, voidable transaction, or
fraudulent transfer, and not for any greater amount). The obligations of the
Borrower and the Guarantors under this Section shall remain in full force and
effect until irrevocable payment in full of the Obligations (other than inchoate
indemnity obligations). The Borrower intends that this Section 6.35 constitute,
and this Section 6.35 shall be deemed to constitute, a “keepwell, support, or
other agreement” for the benefit of each Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. Notwithstanding anything
herein to the contrary, if a Guarantor or a Swap Counterparty makes a written
representation to the Administrative Agent or a Lender in connection with a
Guaranty, a swap, or any master agreement governing a swap to the effect that
such Guarantor is or will be an “eligible contract participant” as defined in
the Commodity Exchange Act on the date the Guaranty becomes effective with
respect to such swap (this date shall be the date of the execution of the swap
if the corresponding Guaranty is then in effect, and otherwise it shall be the
date of execution and delivery of such Guaranty unless the Guaranty specifies a
subsequent effective date), and such representation proves to have been
incorrect when made or deemed to have been made, the Administrative Agent and
each Lender reserve all of their contractual and other rights and

 

75



--------------------------------------------------------------------------------

remedies, at law or in equity, including (to the extent permitted by applicable
law) the right to claim, and pursue a separate cause of action, for damages as a
result of such misrepresentation, provided that such Guarantor’s liability for
such damages shall not exceed the amount of the Excluded Swap Obligations with
respect to such swap.

6.36. Anti-Money Laundering Compliance. The Borrower shall, and shall cause each
Subsidiary to, provide such information and take such actions as are reasonably
requested by the Administrative Agent or any Lender in order to assist the
Administrative Agent and the Lenders in maintaining compliance with anti-money
laundering laws and regulations.

ARTICLE VII.

DEFAULTS

The occurrence of any one or more of the following events shall constitute an
Event of Default:

7.1. Any representation or warranty made or deemed made by or on behalf of any
of the Borrower and the Subsidiaries to the Lenders, the Administrative Agent,
the LC Issuers, or the Swing Line Lender under or in connection with this
Agreement, any Credit Extension or any certificate or information delivered in
connection with this Agreement or any other Loan Document being false or
misleading in any material respect on the date as of which made.

7.2. Nonpayment of principal of any Loan when due or nonpayment of any
Reimbursement Obligation after the same becomes due in accordance with
Section 2.17.6, or nonpayment of interest upon any Loan or of any Revolving
Commitment Fee, LC Fronting Fee, LC Fee or other obligations under any of the
Loan Documents within three days after the same becomes due.

7.3. The breach by the Borrower or any Subsidiary of any of the terms or
provisions of Section 6.2, 6.3, 6.4, 6.5, 6.6, 6.7 (only with respect to failure
to maintain insurance), 6.16(b), 6.16(d), 6.16(e), 6.16(f), 6.16(g), 6.17, 6.18,
6.19, 6.20, 6.21, 6.22, 6.23, 6.24, 6.25, 6.26, 6.27, 6.28, 6.29, 6.30, 6.31,
6.32, 6.34 and 6.36.

7.4. The breach by any of the Borrower and the Subsidiaries (other than a breach
that constitutes an Event of Default under another Section of this Article VII)
of any of the terms or provisions of this Agreement which breach is not remedied
within 30 days after the earlier of (a) an Authorized Officer of the Borrower
becomes aware thereof or (b) the Borrower receives notice of the same from
Administrative Agent, provided, however, that if such breach cannot reasonably
be cured within such 30-day period, as determined by the Administrative Agent
and the Initial Lenders, in their reasonable discretion, and the Borrower is
diligently pursuing a remedy of such breach, the Borrower shall have a
reasonable period to remedy such breach beyond such 30-day period, which shall
not exceed 90 days.

7.5.(i) Failure of any of the Borrower and the Subsidiaries to pay when due any
Material Indebtedness, (ii) the default by any of the Borrower and the
Subsidiaries in the performance (beyond the applicable grace period with respect
thereto, if any) of any term, provision or condition in any Material
Indebtedness Agreement, or any other event or condition, the effect of which
default, event or condition under this clause (ii) is to cause, or to permit the

 

76



--------------------------------------------------------------------------------

holder(s) of such Material Indebtedness or the lender(s) under any Material
Indebtedness Agreement to cause, such Material Indebtedness to become due prior
to its stated maturity or any commitment to lend under any Material Indebtedness
Agreement to be terminated prior to its stated expiration date, (iii) any
Material Indebtedness of any of the Borrower and the Subsidiaries being declared
to be due and payable or required to be prepaid or repurchased (other than by a
regularly scheduled payment) prior to the stated maturity thereof, or (iv) any
of the Borrower and the Subsidiaries fails to pay, or admits in writing its
inability to pay, its debts generally as they become due.

7.6. Any of the Borrower and the Subsidiaries (i) has an order for relief
entered with respect to it under the federal bankruptcy laws as now or hereafter
in effect, (ii) makes an assignment for the benefit of creditors, (iii) applies
for, seeks, consents to or acquiesces in the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
Substantial Portion of its Property, (iv) institutes any proceeding seeking an
order for relief under the federal bankruptcy laws as now or hereafter in
effect, seeking to adjudicate it a bankrupt or insolvent or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fails to file an answer or other pleading
denying the material allegations of any such proceeding filed against it,
(v) takes any corporate or partnership action to authorize or effect any of the
foregoing actions set forth in this Section or (vi) fails to contest in good
faith any appointment or proceeding described in Section 7.7.

7.7. Without the application, approval or consent of any of the Borrower and the
Subsidiaries, a receiver, trustee, examiner, liquidator or similar official is
appointed for any of the Borrower and the Subsidiaries or any Substantial
Portion of its Property, or a proceeding described in Section 7.6(iv) is
instituted against any of the Borrower and the Subsidiaries, and such
appointment continues undischarged or such proceeding continues undismissed or
unstayed for a period of 60 consecutive days.

7.8. Any court, government or governmental agency condemns, seizes or otherwise
appropriates or takes custody or control of all or any portion of the Property
of the Borrower and the Subsidiaries that, when taken together with all other
Property of the Borrower and the Subsidiaries so condemned, seized, appropriated
or taken custody or control of, during the twelve-month period ending with the
month in which any such action occurs, constitutes a Substantial Portion.

7.9. Any of the Borrower and the Subsidiaries fails within 60 days to pay, bond
or otherwise discharge one or more (i) judgments or orders for the payment of
money in excess of $1,000,000 (or the equivalent thereof in currencies other
than Dollars) in the aggregate, or (ii) nonmonetary judgments or orders that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, which judgment(s), in each such case, is/are not stayed
on appeal or otherwise being appropriately contested in good faith.

7.10. An ERISA Event occurs that, when taken together with all other ERISA
Events that have occurred on or after the Restatement Date, could reasonably be
expected to result in a Material Adverse Effect.

 

77



--------------------------------------------------------------------------------

7.11. Nonpayment by any of the Borrower and the Subsidiaries of any material
Rate Management Obligation when due or the breach by any of the Borrower or any
Subsidiary of any term, provision or condition in any material Rate Management
Transaction that results in a termination event or permits the counterparty to
otherwise terminate or unwind the Rate Management Transaction or any transaction
of the type described in the definition of “Rate Management Transactions,”
whether or not any Lender or Affiliate of a Lender is a party thereto.

7.12. (i) This Agreement, any Guaranty, any Collateral Document, or any other
material Loan Document at any time ceases to be in full force and effect in any
material respects or is judicially declared null and void, or the validity or
enforceability thereof is contested by any of the Borrower and the Subsidiaries,
or the subordination provisions of or other subordination agreement with respect
to Subordinated Indebtedness is declared unenforceable or is revoked or
otherwise becomes invalid other than as the result of any action or inaction by
the Administrative Agent or the Lenders.

7.13. Any Change in Control.

7.14. The occurrence of any “Event of Default,” as defined in any Loan Document
(other than this Agreement) or the breach of any of the terms or provisions of
any Loan Document (other than this Agreement).

7.15. Any Guaranty fails to remain in full force or effect, any action is taken
to discontinue or to assert the invalidity or unenforceability of the Guaranty
as to any Guarantor, any Guarantor fails to comply with any of the terms or
provisions of the Guaranty, or any Guarantor denies that it has any further
liability under the Guaranty or gives notice to such effect.

7.16. Any Collateral Document necessary to create or grant a security interest
in the Collateral or to perfect a security interest in the Collateral (the
“Material Collateral Documents”) for any reason fails to create a valid and
perfected first-priority security interest in any Substantial Portion of the
Collateral or any material Collateral purported to be covered thereby, except as
permitted by the terms of this Agreement or as a result of the failure of the
Administrative Agent or any Lender to take an action permitted under the Loan
Documents necessary to create or maintain any such first-priority security
interest or such Material Collateral Documents, fails to remain in full force or
effect, any action is taken to discontinue or to assert the invalidity or
unenforceability of any Material Collateral Document, or any of the Borrower or
any Domestic Subsidiaries fails to comply in any material way with any of the
terms or provisions of any Material Collateral Document to which it is a party
(subject to any applicable notice, grace or cure periods therein provided).

ARTICLE VIII.

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

8.1. Acceleration; Remedies.

(a) If any Event of Default described in Section 7.6 or 7.7 occurs, the
obligations of the Lenders to make Loans hereunder and the obligation and power
of the LC Issuers to issue Facility LCs shall automatically terminate and the
Obligations (other than obligations arising under Financial Contracts or Cash
Management Services

 

78



--------------------------------------------------------------------------------

Agreements, which shall be payable in accordance with the terms thereof) shall
immediately become due and payable without any election or action on the part of
the Administrative Agent, any LC Issuer or any Lender and the Borrower will be
and become thereby unconditionally obligated, without any further notice, act or
demand, to pay to the Administrative Agent an amount in immediately available
funds, which funds shall be held as Cash Collateral, equal to the difference of
(x) the Minimum Collateral Amount less (y) the amount of Cash Collateral at such
time that is free and clear of all rights and claims of third parties and has
not been applied against the Obligations (such difference, the “Collateral
Shortfall Amount”). If any other Event of Default occurs, the Required Lenders
(or the Administrative Agent with the consent of the Required Lenders) may
(a) terminate or suspend the obligations of the Lenders to make Loans hereunder
and the obligation and power of the LC Issuers to issue Facility LCs, or declare
the Obligations (other than obligations arising under Financial Contracts or
Cash Management Services Agreements) to be due and payable, or both, whereupon
the Obligations shall become immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which the Borrower hereby
expressly waives, and (b) upon notice to the Borrower and in addition to the
continuing right to demand payment of all amounts payable under this Agreement,
make demand on the Borrower to pay, and the Borrower will, forthwith upon such
demand and without any further notice or act, pay to the Administrative Agent,
the Collateral Shortfall Amount, which shall be deposited as Cash Collateral.
With respect to Obligations arising under Financial Contracts or Cash Management
Services Agreements, following the occurrence of any Event of Default, the
Lender that is the Lender counterparty to such Financial Contract or the
provider of such Cash Management Services Agreement may, subject to the terms of
the applicable Financial Contract or Cash Management Services Agreement, declare
the applicable Obligations thereunder to be due and payable, or both, whereupon
such Obligations shall become immediately due and payable, without presentment,
demand, protest, or notice of any kind, all of which the Borrower hereby
expressly waives.

(b) If at any time while any Event of Default is continuing, the Administrative
Agent or an Initial Lender determines that the Collateral Shortfall Amount at
such time is greater than zero, the Administrative Agent may make demand on the
Borrower to pay, and the Borrower will, forthwith upon such demand and without
any further notice or act, pay to the Administrative Agent, the Collateral
Shortfall Amount, which shall be held as Cash Collateral.

(c) The Administrative Agent may at any time or from time to time after funds
are deposited as Cash Collateral apply such funds to the payment of the
Obligations and any other amounts as have become due and payable by the Borrower
to the Lenders or the LC Issuers under the Loan Documents, as provided in
Section 8.2.

(d) At any time while any Event of Default is continuing, neither the Borrower
nor any Person claiming on behalf of or through the Borrower shall have any
right to withdraw any Cash Collateral. After all of the Obligations have been
indefeasibly paid in full (other than inchoate indemnity obligations and LC
Obligations, Rate Management Obligations or obligations related to Cash
Management Services Agreements for which any exposure is either cash
collateralized or otherwise addressed to the reasonable

 

79



--------------------------------------------------------------------------------

satisfaction of the Administrative Agent and the Initial Lenders) and the
Aggregate Commitment has been terminated, any remaining Cash Collateral shall be
returned by the Administrative Agent to the Borrower or paid to whomever may be
legally entitled thereto at such time.

(e) If, within 90 days after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Loans and the obligation
and power of the LC Issuers to issue Facility LCs hereunder as a result of any
Event of Default (other than any Event of Default as described in Section 7.6 or
7.7) and before any judgment or decree for the payment of the Obligations due
has been obtained or entered, the Required Lenders (in their sole discretion) so
direct, the Administrative Agent shall, by notice to the Borrower, rescind and
annul such acceleration and/or termination.

(f) Upon and during the continuation of any Event of Default, the Administrative
Agent may, subject to the direction of the Required Lenders, exercise all rights
and remedies under the Loan Documents and enforce all other rights and remedies
under applicable law.

8.2. Application of Funds. After the exercise of remedies provided for in
Section 8.1 (or after the Obligations have automatically become immediately due
and payable as set forth in the first sentence of Section 8.1(a)), the
Administrative Agent shall apply any amounts it receives on account of the
Obligations in the following order:

8.2.1 First, to payment of fees, indemnities, expenses and other amounts
(including fees, charges and disbursements of counsel to the Administrative
Agent and amounts payable under Article III) payable to the Administrative Agent
in its capacity as such;

8.2.2 Second, to payment of fees, indemnities and other reimbursable expenses
(other than principal, interest, LC Fees and Revolving Commitment Fees) payable
to the Lenders and the LC Issuers (including fees, charges and disbursements of
counsel to the respective Lenders and the LC Issuers as required by Section 9.6
and amounts payable under Article III);

8.2.3 Third, to payment of accrued and unpaid LC Fees, LC Fronting Fees,
Commitment Fees and interest on the Loans and Reimbursement Obligations, ratably
among the Lenders and the LC Issuers in proportion to the respective amounts
described in this Section payable to them;

8.2.4 Fourth, ratably, (a) to payment of the unpaid principal of the Loans and
Reimbursement Obligations, Rate Management Obligations then due and owing to the
Lenders and any of the Lenders’ Affiliates, and obligations with respect to Cash
Management Services provided by a Lender and then due and owing to such Lender,
ratably among the Lenders in proportion to their Pro Rata Shares and (b) to the
Administrative Agent to be held as Cash Collateral;

8.2.5 Fifth, to payment of all other Obligations ratably among the Lenders; and

 

80



--------------------------------------------------------------------------------

8.2.6 Last, the balance, if any, to the Borrower or as otherwise required by
law.

8.3. Amendments. The Required Lenders (or the Administrative Agent with the
consent in writing of the Required Lenders) and the Borrower may enter into
agreements supplemental hereto for the purpose of adding or modifying any
provisions to the Loan Documents, changing in any manner the rights of the
Lenders or the Borrower hereunder or waiving any Event of Default hereunder;
provided, however, that no such supplemental agreement shall:

(a) without the consent of each Lender directly affected thereby, extend the
final maturity of any Loan, extend the expiry date of any Facility LC to a date
after the Facility Termination Date, postpone any regularly scheduled payment of
principal of any Loan, forgive all or any portion of the principal amount
thereof or any Reimbursement Obligation related thereto, reduce the rate or
extend the time of payment of interest or fees thereon or Reimbursement
Obligations related thereto or increase the amount of the Commitment of any
Lender hereunder;

(b) without the consent of all of the Lenders, reduce the percentage specified
in the definition of Required Lenders;

(c) without the consent of all of the Lenders, extend the Facility Termination
Date, or permit the Borrower to assign its rights under this Agreement;

(d) without the consent of all of the Lenders, amend the definition of
“Defaulting Lender”;

(e) without the consent of all of the Lenders, amend Section 6.4 to permit the
Borrower to carry on and conduct its business in a substantially different
manner or in a substantially different field of enterprise as such business is
conducted on the Restatement Date;

(f) without the consent of all of the Lenders, amend Section 12.3 to add any
consents, restrictions or limitations on the right of a Lender to assign its
Loans or Commitments;

(g) without the consent of all of the Lenders, amend Section 8.2, this
Section 8.3 or Section 11.2; provided, that the foregoing limitation in respect
of Section 11.2 shall not prohibit each Lender directly affected thereby from
consenting to the extension of the final maturity date of its Loans or expiry
date of its Facility LCs beyond the Facility Termination Date as contemplated by
Section 8.3(a) above; or

(h) without the consent of all of the Lenders, release any guarantor of any
Advance or, except as provided in the Collateral Documents, release all or
substantially all of any Collateral.

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent, and no amendment of any provision relating to the LC Issuers shall be
effective without the written consent of each LC Issuer. No amendment to any
provision of this Agreement relating to the Swing Line Lender or any Swing Line
Loans shall be effective without the written consent of the Swing Line Lender.

 

81



--------------------------------------------------------------------------------

8.4. Preservation of Rights. No delay or omission of the Lenders, the LC Issuers
or the Administrative Agent to exercise any right under the Loan Documents shall
impair such right or be construed to be a waiver of any Event of Default or an
acquiescence therein, and the making of a Credit Extension notwithstanding the
existence of an Event of Default or the inability of the Borrower to satisfy the
conditions precedent to such Credit Extension shall not constitute any waiver or
acquiescence. Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by the Lenders required pursuant to Section 8.3, and then only to the
extent specifically set forth in such writing. All remedies in the Loan
Documents or afforded by law shall be cumulative and shall be available to the
Administrative Agent, the LC Issuers and the Lenders until the Obligations have
been paid in full (other than inchoate indemnity obligations and LC Obligations,
Rate Management Obligations or obligations related to Cash Management Services
Agreements for which any exposure is either cash collateralized or otherwise
addressed to the reasonable satisfaction of the Administrative Agent and the
Initial Lenders).

ARTICLE IX.

GENERAL PROVISIONS

9.1. Survival of Representations. All representations and warranties of the
Borrower and on behalf of itself and the Subsidiaries in this Agreement shall
survive the making of the Credit Extensions herein contemplated.

9.2. Governmental Regulation. Anything in this Agreement to the contrary
notwithstanding, neither any LC Issuer nor any Lender shall be obligated to
extend credit to the Borrower in violation of any limitation or prohibition
provided by any applicable statute or regulation.

9.3. Headings. Section headings in the Loan Documents are for convenience of
reference only and shall not govern the interpretation of any of the provisions
of the Loan Documents.

9.4. Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Administrative Agent, the LC Issuers and
the Lenders and supersede all prior agreements and understandings among the
Borrower, the Administrative Agent, the LC Issuers and the Lenders relating to
the subject matter thereof other than those contained in the U.S. Bank Fee
Letter.

9.5. Several Obligations; Benefits of this Agreement. The respective obligations
of the Lenders hereunder are several and not joint, and no Lender shall be the
partner or agent of any other (except to the extent to which the Administrative
Agent is authorized to act as such). The failure of any Lender to perform any of
its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their

 

82



--------------------------------------------------------------------------------

respective successors and assigns; provided, however, that the parties hereto
expressly agree that the Arranger shall enjoy the benefits of the provisions of
Sections 9.6, 9.10 and 10.11 to the extent specifically set forth therein and
shall have the right to enforce such provisions on its own behalf and in its own
name to the same extent as if it were a party to this Agreement.

9.6. Expenses; Indemnification.

(a) The Borrower shall reimburse the Administrative Agent and the Arranger upon
demand for all reasonable and documented out-of-pocket expenses paid or incurred
by the Administrative Agent or the Arranger, including, without limitation,
filing and recording costs and fees, costs of any environmental review
(including the costs of internal review of a third party environmental review),
charges and disbursements of one primary firm of outside counsel to the
Administrative Agent and the Arranger, and/or following the occurrence of an
Event of Default the allocated costs of in-house counsel incurred from time to
time, in connection with the preparation, negotiation, execution, delivery,
syndication, distribution (including, without limitation, via the internet),
review, amendment, modification and administration of the Loan Documents and any
commitment letters relating thereto (including without limitation expenses of
the “DebtX” database and if applicable CUSIP registration expenses). The
Borrower also agrees to reimburse the Administrative Agent, the Arranger, the LC
Issuers and the Lenders for any reasonable and documented costs, internal
charges and out-of-pocket expenses, including charges and disbursements of
outside counsel to the Administrative Agent, the Arranger, the LC Issuers and
the Lenders and/or the allocated costs of in-house counsel incurred from time to
time, paid or incurred by the Administrative Agent, the Arranger, any LC Issuer
or any Lender in connection with the collection and enforcement of the Loan
Documents. Expenses being reimbursed by the Borrower under this Section include,
without limitation, reasonable costs and expenses incurred in connection with
the Reports described in the following sentence; provided, however, that the
Borrower shall be required to reimburse reasonable and documented costs and
expenses incurred in connection with Reports generated only once in a calendar
year unless there is a continuing Event of Default, in which case the Borrower
shall reimburse costs and expenses for Reports generated during such time. The
Borrower acknowledges that from time to time U.S. Bank may prepare and may
distribute to the Lenders (but shall have no obligation or duty to prepare or to
distribute to the Lenders) certain audit reports (the “Reports”) pertaining to
the Borrower’s assets for internal use by U.S. Bank from information furnished
to it by or on behalf of the Borrower, after U.S. Bank has exercised its rights
of inspection pursuant to this Agreement.

(b) The Borrower hereby further agrees to indemnify and hold harmless the
Administrative Agent, the Arranger, each LC Issuer, each Lender, their
respective affiliates and each of their directors, officers, employees, agents
and advisors (each, an “Indemnitee”) against all losses, claims, damages,
penalties, judgments, liabilities and expenses (including, without limitation,
all expenses of litigation, preparation therefor, and settlement thereof whether
or not the Administrative Agent, the Arranger, any LC Issuer, any Lender or any
affiliate is a party thereto) that any such Indemnitee may pay or incur arising
out of or relating to this Agreement, the other Loan Documents, the transactions
contemplated hereby or the direct or indirect application or proposed

 

83



--------------------------------------------------------------------------------

application of the proceeds of any Credit Extension hereunder except to the
extent that they are determined in a final non-appealable judgment by a court of
competent jurisdiction to have resulted from (1) the gross negligence or willful
misconduct of the applicable Indemnitee or (2) a material breach in bad faith by
such Indemnitee of its express obligations hereunder. If it is determined that a
higher Applicable Margin should have applied to a period than was actually
applied due to inaccurate reporting on financial statements or a compliance
certificate, then the proper margin shall be applied retroactively and the
Borrower shall promptly pay to the Administrative Agent, for the ratable benefit
of the Lenders, an amount equal to the difference between the amount of interest
and fees that would have accrued using the proper margin and the amount actually
paid; provided, however, if the Applicable Margin would have resulted in higher
pricing for one or more periods and lower pricing for one or more other periods
(due to the shifting of income or expenses from one period to another period or
any similar reason), then the amount payable by the Borrower shall be based upon
the excess, if any, of the amount of interest and fees that should have been
paid for all applicable periods over the amount of interest and fees paid for
all such periods. The obligations of the Borrower under Section 9.6(a) and
(b) shall survive the termination of this Agreement.

9.7. Numbers of Documents. All statements, notices, closing documents and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.

9.8. Accounting. Except as provided to the contrary herein, all accounting terms
used herein shall be interpreted and all accounting determinations hereunder
shall be made in accordance with GAAP in a manner consistent with that used in
preparing the financial statements referred to in Section 5.4. If at any time
any change in GAAP would affect in any material respect the computation of any
financial ratio or requirement set forth in any Loan Document, and the Borrower,
the Administrative Agent or the Required Lenders so request, the Administrative
Agent, the Lenders and the Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Lenders), provided that,
until so amended, such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and the Borrower shall provide
to the Administrative Agent and the Lenders reconciliation statements showing
the difference in such calculation, together with the delivery of monthly,
quarterly and annual financial statements required hereunder.

9.9. Severability of Provisions. Any provision in any Loan Document that is held
to be inoperative, unenforceable or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability
or validity of that provision in any other jurisdiction, and to this end the
provisions of all Loan Documents are declared to be severable.

9.10. Nonliability of Lenders. The relationship between the Borrower on the one
hand and the Lenders, the LC Issuers and the Administrative Agent on the other
hand shall be solely that of borrower and lender. Neither the Administrative
Agent, the Arranger, any LC Issuer nor any Lender shall have any fiduciary
responsibilities to the Borrower. Neither the Administrative Agent, the
Arranger, any LC Issuer nor any Lender undertakes any responsibility to the
Borrower

 

84



--------------------------------------------------------------------------------

to review or inform the Borrower of any matter in connection with any phase of
the Borrower’s business or operations. The Borrower agrees that neither the
Administrative Agent, the Arranger, any LC Issuer nor any Lender shall have
liability to the Borrower (whether sounding in tort, contract or otherwise) for
losses suffered by the Borrower in connection with, arising out of or in any way
related to the transactions contemplated and the relationship established by the
Loan Documents, or any act, omission or event occurring in connection therewith,
unless it is determined in a final non-appealable judgment by a court of
competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought. Neither the
Administrative Agent, the Arranger, any LC Issuer nor any Lender shall have any
liability with respect to, and the Borrower hereby waives, releases and agrees
not to sue for, any special, indirect, consequential or punitive damages
suffered by the Borrower in connection with, arising out of or in any way
related to the Loan Documents or the transactions contemplated thereby. It is
agreed that the Arranger shall, in its capacity as such, have no duties or
responsibilities under the Agreement or any other Loan Document. Each Lender
acknowledges that it has not relied and will not rely on the Arranger in
deciding to enter into the Agreement or any other Loan Document or in taking or
not taking any action.

9.11. Confidentiality. The Administrative Agent and each Lender agrees to hold
any confidential information that it receives from the Borrower and the
Subsidiaries in connection with this Agreement in confidence, except for
disclosure (i) to its Affiliates and to the Administrative Agent and any other
Lender and their respective Affiliates and, in each case, their respective
employees, directors, and officers, (ii) to its legal counsel, accountants, and
other professional advisors, (iii) to regulatory officials, (iv) to any Person
as requested pursuant to or as required by law, regulation or legal process,
(v) to any Person in connection with any legal proceeding to which it is a
party, (vi) to its direct or indirect contractual counterparties in swap
agreements or to legal counsel, accountants and other professional advisors to
such counterparties provided such parties have been notified of the confidential
nature of such information, and (vii) to a Transferee to the extent permitted by
Section 12.4. Without limiting Section 9.4, the Borrower agrees that the terms
of this Section shall set forth the entire agreement between the Borrower and
the Administrative Agent and each Lender with respect to any confidential
information previously or hereafter received by the Administrative Agent or such
Lender in connection with this Agreement, and this Section shall supersede any
and all prior confidentiality agreements entered into by the Administrative
Agent or any Lender with respect to such confidential information.

9.12. Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System) for the repayment of the Credit
Extensions provided for herein.

9.13. Disclosure. The Borrower and each Lender hereby acknowledge and agree that
U.S. Bank and/or its Affiliates from time to time may hold investments in, make
other loans to or have other relationships with the Borrower and its Affiliates.

 

85



--------------------------------------------------------------------------------

9.14. PATRIOT ACT NOTIFICATION. The following notification is provided to the
Borrower pursuant to Section 326 of the Patriot Act:

Each Lender that is subject to the requirements of the Patriot Act hereby
notifies the Borrower and each Subsidiary that pursuant to the requirements of
the Patriot Act, such Lender is required to obtain, verify and record
information that identifies the Borrower or Subsidiary, which information
includes the name and address of such Person and other information that will
allow such Lender to identify such Person in accordance with the Patriot Act.

9.15. Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

9.16. Effect of Existing Credit Agreement. This Agreement amends and restates in
its entirety the Existing Credit Agreement, provided that the obligations of the
Borrower incurred under the Existing Credit Agreement shall continue under this
Agreement and shall not in any circumstance be terminated, extinguished, or
discharged hereby but shall hereafter be governed by the terms of this
Agreement, and this Agreement does not constitute a novation of the Existing
Credit Agreement. None of the Liens created in connection with the Existing
Credit Agreement shall be terminated, extinguished, or discharged hereby or by
any Loan Document.

 

86



--------------------------------------------------------------------------------

ARTICLE X.

THE ADMINISTRATIVE AGENT

10.1. Appointment; Nature of Relationship. Each Lender hereby appoints U.S. Bank
as its contractual representative (herein referred to as the “Administrative
Agent”) hereunder and under each other Loan Document, and each of the Lenders
irrevocably authorizes the Administrative Agent to act as the contractual
representative of such Lender with the rights and duties expressly set forth
herein and in the other Loan Documents. The Administrative Agent agrees to act
as such contractual representative upon the express conditions in this
Article X. Notwithstanding the use of the defined term “Administrative Agent,”
it is expressly understood and agreed that the Administrative Agent shall not
have any fiduciary responsibilities to any Lender by reason of this Agreement or
any other Loan Document and that the Administrative Agent is merely acting as
the contractual representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents. In its
capacity as the Lenders’ contractual representative, the Administrative Agent
(i) does not hereby assume any fiduciary duties to any of the Lenders, (ii) is a
“representative” of the Lenders within the meaning of the term “secured party”
as defined in the New York Uniform Commercial Code and (iii) is acting as an
independent contractor, the rights and duties of which are limited to those
expressly set forth in this Agreement and the other Loan Documents. Each of the
Lenders hereby agrees to assert no claim against the Administrative Agent on any
agency theory or any other theory of liability for breach of fiduciary duty, all
of which claims each Lender hereby waives.

10.2. Powers. The Administrative Agent shall have and may exercise such powers
under the Loan Documents as are specifically delegated to the Administrative
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto. The Administrative Agent shall have no implied duties to the
Lenders and no obligation to the Lenders to take any action thereunder except
any action specifically provided by the Loan Documents to be taken by the
Administrative Agent.

10.3. General Immunity. Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrower, any
Subsidiary, or any Lender for any action taken or omitted to be taken hereunder
or under any other Loan Document or in connection herewith or therewith except
to the extent such action or inaction is determined in a final non-appealable
judgment by a court of competent jurisdiction to have arisen from the gross
negligence or willful misconduct of the Administrative Agent or any its
directors, officers, agents or employees, as the case may be.

10.4. No Responsibility for Loans, Recitals, etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into or verify (a) any
statement, warranty or representation made in connection with any Loan Document
or any borrowing hereunder; (b) the performance or observance of any of the
covenants or agreements of any obligor under any Loan Document, including,
without limitation, any agreement by an obligor to furnish information directly
to each Lender; (c) the satisfaction of any condition specified in Article IV,
except receipt of items required to be delivered solely to the Administrative
Agent; (d) the existence or possible existence of any Default or Event of
Default; (e) the validity, enforceability, effectiveness, sufficiency or
genuineness of any Loan Document or any other instrument or writing furnished in
connection therewith; (f) the value, sufficiency, creation, perfection or
priority of any Lien in any collateral security; or (g) the financial condition
of the Borrower or any guarantor of any of the Obligations or of any of the
Borrower’s or any such guarantor’s respective Subsidiaries.

 

87



--------------------------------------------------------------------------------

10.5. Action on Instructions of Lenders. The Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder and
under any other Loan Document in accordance with written instructions signed by
the Required Lenders, and such instructions and any action taken or failure to
act pursuant thereto shall be binding on all of the Lenders. The Lenders hereby
acknowledge that the Administrative Agent shall be under no duty to take any
discretionary action permitted to be taken by it pursuant to the provisions of
this Agreement or any other Loan Document unless the Required Lenders request in
writing that it take such action. The Administrative Agent shall be fully
justified in failing or refusing to take any action hereunder and under any
other Loan Document unless it is first indemnified to its satisfaction by the
Lenders pro rata against any and all liability, cost and expense that it may
incur by reason of taking or continuing to take any such action.

10.6. Employment of Administrative Agents and Counsel. The Administrative Agent
may execute any of its duties as Administrative Agent hereunder and under any
other Loan Document by or through employees, agents and attorneys-in-fact and
shall not be answerable to the Lenders, except as to money or securities
received by it or its authorized agents, for the default or misconduct of any
employees, agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall be entitled to advice of counsel concerning the
contractual arrangement between the Administrative Agent and the Lenders and all
matters pertaining to the Administrative Agent’s duties hereunder and under any
other Loan Document.

10.7. Reliance on Documents; Counsel. The Administrative Agent shall be entitled
to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex, electronic mail message, statement, paper or
document it believes to be genuine and correct and to have been signed or sent
by the proper person or persons, and, in respect to legal matters, upon the
opinion of counsel selected by the Administrative Agent, which counsel may be
employees of the Administrative Agent. For purposes of determining compliance
with the conditions specified in Sections 4.1 and 4.2, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent has received notice from such Lender prior to the
applicable date specifying its objection thereto.

10.8. Administrative Agent’s Reimbursement and Indemnification. The Lenders
agree to reimburse and indemnify the Administrative Agent ratably in proportion
to their respective Commitments (or, if the Commitments have been terminated, in
proportion to their Commitments immediately prior to such termination),
determined without excluding the Defaulting Lenders, (i) for any amounts not
reimbursed by the Borrower for which the Administrative Agent is entitled to
reimbursement by the Borrower under the Loan Documents, (ii) for any other
expenses incurred by the Administrative Agent on behalf of the Lenders, in
connection with the preparation, execution, delivery, administration and
enforcement of the Loan Documents (including, without limitation, for any
expenses incurred by the Administrative Agent in connection with any dispute
between the Administrative Agent and any Lender or between two or

 

88



--------------------------------------------------------------------------------

more of the Lenders) and (iii) for any liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind and nature whatsoever that may be imposed on, incurred by or
asserted against the Administrative Agent in any way relating to or arising out
of the Loan Documents or any other document delivered in connection therewith or
the transactions contemplated thereby (including, without limitation, for any
such amounts incurred by or asserted against the Administrative Agent in
connection with any dispute between the Administrative Agent and any Lender or
between two or more of the Lenders), or the enforcement of any of the terms of
the Loan Documents or of any such other documents, provided that (i) no Lender
shall be liable for any of the foregoing to the extent any of the foregoing is
found in a final non-appealable judgment by a court of competent jurisdiction to
have resulted from the gross negligence or willful misconduct of the
Administrative Agent and (ii) any indemnification required pursuant to
Section 3.5(h) shall, notwithstanding the provisions of this Section, be paid by
the relevant Lender in accordance with the provisions thereof. The obligations
of the Lenders under this Section shall survive payment of the Obligations and
termination of this Agreement.

10.9. Notice of Event of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Borrower referring to this Agreement describing such Default or
Event of Default and stating that such notice is a “notice of default.” In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give prompt notice thereof to the Lenders; provided that, except as
expressly set forth in the Loan Documents, the Administrative Agent shall have
no duty to disclose, and shall not be liable for the failure to disclose, any
information relating to any of the Borrower or any of the Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity.

10.10. Rights as a Lender. In the event the Administrative Agent is a Lender,
the Administrative Agent shall have the same rights and powers hereunder and
under any other Loan Document with respect to its Commitment and its Loans as
any Lender and may exercise the same as though it were not the Administrative
Agent, and the term “Lender” or “Lenders” shall, at any time when the
Administrative Agent is a Lender, unless the context otherwise requires, include
the Administrative Agent in its individual capacity. The Administrative Agent
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of trust, debt, equity or other transaction, in addition to those
contemplated by this Agreement or any other Loan Document, with any of the
Borrower or any of the Subsidiaries in which the Borrower or such Subsidiary is
not restricted hereby from engaging with any other Person.

10.11. Lender Credit Decision, Legal Representation.

(a) Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent, the Arranger, or any other Lender and based on
the financial statements prepared by the Borrower and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Loan Documents. Each Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent , the Arranger or any other Lender and based on such
documents and information as it deems appropriate at the

 

89



--------------------------------------------------------------------------------

time, continue to make its own credit decisions in taking or not taking action
under this Agreement and the other Loan Documents. Except for any notice,
report, document or other information expressly required to be furnished to the
Lenders by the Administrative Agent or the Arranger hereunder, neither the
Administrative Agent nor the Arranger shall have any duty or responsibility
(either initially or on a continuing basis) to provide any Lender with any
notice, report, document, credit information or other information concerning the
affairs, financial condition or business of the Borrower or any of its
Affiliates that may come into the possession of the Administrative Agent or the
Arranger (whether or not in its capacity as Administrative Agent or the
Arranger) or any of its Affiliates.

(b) Each Lender further acknowledges that it has had the opportunity to be
represented by legal counsel in connection with its execution of this Agreement
and the other Loan Documents, that it has made its own evaluation of all
applicable laws and regulations relating to the transactions contemplated hereby
and that the counsel to the Administrative Agent represents only the
Administrative Agent and not the Lenders in connection with this Agreement and
the transactions contemplated hereby.

10.12. Successor Administrative Agent. The Administrative Agent may resign at
any time by giving written notice thereof to the Lenders and the Borrower, such
resignation to be effective upon the appointment of a successor Administrative
Agent or, if no successor Administrative Agent has been appointed, forty-five
days after the retiring Administrative Agent gives notice of its intention to
resign. Upon any such resignation or removal, the Required Lenders shall have
the right to appoint, on behalf of the Borrower and the Lenders, a successor
Administrative Agent. If no successor Administrative Agent is so appointed by
the Required Lenders within thirty days after the resigning Administrative
Agent’s giving notice of its intention to resign, then the resigning
Administrative Agent may appoint, on behalf of the Borrower and the Lenders, a
successor Administrative Agent. Notwithstanding the previous sentence, the
Administrative Agent may at any time without the consent of the Borrower or any
Lender appoint any of its Affiliates that is a commercial bank as a successor
Administrative Agent hereunder. If the Administrative Agent has resigned or been
removed and no successor Administrative Agent has been appointed, the Lenders
may perform all the duties of the Administrative Agent hereunder and the
Borrower shall make all payments in respect of the Obligations to the applicable
Lender and for all other purposes shall deal directly with the Lenders. No
successor Administrative Agent shall be deemed to be appointed hereunder until
such successor Administrative Agent has accepted the appointment. Any such
successor Administrative Agent shall be a commercial bank having capital and
retained earnings of at least $100,000,000. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the resigning or
removed Administrative Agent. Upon the effectiveness of the resignation of the
Administrative Agent, the resigning Administrative Agent shall be discharged
from its duties and obligations hereunder and under the Loan Documents. After
the effectiveness of the resignation of an Administrative Agent, the provisions
of this Article X shall continue in effect for the benefit of such
Administrative Agent in respect of any actions taken or omitted to be taken by
it while it was acting as the Administrative Agent hereunder and under the other
Loan Documents.

 

90



--------------------------------------------------------------------------------

10.13. Administrative Agent and Arranger Fees. The Borrower agrees to pay to the
Administrative Agent and the Arranger, for their respective accounts, the fees
agreed to by the Borrower, the Administrative Agent and the Arranger pursuant to
the U.S. Bank Fee Letter, or as otherwise agreed from time to time.

10.14. Delegation to Affiliates. The Borrower and the Lenders agree that the
Administrative Agent may delegate any of its duties under this Agreement to any
of its Affiliates. Any such Affiliate (and such Affiliate’s directors, officers,
agents and employees) that performs duties in connection with this Agreement
shall be entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Administrative Agent is entitled under
Articles IX and X.

10.15. Execution of Collateral Documents. The Lenders hereby empower and
authorize the Administrative Agent to execute and deliver to the Borrower on its
behalf the Collateral Documents, all related financing statements and any
financing statements, agreements, documents or instruments that are necessary or
appropriate to effect the purposes of the Collateral Documents.

10.16. Collateral and Guarantor Releases. The Lenders hereby empower and
authorize the Administrative Agent to execute and deliver to the Borrower on
their behalf any agreements, documents or instruments as shall be necessary or
appropriate to effect any releases of Collateral which shall be permitted by the
terms hereof or of any other Loan Document (including, without limitation, in
connection with any asset sale permitted hereunder or in connection with any
release of a Guarantor made in accordance with the Loan Documents) or which
shall otherwise have been approved by the Required Lenders (or, if required by
the terms of Section 8.3, all of the Lenders) in writing. In addition, the
Lenders authorize the Administrative Agent to release any Guarantor from its
obligations under the Loan Documents if such Person is no longer required to be
a Guarantor hereunder or if such Person is sold, transferred or assigned in
accordance with and to the extent permitted by the terms of this Agreement. Upon
the request of the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Collateral, or to
release any Guarantor from its obligations under the Loan Documents pursuant to
the foregoing. In each case as specified hereto, the Administrative Agent (and
each Lender hereby authorizes the Administrative Agent to), at the Borrower’s
expense, execute and deliver to Borrower or applicable Guarantor such documents
as Borrower or such Guarantor may reasonably request to evidence the release of
such item of Collateral from the security interest granted under the Loan
Documents or to subordinate its interest therein, or to release a Guarantor from
its obligations under the Guaranty, in each case in accordance with the terms of
the Loan Documents.

10.17. Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Facility LCs, the Commitments or this Agreement,

 

91



--------------------------------------------------------------------------------

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Facility LCs, the Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Facility
LCs, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Facility LCs, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Facility LCs, the Commitments and this Agreement,
or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Facility LCs, the Commitments and this Agreement (including in connection
with the reservation or exercise of any rights by the Administrative Agent under
this Agreement, any Loan Document or any documents related hereto or thereto).

 

92



--------------------------------------------------------------------------------

ARTICLE XI.

SETOFF; RATABLE PAYMENTS

11.1. Setoff. The Borrower hereby grants each Lender a security interest in all
deposits, credits and deposit accounts (including all account balances, whether
provisional or final and whether or not collected or available) other than
Excluded Payroll Accounts of the Borrower with such Lender or any Affiliate of
such Lender (the “Deposits”). In addition to, and without limitation of, any
rights of the Lenders under applicable law, if the Borrower becomes insolvent,
however evidenced or defined, or any Event of Default occurs, the Borrower
authorizes each Lender to offset and apply all such Deposits toward the payment
of the Obligations owing to such Lender, whether or not the Obligations, or any
part thereof, are then due and regardless of the existence or adequacy of any
collateral, guaranty or any other security, right or remedy available to any
Lender.

11.2. Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Outstanding Credit Exposure (other than payments
received pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater proportion than
that received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Aggregate Outstanding Credit Exposure held by the
other Lenders so that after such purchase each Lender will hold its Pro Rata
Share of the Aggregate Outstanding Credit Exposure. If any Lender, whether in
connection with setoff or amounts that might be subject to setoff or otherwise,
receives collateral or other protection for its Obligations or such amounts that
may be subject to setoff, such Lender agrees, promptly upon demand, to take such
action necessary such that all Lenders share in the benefits of such collateral
ratably in proportion to their respective Pro Rata Shares of the Aggregate
Outstanding Credit Exposure. In case any such payment is disturbed by legal
process, or otherwise, the Lenders agree to make appropriate further
adjustments.

ARTICLE XII.

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

12.1. Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower and the Lenders
and their respective successors and assigns permitted hereby, except that
(i) the Borrower shall not have the right to assign its rights or obligations
under the Loan Documents without the prior written consent of each Lender,
(ii) any assignment by any Lender must be made in compliance with Section 12.3,
and (iii) any transfer by participation must be made in compliance with
Section 12.2. Any attempted assignment or transfer by any party not made in
compliance with this Section shall be null and void, unless such attempted
assignment or transfer is treated as a participation in accordance with
Section 12.3.3. The parties to this Agreement acknowledge that clause (ii) of
this Section relates only to absolute assignments and this Section does not
prohibit assignments creating security interests, including, without limitation,
(x) any pledge or assignment by any Lender of all or any portion of its rights
under this Agreement and any Note to a Federal Reserve Bank or (y) in the case
of a Lender that is a Fund, any pledge or assignment of all or any portion of
its rights under this Agreement and any Note to its trustee in support of its
obligations to its trustee; provided, however, that no such pledge or assignment
creating a security interest shall release the transferor Lender from its
obligations hereunder unless and until the parties thereto have complied with
the provisions of Section 12.3. The Administrative Agent may treat the

 

93



--------------------------------------------------------------------------------

Person that made any Loan or that holds any Note as the owner thereof for all
purposes hereof unless and until such Person complies with Section 12.3;
provided, however, that the Administrative Agent may in its discretion (but
shall not be required to) follow instructions from the Person that made any Loan
or that holds any Note to direct payments relating to such Loan or Note to
another Person. Any assignee of the rights to any Loan or any Note agrees by
acceptance of such assignment to be bound by all the terms and provisions of the
Loan Documents. Any request, authority or consent of any Person that at the time
of making such request or giving such authority or consent is the owner of the
rights to any Loan (whether or not a Note has been issued in evidence thereof)
shall be conclusive and binding on any subsequent holder or assignee of the
rights to such Loan.

12.2. Participations.

12.2.1 Permitted Participants; Effect. Any Lender may at any time sell to one or
more banks or other entities (“Participants”) participating interests in any
Outstanding Credit Exposure owing to such Lender, any Note held by such Lender,
any Commitment of such Lender or any other interest of such Lender under the
Loan Documents. In the event of any such sale by a Lender of participating
interests to a Participant, such Lender’s obligations under the Loan Documents
shall remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the owner of its Outstanding Credit Exposure and the holder of any Note issued
to it in evidence thereof for all purposes under the Loan Documents, all amounts
payable by the Borrower under this Agreement shall be determined as if such
Lender had not sold such participating interests and the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under the Loan
Documents.

12.2.2 Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Outstanding Credit Exposure or Commitment in which
such Participant has an interest that would require consent of all of the
Lenders pursuant to the terms of Section 8.3 or of any other Loan Document.

12.2.3 Benefit of Certain Provisions. The Borrower agrees that each Participant
shall be deemed to have the right of setoff provided in Section 11.1 in respect
of its participating interest in amounts owing under the Loan Documents to the
same extent as if the amount of its participating interest were owing directly
to it as a Lender under the Loan Documents, provided that each Lender shall
retain the right of setoff provided in Section 11.1 with respect to the amount
of participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 11.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 11.2 as if each Participant were a Lender. The Borrower
further agrees that each Participant shall be entitled to the benefits of
Sections 3.1, 3.2, 3.4, 3.5, 9.6 and 9.10 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 12.3,
provided that (i) a Participant shall not be entitled to

 

94



--------------------------------------------------------------------------------

receive any greater payment under Section 3.1, 3.2 or 3.5 than the Lender who
sold the participating interest to such Participant would have received had it
retained such interest for its own account, unless the sale of such interest to
such Participant is made with the prior written consent of the Borrower, and
(ii) any Participant not incorporated under the laws of the United States of
America or any State thereof agrees to comply with the provisions of Section 3.5
to the same extent as if it were a Lender.

12.2.4 Participant Register. Each Lender that sells a participation shall,
acting solely for this purpose as an agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

12.3. Assignments.

12.3.1 Permitted Assignments. Any Lender may at any time assign to one or more
Eligible Assignees (“Purchasers”) all or any part of its rights and obligations
under the Loan Documents. Such assignment shall be substantially in the form of
Exhibit B or in such other form reasonably acceptable to the Administrative
Agent as agreed to by the parties thereto. Each assignment to a Purchaser that
is not a Lender, an Affiliate of a Lender or an Approved Fund shall either be in
an amount equal to the entire applicable Commitment and Outstanding Credit
Exposure of the assigning Lender or (unless each of the Borrower and the
Administrative Agent otherwise consents) be in an aggregate amount not less than
$5,000,000. The amount of the assignment shall be based on the Commitment or
Outstanding Credit Exposure (if the Commitment has been terminated) subject to
the assignment, determined as of the date of such assignment or as of the “Trade
Date,” if the “Trade Date” is specified in the assignment.

12.3.2 Consents. The consent of the Borrower shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund, provided that the consent of the Borrower shall
not be required for an assignment to any Person if an Event of Default has
occurred and is continuing; provided further that the Borrower shall be deemed
to have consented to any such assignment unless it shall object thereto by
written notice to the Administrative Agent within five (5) Business Days after
having received notice thereof. The consent of the Administrative Agent shall be
required prior to an assignment becoming effective. The

 

95



--------------------------------------------------------------------------------

consent of each of the LC Issuers and the Swing Line Lender shall be required
prior to an assignment of a Revolving Commitment becoming effective. Any consent
required under this Section 12.3.2 other than with respect to the LC Issuers or
the Swing Line Lender shall not be unreasonably withheld or delayed.

12.3.3 Effect; Effective Date. Upon (i) delivery to the Administrative Agent of
an assignment, together with any consents required by Sections 12.3.1 and
12.3.2, and (ii) payment of a $3,500 fee to the Administrative Agent for
processing such assignment (unless the Administrative Agent waives such fee),
such assignment shall become effective on the effective date specified in such
assignment. The assignment shall contain a representation by the Purchaser to
the effect that none of the consideration used to make the purchase of the
Commitment and Outstanding Credit Exposure under the applicable assignment
agreement constitutes “plan assets” as defined under ERISA and that the rights
and interests of the Purchaser in and under the Loan Documents will not be “plan
assets” under ERISA. On and after the effective date of such assignment, such
Purchaser shall for all purposes be a Lender party to this Agreement and any
other Loan Document executed by or on behalf of the Lenders and shall have all
the rights and obligations of a Lender under the Loan Documents, to the same
extent as if it were an original party thereto, and the transferor Lender shall
be released with respect to the Commitment and Outstanding Credit Exposure
assigned to such Purchaser without any further consent or action by the
Borrower, the Lenders or the Administrative Agent. In the case of an assignment
covering all of the assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a Lender hereunder but shall continue
to be entitled to the benefits of, and subject to, those provisions of this
Agreement and the other Loan Documents that survive payment of the Obligations
and termination of the applicable agreement. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 12.2. Upon the consummation of any assignment to a Purchaser pursuant to
this Section, the transferor Lender, the Administrative Agent and the Borrower
shall, if the transferor Lender or the Purchaser desires that its Loans be
evidenced by Notes, make appropriate arrangements so that new Notes or, as
appropriate, replacement Notes are issued to such transferor Lender and new
Notes or, as appropriate, replacement Notes, are issued to such Purchaser, in
each case in principal amounts reflecting their respective Commitments, as
adjusted pursuant to such assignment.

12.3.4 Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in the United States
of America a copy of each assignment agreement delivered to it and a register
for the recordation of the names and addresses of the Lenders, the Commitments
of and principal amounts of the Loans owing to each Lender, and participations
of each Lender in Facility LCs, pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower at any reasonable time and from time to time upon reasonable prior
notice.

 

96



--------------------------------------------------------------------------------

12.4. Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant, Purchaser, other Person acquiring an interest in
the Loan Documents by operation of law (each a “Transferee”) and prospective
Transferee any and all information in such Lender’s possession concerning the
creditworthiness of the Borrower and its Subsidiaries, including without
limitation any information contained in any Reports; provided that each
Transferee and prospective Transferee agrees to be bound by Section 9.11 of this
Agreement.

12.5. Tax Treatment. If any interest in any Loan Document is transferred to any
Transferee that is not incorporated under the laws of the United States or any
State thereof, the transferor Lender shall cause such Transferee, concurrently
with the effectiveness of such transfer, to comply with the provisions of
Section 3.5(g).

ARTICLE XIII.

NOTICES

13.1. Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:

(i) if to the Borrower, at its address or telecopier number set forth on its
signature page hereof;

(ii) if to the Administrative Agent, at its address or telecopier number set
forth on its signature page hereof;

(iii) if to a LC Issuer, at its address or telecopier number set forth on its
signature page hereof; and

(iv) if to a Lender, at its address or telecopier number set forth in its
Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (or, if not given
during normal business hours for the recipient, at the opening of business on
the next Business Day for the recipient). Notices delivered through electronic
communications to the extent provided in paragraph (b) below shall be effective
as provided in said paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the LC Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and internet or intranet websites) pursuant to
procedures approved by the Administrative Agent or as otherwise determined by
the Administrative Agent, provided that the foregoing shall not apply to notices
to any Lender or any LC Issuer pursuant to Article II if such Lender or such LC
Issuer, as applicable, has notified

 

97



--------------------------------------------------------------------------------

the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in their respective discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it or as it otherwise determines, provided that such
determination or approval may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Change of Address, etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

ARTICLE XIV.

COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION;

ELECTRONIC RECORDS

14.1. Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Article IV, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent, and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

14.2. Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any assignment and assumption agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, or any other state laws based on the Uniform Electronic
Transactions Act.

 

98



--------------------------------------------------------------------------------

14.3. Electronic Records. The Borrower hereby acknowledges the receipt of a copy
of this Agreement and all other Loan Documents. The Administrative Agent and
each Lender may, on behalf of the Borrower, create a microfilm or optical disk
or other electronic image of this Agreement and any or all of the Loan
Documents. The Administrative Agent and each Lender may store the electronic
image of this Agreement and Loan Documents in its electronic form and then
destroy the paper original as part of the Administrative Agent’s and each
Lender’s normal business practices, with the electronic image deemed to be an
original and of the same legal effect, validity and enforceability as the paper
originals. The Administrative Agent and each Lender are authorized, when
appropriate, to convert any note into a “transferable record” under the Uniform
Electronic Transactions Act.

ARTICLE XV.

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

15.1. CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICT OF LAWS
PROVISIONS THEREOF (OTHER THAN THE PROVISIONS OF SECTIONS 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK) BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.

15.2. CONSENT TO JURISDICTION. THE BORROWER AND ADMINISTRATIVE AGENT AND EACH
LENDER HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY UNITED
STATES FEDERAL OR STATE COURT SITTING IN MINNEAPOLIS, MINNESOTA IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS, IRREVOCABLY AGREES
THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT, ANY LC ISSUER OR ANY LENDER TO
BRING PROCEEDINGS AGAINST THE BORROWER OR TO ENFORCE RIGHTS AND REMEDIES IN
RESPECT OF COLLATERAL IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL
PROCEEDING BY THE BORROWER AGAINST THE ADMINISTRATIVE AGENT, ANYLC ISSUER OR ANY
LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT, ANY LC ISSUER OR ANY LENDER
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN
MINNEAPOLIS, MINNESOTA.

15.3. WAIVER OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT, EACH LC
ISSUER AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO OR CONNECTED WITH
ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

[Signature Pages Follow]

 

99



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, the Lenders, the LC Issuers and the
Administrative Agent have executed this Agreement as of the date first above
written.

 

    BORROWER:     HAWKINS, INC.       By:       /s/ Jeffrey P. Oldenkamp      
Name: Jeffrey P. Oldenkamp Address for Borrower:     Title: Chief Financial
Officer, Vice President and Treasurer

Hawkins, Inc.

2381 Rosegate

Roseville, MN 55113

Attention: Jeffrey P. Oldenkamp

Telephone: 612-331-6910

Fax: 612-225-6705

      With Copies to:      

Faegre Baker Daniels LLP

90 South Seventh Street

Minneapolis, MN 55402

Attention: Nicole Leimer

Telephone: (612) 766-7000

Fax: (612) 766-1600

     

 

[Signature Page 1 to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

     

U.S. BANK NATIONAL ASSOCIATION,

as a Lender, as an LC Issuer and as

Administrative Agent

      By:   /s/ John R. Gauger       Name:   John R. Gauger       Title:   Vice
President Address for Administrative Agent:      

800 Nicollet Mall

BC-MN-H03O

Minneapolis, MN 55402

Attention:      John R. Gauger

Telephone:    (612)-303-3041

Fax:               (612) 303-2251

      With a copy to:      

Dorsey & Whitney, LLP

50 South Sixth Street, Suite 1500

Minneapolis, MN 55419

Attention: Erik Detlefsen

Telephone: (612) 349-2888

Fax: (612) 340-2868

     

 

[Signature Page 2 to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

     

JP MORGAN CHASE BANK, N.A.,

as a Lender and an LC Issuer

      By:   /s/ Brandon L. Brauer       Name:   Brandon L. Brauer       Title:  
Authorized Officer

Address for JP Morgan Chase Bank, N.A.:

650 3rd Ave. South

Suite 1450

Minneapolis, MN 55402

      Attention:   Seth J. Swanson       Telephone:   (612) 486-9969       Fax:
                            

With a copy to:

 

650 3rd Ave. South

Suite 1450

Minneapolis, MN 55402

      Attention:   Brandon L. Brauer       Telephone:   (612) 486-9970      
Fax:                             

 

[Signature Page 3 to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

PRICING SCHEDULE

 

APPLICABLE MARGIN

   LEVEL I
STATUS     LEVEL II
STATUS     LEVEL III
STATUS     LEVEL IV
STATUS     LEVEL V
STATUS  

Eurocurrency Rate

     0.85 %      1.00 %      1.15 %      1.25 %      1.35 % 

Base Rate

     0.00 %      0.00 %      0.15 %      0.25 %      0.35 % 

 

APPLICABLE FEE RATE

   LEVEL I
STATUS     LEVEL II
STATUS     LEVEL III
STATUS     LEVEL IV
STATUS     LEVEL 5
STATUS  

Commitment Fee

     0.15 %      0.15 %      0.20 %      0.20 %      0.25 % 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

“Financials” means the annual or quarterly financial statements of the Borrower
delivered pursuant to Section 6.1(a) or (b).

“Level I Status” exists at any date if, as of the last day of the Fiscal Quarter
referred to in the most recent Financials, the Total Cash Flow Leverage Ratio as
of the last day of any Fiscal Quarter for the four consecutive Fiscal Quarters
ending on that date is less than 1.00 to 1.00.

“Level II Status” exists at any date if, as of the last day of the Fiscal
Quarter referred to in the most recent Financials, (i) the Borrower has not
qualified for Level I Status and (ii) the Total Cash Flow Leverage Ratio for the
four consecutive Fiscal Quarters ending on that date is less than 1.50 to 1.00.

“Level III Status” exists at any date if, as of the last day of the Fiscal
Quarter referred to in the most recent Financials, (i) the Borrower has not
qualified for Level I Status or Level II Status and (ii) the Total Cash Flow
Leverage Ratio for the four consecutive Fiscal Quarters ending on that date is
less than 2.00 to 1.00.

“Level IV Status” exists at any date if, as of the last day of the Fiscal
Quarter referred to in the most recent Financials, (i) the Borrower has not
qualified for Level I Status or Level II Status and (ii) the Total Cash Flow
Leverage Ratio for the four consecutive Fiscal Quarters ending on that date is
less than 2.50 to 1.00.

“Level V Status” exists at any date if the Borrower has not qualified for Level
I Status, Level II Status, Level III Status or Level IV Status.

“Status” means either Level I Status, Level II Status, Level III Status, Level
IV Status or Level V Status.



--------------------------------------------------------------------------------

The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with the foregoing table based on the Borrower’s Status as reflected in the then
most recent Compliance Certificate based on the related Financials. Adjustments,
if any, to the Applicable Margin or Applicable Fee Rate shall be effective from
and after the fifth day after such Compliance Certificate is delivered until the
fifth day immediately following the next such date on which any subsequent
Compliance Certificate is delivered. If the Borrower fails to deliver the
Compliance Certificate based on the related Financials to the Administrative
Agent at the time required pursuant to Section 6.1, then the Applicable Margin
and Applicable Fee Rate shall be the highest Applicable Margin and Applicable
Fee Rate set forth in the foregoing table until five (5) days after such
Compliance Certificate based on the related Financials are so delivered.

 

2



--------------------------------------------------------------------------------

EXHIBIT A

COMPLIANCE CERTIFICATE

To: The Lenders parties to the Amended and Restated Credit Agreement Described
Below

This Compliance Certificate is furnished pursuant to the Amended and Restated
Credit Agreement dated as of [November 30, 2018] (as amended, modified, renewed
or extended from time to time, the “Agreement”) among Hawkins, Inc., a Minnesota
corporation (the “Borrower”), the lenders party thereto and U.S. Bank National
Association, as Administrative Agent for the Lenders and as an LC Issuer. Unless
otherwise defined herein, capitalized terms used in this Compliance Certificate
have the meanings ascribed thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected                      of the Borrower;

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Event of Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and

4. Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s and the Subsidiaries’ compliance with the covenants
set forth in Section 6.31 of the Agreement, all of which data and computations
are true, complete and correct.

5. Schedule II hereto sets forth the determination of the interest rates to be
paid for Advances, the LC Fee rates and the commitment fee rates commencing on
the fifth day following the delivery hereof.

6. Schedule III attached hereto sets forth the various reports and deliveries
which are required at this time under the Agreement, the Collateral Documents
and the other Loan Documents and the status of compliance.

 

A-1



--------------------------------------------------------------------------------

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, are taking, or propose to
take with respect to each such condition or event:

 

       

The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered on behalf of the
Borrower this      day of                     ,                 .

 

 

 

 

A-2



--------------------------------------------------------------------------------

SCHEDULE I TO COMPLIANCE CERTIFICATE

Compliance as of                     ,                  with

Provisions of Section 6.31 of

the Agreement

 

A-3



--------------------------------------------------------------------------------

SCHEDULE II TO COMPLIANCE CERTIFICATE

Borrower’s Applicable Margin Calculation

 

A-1



--------------------------------------------------------------------------------

SCHEDULE III TO COMPLIANCE CERTIFICATE

Reports and Deliveries Currently Due

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Amended and Restated Credit Agreement identified
below (as amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Terms and Conditions set forth in Annex 1
attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Administrative Agent
as contemplated below, the interest in and to all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including without limitation any letters of credit, guaranties and swingline
loans included in such facilities and, to the extent permitted to be assigned
under applicable law, all claims (including without limitation contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity), suits, causes of action and any other right of the Assignor against
any Person whether known or unknown arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby) (the “Assigned Interest”). Such sale
and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.

 

1.    Assignor:    2.    Assignee:    [and is an Affiliate/ Approved Fund of
[identify Lender]1 3.    Borrower(s):    Hawkins, Inc.

 

1   Select as applicable.

   4.    Administrative Agent:    U.S. Bank National Association, as the agent
under the Credit Agreement.

 

B-1



--------------------------------------------------------------------------------

5.    Credit Agreement:    The Amended and Restated Credit Agreement dated as of
[November 30, 2018], among Hawkins, Inc., a Minnesota corporation, the Lenders
party thereto, U.S. Bank National Association, as Administrative Agent, and the
other agents party thereto. 6.    Assigned Interest:   

 

Facility Assigned

   Aggregate Amount of
Commitment/Loans
for all Lenders*      Amount of
Commitment/Loans
Assigned*      Percentage Assigned
of
Commitment/Loans2  

                     3

   $                    $                          %  

                     

   $                    $                          %  

                     

   $                    $                          %  

 

7.    Trade Date:                                          
                                                               4 

Effective Date:                     , 20         [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER BY THE ADMINISTRATIVE AGENT.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:               Title:

 

ASSIGNEE

[NAME OF ASSIGNEE]

By:               Title:

 

B-2



--------------------------------------------------------------------------------

[Consented to and]5 Accepted:

 

U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent

By:    

Title:

 

[Consented to:]6

 

*

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

2 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving Credit
Commitment,” etc.)

4 

Insert if satisfaction of minimum amounts is to be determined as of the Trade
Date.

5 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

6 

To be added only if the consent of the Borrower and/or other parties (e.g. L/C
Issuer) is required by the terms of the Credit Agreement.

 

[NAME OF RELEVANT PARTY]

By:    

Title:

 

 

B-3



--------------------------------------------------------------------------------

ANNEX 1

TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby. Neither the Assignor nor any of its officers, directors, employees,
agents or attorneys shall be responsible for (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency, perfection, priority, collectability, or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
any of the Borrower, any of their Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document, (iv) the performance or observance by
any of the Borrower, any of their Subsidiaries or Affiliates or any other Person
of any of their respective obligations under any Loan Documents, (v) inspecting
any of the property, books or records of the Borrower or any guarantor, or
(vi) any mistake, error of judgment, or action taken or omitted to be taken in
connection with the Loans or the Loan Documents.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of the Assigned Interest, shall have
the obligations of a Lender thereunder, (iii) agrees that its payment
instructions and notice instructions are as set forth in Schedule 1 to this
Assignment and Assumption, (iv) confirms that none of the funds, monies, assets
or other consideration being used to make the purchase and assumption hereunder
are “plan assets” as defined under ERISA and that its rights, benefits and
interests in and under the Loan Documents will not be “plan assets” under ERISA,
(v) agrees to indemnify and hold the Assignor harmless against all losses, costs
and expenses (including, without limitation, reasonable attorneys’ fees) and
liabilities incurred by the Assignor in connection with or arising in any manner
from the Assignee’s non-performance of the obligations assumed under this
Assignment and Assumption, (vi) it has received a copy of the Credit Agreement,
together with copies of financial statements and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (vii) attached as Schedule 1 to this Assignment and Assumption is
any documentation required to be delivered by the Assignee with respect to its
tax status pursuant to the terms of the Credit Agreement, duly completed and
executed by the

 

Annex 1-1



--------------------------------------------------------------------------------

Assignee and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. The Assignee shall pay the Assignor, on the Effective Date, the
amount agreed to by the Assignor and the Assignee. From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, Reimbursement
Obligations, fees and other amounts) to the Assignor for amounts which have
accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Annex 1-2



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF] BORROWING NOTICE

 

TO:

U.S. Bank National Association, as administrative agent (the “Administrative
Agent”) under the Amended and Restated Credit Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
dated as of [November 30, 2018], among Hawkins, Inc., a Minnesota corporation
(the “Borrower”), the financial institutions party thereto, as lenders (the
“Lenders”), and the Administrative Agent.

Capitalized terms used herein shall have the meanings ascribed to such terms in
the Credit Agreement.

The undersigned Borrower hereby gives to the Administrative Agent a Borrowing
Notice pursuant to Section 2.6 of the Credit Agreement, and the Borrower hereby
requests to borrow on                     , 20    , the following (collectively,
the “Proposed Loan”):

 

1.    From the Lenders, on a pro rata basis, Revolving Loans as    a.    ☐    a
Base Rate Advance (in Dollars) in the amount of $        .    b.    ☐    a
Eurocurrency Advance with an Interest Period of          month(s) in the amount
of $        . 2.    From the Swing Line Lender, a Swing Line Loan (in Dollars)
of $         bearing interest at    a.    ☐    the Base Rate or    b.    ☐   
Eurocurrency Rate for a one month Interest Period.

You are hereby instructed to disburse the Proposed Loan as set forth on Exhibit
A attached hereto.

The undersigned hereby certifies to the Administrative Agent and the Lenders on
behalf of the Borrower that the following statements are true: (i) the
representations and warranties of the Borrower set forth in the Credit Agreement
are true and correct in all material respects without duplication as to any
materiality modifications, qualification or limitation set forth in the Credit
Agreement (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, as of such specific date) on and as of the
date of the Advance requested herein and (ii) at the time of and immediately
after giving effect to such Advance, no Default shall have occurred and be
continuing.

******

 

C-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Borrowing Notice to be
executed by its authorized officer as of the date set forth below.

Dated:                     , 20    

 

HAWKINS, INC.

in its capacity as Borrower

By:    

Name:    

Title:    

 

C-2



--------------------------------------------------------------------------------

EXHIBIT A TO NOTICE OF BORROWING

Wire Transfer Instructions

[Please attach.]

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

REVOLVING NOTE

[November 130, 2018]

FOR VALUE RECEIVED, HAWKINS, INC., a Minnesota corporation (the “Borrower”),
promises to pay to [                    ] (the “Lender”) the aggregate unpaid
principal amount of all Revolving Loans made by the Lender to the Borrower
pursuant to Article II of the Agreement (as hereinafter defined), in immediately
available funds at the applicable office of U.S. Bank National Association, as
Administrative Agent, together with interest on the unpaid principal amount
hereof at the rates and on the dates set forth in the Agreement. The Borrower
shall pay the principal of and accrued and unpaid interest on the Revolving
Loans in full on the Facility Termination Date.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Revolving Loan and the date and amount of each principal
payment hereunder.

This Note is one of the Notes evidencing Revolving Loans issued pursuant to, and
is entitled to the benefits of, the Amended and Restated Credit Agreement of
even date herewith (which, as it may be amended or modified and in effect from
time to time, is herein called the “Agreement”), among the Borrower, the lenders
from time to time party thereto, including the Lender, the LC Issuers, the Swing
Line Lender and U.S. Bank National Association, as Administrative Agent, to
which Agreement reference is hereby made for a statement of the terms and
conditions governing this Note, including the terms and conditions under which
this Note may be prepaid or its maturity date accelerated. This Note is secured
pursuant to the Collateral Documents and guaranteed pursuant to the Guaranty,
all as more specifically described in the Agreement, and reference is made
thereto for a statement of the terms and provisions thereof. Capitalized terms
used herein and not otherwise defined herein are used with the meanings
attributed to them in the Agreement.

In the event of default hereunder, the undersigned agrees to pay all costs and
expenses of collection, including reasonable attorneys’ fees. The undersigned
waives demand, presentment, notice of nonpayment, protest, notice of protest and
notice of dishonor.

This Note amends and restates an existing Revolving Note dated December 23,
2015, issued by the undersigned to the order of the Lender (the “Prior Note”).
It is expressly intended, understood and agreed that this Note shall replace the
Prior Note as evidence of such indebtedness of the undersigned to the Lender,
and such indebtedness shall be considered outstanding hereunder from and after
the date hereof and shall not be considered paid (nor shall the undersigned’s
obligation to pay the same be considered discharged or satisfied) as a result of
the issuance of this Note, and this Note does not constitute a novation of the
Prior Note. The Lender has agreed to such amendment and restatement by its
signature to the Agreement.

 

D-1



--------------------------------------------------------------------------------

THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS NOTE SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICT
OF LAWS PRINCIPLES THEREOF (OTHER THAN THE PROVISIONS OF SECTIONS 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), BUT GIVING EFFECT TO FEDERAL
LAWS OF THE UNITED STATES APPLICABLE TO NATIONAL BANKS.

 

D-2



--------------------------------------------------------------------------------

HAWKINS, INC. By:     Name:     Title:    

 

D-3



--------------------------------------------------------------------------------

SCHEDULE OF REVOLVING LOANS AND PAYMENTS OF PRINCIPAL

TO

NOTE OF                     ,

DATED                     ,

 

Date

 

Principal
Amount of
Loan

 

Maturity
of Interest
Period

 

Principal
Amount
Paid

 

Unpaid
Balance

       

 

D-4



--------------------------------------------------------------------------------

EXHIBIT E

[Reserved]

 

E-5



--------------------------------------------------------------------------------

EXHIBIT F

SWING LINE NOTE

[November 30, 2018]

FOR VALUE RECEIVED, HAWKINS, INC., a Minnesota corporation (the “Borrower”),
hereby promises to pay to U.S. BANK NATIONAL ASSOCIATION (the “Swing Line
Lender”) at the office of U.S. Bank National Association in Minneapolis,
Minnesota, the aggregate unpaid principal amount of all Swing Line Loans made by
the Lender to the Borrower pursuant to Article II of the Agreement (as
hereinafter defined), in immediately available funds at the applicable office of
U.S. Bank National Association, as Administrative Agent, together with interest
on the unpaid principal amount hereof at the rates and on the dates set forth in
the Agreement.

The Swing Line Lender shall, and is hereby authorized to, record on the schedule
attached hereto, or to otherwise record in accordance with its usual practice,
the date and amount of each Swing Line Loan and the date and amount of each
principal payment hereunder.

This Note is one of the Notes evidencing Swing Line Loans issued pursuant to,
and is entitled to the benefits of, the Amended and Restated Credit Agreement
dated concurrently herewith (which, as it may be amended or modified and in
effect from time to time, is herein called the “Agreement”), among the Borrower,
the lenders from time to time party thereto, including the Lender, the LC
Issuers, the Swing Line Lender and U.S. Bank National Association, as
Administrative Agent, to which Agreement reference is hereby made for a
statement of the terms and conditions governing this Note, including the terms
and conditions under which this Note may be prepaid or its maturity date
accelerated. This Note is secured pursuant to the Collateral Documents and
guaranteed pursuant to the Guaranty, all as more specifically described in the
Agreement, and reference is made thereto for a statement of the terms and
provisions thereof. Capitalized terms used herein and not otherwise defined
herein are used with the meanings attributed to them in the Agreement.

In the event of default hereunder, the undersigned agrees to pay all costs and
expenses of collection, including reasonable attorneys’ fees. The undersigned
waives demand, presentment, notice of nonpayment, protest, notice of protest and
notice of dishonor.

This Note amends and restates an existing Swing Line Note dated December 23,
2015, issued by the undersigned to the order of the Lender (the “Prior Note”).
It is expressly intended, understood and agreed that this Note shall replace the
Prior Note as evidence of such indebtedness of the undersigned to the Lender,
and such indebtedness shall be considered outstanding hereunder from and after
the date hereof and shall not be considered paid (nor shall the undersigned’s
obligation to pay the same be considered discharged or satisfied) as a result of
the issuance of this Note, and this Note does not constitute a novation of the
Prior Note. The Lender has agreed to such amendment and restatement by its
signature to the Agreement.

 

H-1



--------------------------------------------------------------------------------

THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS NOTE SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICT
OF LAWS PRINCIPLES THEREOF (OTHER THAN THE PROVISIONS OF SECTIONS 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), BUT GIVING EFFECT TO FEDERAL
LAWS OF THE UNITED STATES APPLICABLE TO NATIONAL BANKS.

 

F-2



--------------------------------------------------------------------------------

HAWKINS, INC. By:     Name:     Title:    

 

G-2



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF INCREASING LENDER SUPPLEMENT

INCREASING LENDER SUPPLEMENT, dated [                    ], 20[    ] (this
“Supplement”), by and among each of the signatories hereto, to the Amended and
Restated Credit Agreement, dated as of [November 30, 2018] (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Hawkins, Inc., a Minnesota corporation (the “Borrower”), the
Lenders party thereto and U.S. Bank National Association, as administrative
agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, pursuant to Section 2.23 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Commitment under the Credit Agreement by
requesting one or more Lenders to increase the amount of its Revolving
Commitment;

WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to increase the Aggregate Commitment pursuant to such Section 2.23 of
the Credit Agreement; and

WHEREAS, pursuant to Section 2.23 of the Credit Agreement, the undersigned
Increasing Lender now desires to increase the amount of its Revolving Commitment
under the Credit Agreement by executing and delivering to the Borrower and the
Administrative Agent this Supplement;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall have its
Commitment increased by $[        ], thereby making the aggregate amount of its
total Commitments equal to $[        ].

2. The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

3. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

4. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

5. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

G-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF INCREASING LENDER]

By:     Name:   Title:  

 

Accepted and agreed to as of the date first written above: HAWKINS, INC.

By:     Name:   Title:  

U.S. BANK NATIONAL ASSOCIATION

as Administrative Agent

By:     Name:   Title:  

 

G-2



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF AUGMENTING LENDER SUPPLEMENT

AUGMENTING LENDER SUPPLEMENT, dated [                    ], 20[    ] (this
“Supplement”), to the Amended and Restated Credit Agreement, dated as of
[November 30, 2018] (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Hawkins, Inc., a Minnesota
corporation (the “Borrower”), the Lenders party thereto and U.S. Bank National
Association, as administrative agent (in such capacity, the “Administrative
Agent”).

W I T N E S S E T H

WHEREAS, the Credit Agreement provides in Section 2.23 thereof that any bank,
financial institution or other entity may extend Commitments under the Credit
Agreement subject to the approval of the Borrower and the Administrative Agent,
by executing and delivering to the Borrower and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a Commitment of $[        ].

2. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

 

EXH. H-1



--------------------------------------------------------------------------------

3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

[                    ]

4. The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

[remainder of this page intentionally left blank]

 

EXH. H-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF AUGMENTING LENDER]

By:     Name:   Title:  

 

Accepted and agreed to as of the date first written above: HAWKINS, INC.

By:     Name:   Title:  

U.S. BANK NATIONAL ASSOCIATION

as Administrative Agent

By:     Name:   Title:  

 

H-3



--------------------------------------------------------------------------------

DISCLOSURE SCHEDULES PURSUANT TO THE AMENDED AND RESTATED CREDIT AGREEMENT

These are the Disclosure Schedules (“Disclosure Schedules”) of HAWKINS, INC., a
Minnesota corporation (the “Borrower”) pursuant to the Amended and Restated
Credit Agreement, dated as of November 30, 2018 (the “Credit Agreement”), among
the Borrower, the various financial institutions that are party thereto
(collectively, the “Lenders”) and U.S. Bank National Association, as
Administrative Agent (“Administrative Agent”).

Unless the context otherwise requires, capitalized terms not defined herein have
the meanings specified in the Credit Agreement. Unless otherwise indicated
herein, all section references are to Sections of the Credit Agreement;
provided, however, that references herein to a particular Section or Sections of
the Credit Agreement are not intended to limit, and shall not be construed as
limiting, the disclosures contained herein which may be applicable to another
Section or Sections. All descriptions of documents contained herein are
qualified in their entirety by reference to the documents so described, copies
of which have heretofore been delivered or made available to Lenders and
Administrative Agent and their representatives for their review.

The disclosures in these Disclosure Schedules are made in response to the
representations and warranties of the Borrower and certain other covenants; and
no disclosure made herein shall be deemed to modify in any respect the standard
of materiality or knowledge set forth in any representation, warranty, covenant
or other provision contained in the Credit Agreement.

Where a representation or warranty of the Borrower indicates that specified
material has been “made available” to Lenders and Administrative Agent (or like
language), this means that such material was provided to Administrative Agent.
Borrower has no knowledge as to whether such material was actually inspected by
Administrative Agent or Lenders.



--------------------------------------------------------------------------------

Schedule 1: Commitments

 

Lender

   Revolving
Commitment      Pro Rata Share  

U.S. Bank National Association

   $ 100,000,000        66.666666666667%  

JP Morgan Chase Bank, N.A.

   $ 50,000,000        33.33333333333%  

Total:

   $ 150,000,000        100%  



--------------------------------------------------------------------------------

Schedule 2

Last Day of Fiscal Quarters and Fiscal Years of Borrower

Fiscal Year 2019

July 1, 2018

September 30, 2018

December 30, 2018

March 31, 2019

Fiscal Year 2020

June 30, 2019

September 29, 2019

December 29, 2019

March 29, 2020

Fiscal Year 2021

June 28, 2020

September 27, 2020

December 27, 2020

March 28, 2021

Fiscal Year 2022

June 27, 2021

September 26, 2021

December 26, 2021

April 3, 2022

Fiscal Year 2023

July 3, 2022

October 2, 2022

January 1, 2023

April 2, 2023

Fiscal Year 2024

July 2, 2023

October 1, 2023

December 31, 2023

March 31, 2024



--------------------------------------------------------------------------------

Schedule 2.1

Part I

Outstanding Revolving Obligations under Existing Credit Agreement

 

Lender

   Existing
Percentage     Outstanding
Revolving
Principal      Outstanding
Revolving
Interest      Outstanding
Term Loan
Principal      Outstanding
Term Loan
Interest  

USBNA

     65 %    $ 7,150,000.00      $ 5,476.56      $ 52,000,000.00      $
61,503.81  

JP Morgan

     35 %    $ 3,850,000.00      $ 2,948.92      $ 28,000,000.00      $
32,896.32  

Part II

Outstanding Revolving Obligations under this Agreement

 

Lender

   Existing
Percentage      Outstanding Revolving
Principal  

USBNA

     66.666666666667%      $ 53,333,333.33  

JP Morgan

     33.33333333333%      $ 26,666,666.67  



--------------------------------------------------------------------------------

Schedule 5.7: Litigation

None.



--------------------------------------------------------------------------------

Schedule 5.8: Subsidiaries

 

Exact Legal Name

   Organizational
Jurisdiction      Equity
Interest
Owned by
Borrower
or other
Subsidiary  

Vertex Chemical Corporation

     Minnesota        100 % 

Stauber Performance Ingredients, Inc.

     Minnesota        100 % 

Stauber Holdings, Inc.

     Minnesota        100 % 



--------------------------------------------------------------------------------

Schedule 5.14: Ownership of Properties

None.



--------------------------------------------------------------------------------

Schedule 5.16: Environmental Matters

None.



--------------------------------------------------------------------------------

Schedule 5.19: Real Property

(i) Leased Real Property

 

Company

  

Landlord

  

Address

  

City

  

State

  

Zip

  

County

   Real Estate Tax Parcel Vertex    Union Pacific Railroad Company   
3101 Carondelet*    Dupo    IL    62239    St Clair County    06-21.0-513-050
Borrower    St Paul Port Authority    1425 Red Rock Road*    St Paul    MN   
55119    Ramsey    01910510 Borrower    St Paul Port Authority    1125 Childs
Road    St Paul    MN    55106    Ramsey    01910008 Borrower    St Paul Port
Authority    701 Barge Channel Road    St Paul    MN       Ramsey    01910110
Borrower    Pleckham Family Trust    32040 South Route 45    Peotone    IL   
60468    Will    17-20-31-200-014-0000 Borrower    JTS Enterprises/(Commerical
Investment Properties)    1066 Saltillo Road    Roca    NE    68430    N/A   
N/A Borrower    AL Investments    400 East Boone Industrial Blvd    Columbia   
MO    65202    N/A    N/A Borrower    6614 Old Harrison, LLC    614 Old Harrison
Lane    Fort Smith    AR    72916    N/A    N/A Borrower    Admiral Investments,
LLC    5454 South 108th East Avenue    Tulsa    OK    74145    N/A    N/A
Borrower    Paul Snellinger    100 Industrial Road    Big Pine Key    FL   
33043    N/A    N/A Borrower    H-B Tempe LLC    2381 Rosegate **    Roseville
   MN    55113    N/A    N/A Stauber    Gerard J. and Dorothea A. Stauber and
Daniel J. and Catherine H. Stauber    4120 N. Palm St.    Fullerton    CA   
92835    N/A    N/A



--------------------------------------------------------------------------------

Company

  

Landlord

  

Address

  

City

  

State

  

Zip

  

County

   Real Estate Tax Parcel Stauber    468 Route 17A, LLC    1755 Remee Plaza,
Route 17A    Florida    NY    10921    N/A    N/A Borrower    Haymaker
Properties    809 Campbell Street    Thomasville    GA    31799    Thomas    N/A
Borrower    CI Minn I-A, LLC    2075-2085 Ellis Ave.    St Paul    MN    55114
   Ramsey    N/A

 

*

The land for these properties is leased, but the buildings are owned by Hawkins,
Inc.

**

The Borrower signed a purchase agreement to purchase this property within the
next 180 days.

(ii) Owned Real Property

 

Company

  

Address

  

City

  

State

  

Zip

  

County

   Real Estate
Tax Parcel Borrower    3100 East Hennepin Ave    Minneapolis    MN    55413   
Hennepin    19-029-23 11 0042 Borrower    3101 East Talmadge Ave    Minneapolis
   MN    55413    Hennepin    19-029-23 11 0012 Borrower    1 Cahill Drive   
Centralia    IL    62801    Marion    14-30-100-011 Vertex    2619 Industrial
Park Drive    Camanche    IA    52730    Clinton    1003863300, 1003863350,
and 1003863410 Borrower    13005 Courthouse Blvd    Rosemount    MN    55068   
Dakota    34 01900 12 040 Borrower    2001 Great Northern Drive    Fargo    ND
   58102    Cass    01-1041-00410-000 Borrower    1882 Morris Street    Fond du
Lac    WI    54935    Fond Du Lac    FDL1517272100200 Borrower    2576A
Industrial Drive    Washburn    ND    58577    McLean    81.2301.00001.000
Borrower    1519 Old Hardin Road    Billings    MT    59101    Yellowstone   
D05467 Borrower    27093 Sundowner Avenue    Sioux Falls    SD    57106   
Lincoln    100.50.64.D01E and
100.50.64.D01D Borrower    1810 Sturgis Road    Black Hawk    SD    57718   
Meade    0C.55.1R.17 Borrower    2026 Winter Street    Superior    WI    54880
   Douglas    06-806-00737-03 Borrower    101 Greene Street    Slater    IA   
50244    Story    1330422100 Borrower    300 South 14th Avenue    Eldrigdge   
IA    52748    Scott    931301205 Borrower    1202 East 2nd Avenue    Garnett   
KS    66032    Anderson    002-099-29-0-10-01-006.00-0 Borrower    4601 South
Delaware Drive    Muncie    IN    47302    Delaware    18-11-29-300-004.000-002
Borrower    2 Cahill Drive    Centralia    IL    62801    Marion   
14-30-200-021 Borrower    1148 Enterprise Drive    Havana    IL    62644   
Mason    10-06-400-012 Borrower    113 Fortune Drive    Frankfurt    KY    40601
   Franklin    087-00-00-035.11 Borrower    184 Meadowlark    Swainsboro    GA
   30401    Emanuel    S12 004 Vertex    2825 Channel Ave    Memphis    TN   
38114    Shelby    055-1250-0-00000-0 Vertex    11685 Manchester Road    St
Louis (currently for sale)    MO    63131      



--------------------------------------------------------------------------------

Company

  

Address

  

City

  

State

  

Zip

  

County

   Real Estate
Tax Parcel Stauber    41-45 Bridge Street    Florida    NY    10921      
Borrower    2263 Clark Street    Apopka    FL    32703    Orange    Borrower   
871 Industrial Blvd    LaBelle    FL    33935    Hendry    Borrower    13825 SR
471    Webster    FL    33597    Sumter    Borrower    5705 Dewey Street   
Hollywood    FL    33023    Broward    Borrower    Collins Blvd    Orrville
(currently for sale)    OH    44667    Wayne    Borrower    14510 Southwest
SR231    Brooker    FL    32622    Bradford   



--------------------------------------------------------------------------------

Schedule 5.22: Labor Matters

 

1.

Collective Bargaining Agreement, effective as of March 1, 2018, between Hawkins,
Inc. and Miscellaneous Drivers, Helpers & Warehousemen’s Union, Local No. 638,
I.B.T.

 

2.

Agreement, effective as of December 1, 2016, between Hawkins, Inc. and Teamsters
Local No. 120 Affiliated with the International Brotherhood of Teamsters.



--------------------------------------------------------------------------------

Schedule 6.17: Indebtedness

None.



--------------------------------------------------------------------------------

Schedule 6.20: Investments

None.



--------------------------------------------------------------------------------

Schedule 6.22: Liens

Liens in favor of Deutsche Bank AG New York Branch, as secured party, filed
against the Borrower to secure obligations in its Accounts (as defined in the
Security Agreement) on which the Account Debtor (as defined in the Security
Agreement) is Kerry Group PLC, a corporation formed under the laws of Ireland.